  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 1 of 186




             IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF ALABAMA
                      NORTHERN DIVISION

EDWARD BRAGGS, et al.              )
                                   )
           Plaintiffs,             )
                                   )
                                   )
v.                                 )      CIVIL ACTION NO.
                                   )      2:14-cv-00601-MHT-JTA
                                   )      Judge Myron H. Thompson
JEFFERSON DUNN, in his official )
capacity as Commissioner of the )
Alabama Department of Corrections, )
et al.                             )
           Defendants.             )


  PLAINTIFFS’ PRETRIAL BRIEF REGARDING COMPLIANCE OF
      PHASE 2A REMEDIAL ORDERS AND STIPULATIONS
          WITH PRISON LITIGATION REFORM ACT
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 2 of 186




                                         TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1
PROCEDURAL HISTORY.......................................................................................2
LEGAL STANDARD ..............................................................................................10
DISCUSSION ..........................................................................................................12
   I.     Defendants Have Waived Their Right to Contest Whether the Phase 2A
          Remedial Orders and Stipulations Satisfy the PLRA ....................................13
   II. Defendants’ Agreement to the Phase 2A Remedial Orders and Stipulations
       Is Compelling Evidence That They Satisfy the PLRA..................................17
   III. The Court Need Not Further Define “Substantial Compliance” Before It
        Makes the Need-Narrowness-Intrusiveness Findings ...................................18
   IV. The Court Is Not Tasked with Finding a “Current and Ongoing”
       Constitutional Violation at This Juncture ......................................................24
   V. None of the Phase 2A Remedial Orders Are Preliminary Injunctions That
      Terminated by Operation of Law ..................................................................26
RECORD EVIDENCE SUPPORTING PLRA FINDINGS....................................27
 I. SEGREGATION REMEDY (Doc. 1720) .....................................................28
        A. Definition of “Serious Mental Illness” ........................................................30
        B. Training Mental-Health Staff on Definition of SMI ...................................32
        C. Independent SMI Designation .....................................................................33
        D. SMI Flag Assignment by Authorized Mental-Health Staff ........................35
   II. BIBB SEGREGATION REMEDY (Docs. 1751, 1751-1)............................36
      A. Staffing ........................................................................................................38
        B. Placement and Treatment of People in Bibb’s Segregation Units ..............40
        C. Out-of-Cell Time for People in Bibb’s Segregation Units .........................45
        D. Document and Video Production ................................................................46
   III. CODING REMEDY (Docs. 1792, 1792-1) ..................................................47
      A. Implementation of the SMI Flag .................................................................49
        B. Revised Mental-Health Coding ...................................................................51
   IV. INTAKE REMEDY (Docs. 1794, 1794-1) ...................................................53
        A. Intake Assessment .......................................................................................55
 Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 3 of 186




   B. Social History Assessment, Suicide Risk Assessment, and Testing ...........58
   C. Psychiatric Evaluation and Assignment of Mental-Health Codes ..............60
  D. Confidentiality .............................................................................................63
V. SEGREGATION ROUNDS, ASSESSMENTS, AND EVALUATIONS
   REMEDY (Docs. 1815, 1815-1) ...................................................................64
  A. Preplacement Screening ..............................................................................65
   B. Mental-Health Rounds ................................................................................69
   C. Periodic Mental-Health Assessments ..........................................................71
VI. REFERRAL REMEDY (Docs. 1821, 1821-1, 1821-2) ................................74
   A. Comprehensive Mental-Health Training.....................................................77
   B. Process for Making Referrals ......................................................................78
   C. Triage System ..............................................................................................81
   D. System for Tracking Referrals ....................................................................84
VII. TREATMENT PLANNING REMEDY (Docs. 1865, 1865-1) ...................86
   A. Treatment Team Composition.....................................................................89
   B. Treatment Team Meetings ..........................................................................92
   C. Individualized Treatment Plans ...................................................................94
   D. Continuity of Care .......................................................................................97
     1.      Treatment Plans Upon Transfer or Provider Change............................98
     2.      Mental-Health Progress Notes ............................................................100
VIII. PSYCHOTHERAPY REMEDY (Docs. 1899, 1899-1) ........................102
   A. Treatment Modalities ................................................................................104
   B. Confidentiality ...........................................................................................105
   C. Documentation Obligations.......................................................................109
   D. Telepsychiatry Requirements ....................................................................112
   E. Sick Call Request Triage ...........................................................................113
   F. Treatment Requirements for Prisoners Not on the Mental-Health Caseload
      and Prisoners on the Outpatient Caseload ................................................115
   G. Treatment Requirements for Structured Living Units, Stabilization Units,
      and Residential Treatment Units ...............................................................117
IX. CONFIDENTIALITY REMEDY (Docs. 1900, 1900-1, 1900-2) ..............123
    Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 4 of 186




      A. Confidentiality Training for Correctional Officers in Specialized Units..124
      B. Signed Confidentiality Agreements ..........................................................126
   X. STAFFING CONTEMPT REMEDY (Docs. 2301, 2301-1) ......................127
   XI. HOSPITAL-LEVEL CARE REMEDY (Docs. 2383, 2383-1, 2383-2) .....129
   XII. DISCIPLINARY PROCESS REMEDY (Docs. 2433, 2433-1).................134
      A. Disciplinary Action Resulting From Self-Harm .......................................136
      B. Mental-Health Consultation to the Disciplinary Process ..........................140
      C. Disciplinary Action for Prisoners in Crisis and in Mental-Health Units ..144
     D. Training Regarding Disciplinary Process .................................................146
   XIII. SUICIDE PREVENTION REMEDY (Doc. 2606-1) ............................147
      A. Mental-Health Staffing ..............................................................................150
      B. Training .....................................................................................................152
      C. Access to Mental-Health Care...................................................................154
      D. Intervention in Prisoner Self-Harm ...........................................................155
      E. Referral to Suicide Watch .........................................................................158
      F. Suicide Risk Assessment ...........................................................................160
      G. Monitoring Suicidal Prisoners ...................................................................163
      H. Referral to a Higher Level of Care ............................................................167
      I. Suicide Watch Discharge ..........................................................................168
      J. Treatment and Follow-Up Examinations ..................................................170
      K. Mental-Healthcare Policies .......................................................................173
      L. Monitoring of Suicide Prevention Measures.............................................174
CONCLUSION ......................................................................................................174
    Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 5 of 186




                                    TABLE OF AUTHORITIES

                                                                                                          Page(s)

Federal Cases
Austin v. Wilkinson,
  372 F.3d 346 (6th Cir. 2004), aff’d in part, rev’d in part and
  remanded on other grounds, 545 U.S. 209 (2005) .............................................25

Bd. of Trs. of State Univ. of N.Y. v. Fox,
   492 U.S. 469 (1989) ............................................................................................12

Benjamin v. Fraser,
  156 F. Supp. 2d 333 (S.D.N.Y. 2001) ..........................................................11, 17

Benjamin v. Fraser,
  343 F.3d 35 (2d Cir. 2003), overruled on other grounds by Caiozzo
  v. Koreman, 581 F.3d 63 (2d Cir. 2009).................................................12, 17, 47
Benjamin v. Schriro,
  370 F. App’x 168 (2d Cir. 2010) ........................................................................12
Benjamin v. Schriro,
  No. 75 Civ. 3073(HB), 2009 WL 3464286 (S.D.N.Y. Oct. 26, 2009)............... 20

Braggs v. Dunn,
   257 F. Supp. 3d 1171 (M.D. Ala. 2017) ......................................................passim
Braggs v. Dunn,
   321 F.R.D. 653 (M.D. Ala. 2017) .......................................................................23
Braggs v. Dunn,
   367 F. Supp. 3d 1340 (M.D. Ala. 2019) ...................................................3, 72, 73

Braggs v. Dunn,
   383 F. Supp. 3d 1218 (M.D. Ala. 2019) ......................................................passim

Braggs v. Dunn,
   No. 2:14-cv-601, 2018 WL 7106346 (M.D. Ala. Feb. 20, 2018) ..............39, 127
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 6 of 186




Braggs v. Dunn,
   No. 2:14-cv-601-MHT, 2018 WL 985759 (M.D. Ala. Feb. 20,
   2018) ...............................................................................................4, 39, 127, 128
Braggs v. Dunn,
   No. 2:14cv601-MHT, 2017 WL 5665334 (M.D. Ala. Nov. 27, 2017) ........10, 23
Braggs v. Dunn,
   No. 2:14cv601-MHT, 2020 WL 2789880 (M.D. Ala. May 29, 2020)........passim
Brown v. Plata,
   563 U.S. 493 (2011) ......................................................................................11, 12
Carlos v. York Cty.,
  No. 1:15-cv-1994, 2019 WL 6699710 (M.D. Pa. Dec. 9, 2019) ......................170
Carruthers v. Jenne,
  209 F. Supp. 2d 1294 (S.D. Fla. 2002) ...............................................................47
Cason v. Seckinger,
  231 F.3d 777 (11th Cir. 2000) .....................................................................passim

Coleman v. Brown,
  No. 2:90–cv–0520, 2013 WL 4780945 (E.D. Cal. Sept. 5, 2013) .....................46

Dorse v. Armstrong World Indus., Inc.,
  798 F.2d 1372 (11th Cir. 1986) ..........................................................................14
Dunn v. Dunn,
  318 F.R.D. 652 (M.D. Ala. 2016) .................................................................10, 23

Edmo v. Corizon, Inc.,
  935 F.3d 757 (9th Cir. 2019) ..............................................................................26

Erlenbaugh v. United States,
   409 U.S. 239 (1972) ............................................................................................11

Evans v. Jeff D.,
  475 U.S. 717 (1986) ............................................................................................14
Gumm v. Ford,
  No. 5:15-CV-41 (MTT), 2019 WL 2017497 (M.D. Ga. May 7, 2019) ............. 10
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 7 of 186




Haitian Refugee Center v. Civiletti,
  614 F.2d 92 (5th Cir. 1980) ................................................................................14

Hallett v. Morgan,
  296 F.3d 732 (9th Cir. 2002) ..............................................................................20

Henderson v. Thomas,
  No. 2:11cv224–MHT, 2013 WL 5493197 (M.D. Ala. Sept. 30, 2013)
  (Thompson, J.) ....................................................................................................22
Jeff D. v. Otter,
   643 F.3d 278 (9th Cir. 2011) ..............................................................................19
Jones v. Gusman,
   296 F.R.D. 416 (E.D. La. 2013) ...................................................................12, 21
Joseph A. by Wolfe v. N.M. Dep’t of Human Servs.,
   69 F.3d 1081 (10th Cir. 1995) ......................................................................19, 20
Laube v. Campbell,
  333 F. Supp. 2d 1234 (M.D. Ala. 2004) (Thompson, J.) ...................................10

Leatherwood v. Campbell,
   7:02-cv-2812-KOB (N.D. Ala. June 24, 2004), ECF No. 165 ...........................22

Little v. Shelby Cty.,
    No. 96-2520 M1/A, 2003 WL 23849734 (W.D. Tenn. Mar. 25, 2003) .......17, 18
Morales Feliciano v. Calderon Serra,
  300 F. Supp. 2d 321 (D.P.R. 2004) ....................................................................17

New York v. Hill,
  528 U.S. 110 (2000) ............................................................................................14

R.C. ex rel. Ala. Disabilities Advocacy Program v. Walley,
   390 F. Supp. 2d 1030 (M.D. Ala. 2005) .......................................................19, 20

Reynolds v. Roberts,
   202 F.3d 1303 (11th Cir. 2000) ..........................................................................19
Rouser v. White,
  825 F.3d 1076 (9th Cir. 2016) ...........................................................................20
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 8 of 186




Shores v. Sklar,
   885 F.2d 760 (11th Cir. 1989) ............................................................................14

Thomas v. Bryant,
  614 F.3d 1288 (11th Cir. 2010) ..........................................................................25

Trump v. Int’l Refugee Assistance Project,
   137 S. Ct. 2080 (2017) ........................................................................................26

United States v. Alabama,
  No. 2:15cv368–MHT, 2015 WL 3796526 (M.D. Ala. June 18, 2015) .......10, 23

United States v. Hardin,
  139 F.3d 813 (11th Cir. 1998) ............................................................................16

United States v. ITT Cont’l Baking Co.,
  420 U.S. 223 (1975) ............................................................................................19
United States v. Mezzanatto,
  513 U.S. 196 (1995) ............................................................................................14
United States v. Sec’y, Fla. Dep’t of Corr.,
  778 F.3d 1223 (11th Cir. 2015) ..........................................................................11
United States v. Sec’y, Fla. Dep’t of Corr.,
  No. 12-22958-CIV-SEITZ/TURNOFF, 2015 WL 4768247 (S.D. Fla.
  Aug. 12, 2015) ....................................................................................................11
Univ. of Tex. v. Camenisch,
  451 U.S. 390 (1981) ............................................................................................26

White v. C.I.R.,
  776 F.2d 976 (11th Cir. 1985) ............................................................................14

Federal Statutes
18 U.S.C. § 3626 ...............................................................................................passim

Other Authorities
Fed. R. Civ. P. 65(a).................................................................................................26
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 9 of 186




                                INTRODUCTION

      This Court found that the Alabama Department of Corrections (“ADOC”) has

violated the Eighth Amendment rights of individuals in its custody in the provision

of mental-health care, and declared ADOC’s mental-health care to be “horrendously

inadequate.” Braggs v. Dunn, 257 F. Supp. 3d 1171, 1267 (M.D. Ala. 2017)

(hereinafter “Liability Opinion”).

      In response, the Parties painstakingly negotiated and agreed to relief covering

nearly every aspect of mental-health care. They submitted their agreements to the

Court to be entered as enforceable orders. Despite the fact that Defendants agreed to

the relief and requested that the Court enter that relief as enforceable orders,

Defendants now contest whether the relief complies with the Prison Litigation

Reform Act (“PLRA”), which requires that prospective relief in prison conditions

cases be “narrowly drawn, extend[] no further than necessary to correct the violation

of the Federal right, and [be] the least intrusive means necessary to correct the

violation of the Federal right” (otherwise known as the “need-narrowness-

intrusiveness requirement”). 18 U.S.C. § 3626(a)(1)(A).

      In this brief, Plaintiffs address several legal deficiencies in Defendants’

arguments. First, Defendants have waived any ability to argue that the Phase 2A

remedial orders and stipulations do not satisfy the PLRA. As a result, the Court need

not make particularized findings that these remedies satisfy the PLRA. Second, the


                                         1
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 10 of 186




Court need not enter its monitoring order or further define “substantial compliance”

in that order before making PLRA findings for the remedial orders and stipulations.

Third, the Court also need not find a “current and ongoing” constitutional violation

under the PLRA at this time, because no such finding is necessary to implement an

injunctive remedy under the PLRA. Fourth, none of the remedial orders are

preliminary injunctions that terminated by operation of law.

      Although the Court need not make particularized findings regarding the

remedial stipulations’ compliance with the PLRA, Plaintiffs also in this brief present

extensive support from case law and the voluminous record in this case for why the

remedial orders and stipulations comply with the PLRA. First, the fact that

Defendants agreed to the remedial stipulations is compelling evidence that they

satisfy the PLRA. Second, the record is replete with testimonial and documentary

support for concluding that the remedies are necessary, narrowly drawn, and the least

intrusive means necessary to address the constitutional violations identified by this

Court. For the reasons set forth herein as well as at the upcoming evidentiary hearing,

the Court should conclude that these remedies satisfy the PLRA.

                           PROCEDURAL HISTORY

      On June 27, 2017, the Court found Defendants in violation of the Eighth

Amendment and found that mental-health care in ADOC is “[s]imply

put, . . . horrendously inadequate.” Braggs, 257 F. Supp. 3d at 1267. After


                                          2
    Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 11 of 186




withholding judgment on the issue of “whether ADOC is conducting adequate

periodic mental-health assessments of prisoners in segregation,” 1 id. at 1249, the

Court issued a supplemental opinion on March 5, 2019, finding that “ADOC’s

failure to provide adequate periodic mental-health assessments of prisoners in

segregation creates a substantial risk of serious harm for those prisoners, and . . . this

failure has contributed to the Eighth Amendment violation discussed in the main

liability opinion,” Braggs v. Dunn, 367 F. Supp. 3d 1340, 1359 (M.D. Ala. 2019)

(hereinafter “Supplemental Liability Opinion”).

       In September 2017, after two months of mediation on developing a

comprehensive remedial plan, the Court severed the remedial phase into discrete

issues:

       To be sure, in a sense all of the contributing factors identified in the
       court’s June 27 opinion warrant urgent resolution. Indeed, a continuing
       Eighth Amendment violation, because it is “cruel and unusual,” could
       be viewed as in need of swift and serious attention of both courts and
       the parties involved. Yet the court is convinced that breaking down the
       issues . . . will, in the long run, result in a more efficient, timely, and
       full resolution of this aspect of this litigation.

Doc. 1357 (Phase 2A Revised Remedy Scheduling Order on Eighth Amendment

Claim) at 7-8; see also id. at 3 (“[B]ecause of the enormity and complexity of the

remedy issue, it is better not to attack it all at once but rather to break it down and


1
 “The term ‘restrictive housing’ is simply another name for segregation, and the
parties and the court use them interchangeably.” Braggs v. Dunn, 383 F. Supp. 3d
1218, 1241 n.10 (M.D. Ala. 2019).
                                            3
    Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 12 of 186




approach it piecemeal[]. . . .”). Defendants did not object to that order or otherwise

seek reconsideration of it.

       Over subsequent months, the Court addressed these discrete issues one at a

time. As part of this process, Defendants submitted multiple proposed remedial plans

with the position that “[t]he State structured the Plans so that each requirement meets

this [PLRA] standard.” Doc. 1598 (State’s Pretrial Br. Regarding Remedial Hr’g on

Hospital-Level Care & Segregation) at 63; 2 see also Doc. 1478 (State’s Pretrial Br.

& Witness & Ex. List) at 41; Doc. 1872 (State’s Phase 2A Pretrial Br. Regarding

Psychotherapy) at 36; Doc. 1973 (State’s Phase 2A Pretrial Br. Regarding Suicide

Prevention & Crisis Care) at 41. The Court heard evidence and issued opinions and

orders with PLRA findings regarding understaffing and immediate suicide

prevention relief. Braggs v. Dunn, 383 F. Supp. 3d 1218, 1251-87 (M.D. Ala. 2019);

Braggs v. Dunn, No. 2:14-cv-601-MHT, 2018 WL 985759, at *8-9 (M.D. Ala. Feb.

20, 2018). The Parties also negotiated and submitted a series of remedial stipulations

for the Court to enter as orders. The following remedial orders and stipulations did

not include explicit PLRA findings and are at issue at the upcoming evidentiary

hearing:

       1. Phase 2A Order Re: Segregation Remedy (Doc. 1720) (hereinafter
       “Segregation Remedy”);


2
  When internal pagination conflicts with ECF pagination, Plaintiffs refer to the
latter. When there is no pagination, Plaintiffs refer to the PDF page number.
                                          4
Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 13 of 186




   2. Phase 2A Order and Injunction and Stipulations Re: Bibb Segregation
   Remedy (Docs. 1751, 1751-1) (hereinafter “Bibb Segregation Remedy”);

   3. Phase 2A Order and Injunction and Stipulations on Mental-Health
   Identification and Classification Remedy (Coding) (Docs. 1792, 1792-1)
   (hereinafter “Coding Remedy”);
   4. Phase 2A Order and Injunction and Stipulations on Mental-Health
   Identification and Classification Remedy (Intake) (Docs. 1794, 1794-1)
   (hereinafter “Intake Remedy”);

   5. Phase 2A Order and Injunction and Stipulations on Segregation Remedy
   (Pre-Placement, Mental-Health Rounds, Periodic Evaluations) (Docs. 1815,
   1815-1) (hereinafter “Segregation Rounds, Assessments, and Evaluations
   Remedy”);
   6. Phase 2A Order and Injunction, Stipulations, and Additional Stipulations
   on Mental-Health Identification and Classification Remedy (Referral) (Docs.
   1821, 1821-1, 1821-2) (hereinafter “Referral Remedy”);
   7. Phase 2A Order and Injunction and Stipulations on Mental-Health
   Individualized Treatment Planning Remedy (Docs. 1865, 1865-1) (hereinafter
   “Treatment Planning Remedy”);
   8. Phase 2A Order and Injunction and Stipulations on Mental-Health
   Psychotherapy and Confidentiality Remedy (Docs. 1899, 1899-1) (hereinafter
   “Psychotherapy Remedy”);
   9. Phase 2A Order and Injunction, Stipulations, and Form on Confidentiality
   (Docs. 1900, 1900-1, 1900-2) (hereinafter “Confidentiality Remedy”);

   10. Joint Notice of Filing, Amended Stipulations, and Administrative
   Regulation Regarding the Provision of Hospital-Level Care (Docs. 2383,
   2383-1, 2383-2) (hereinafter “Hospital-Level Care Remedy”);
   11. Joint Notice of Filing, Second Amended Stipulations, and Administrative
   Regulations Regarding Phase 2A Mental Health Consultation to the
   Disciplinary Process (Docs. 2433, 2433-1) (hereinafter “Disciplinary Process
   Remedy”); and
   12. Stipulations Regarding Suicide Prevention Measures (Doc. 2606-1)


                                     5
    Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 14 of 186




       (hereinafter “Suicide Prevention Remedy”). 3

All of these remedies were negotiated agreements, and all but the last three have

been entered by the Court as permanent injunctions at the express request of the

Parties, often following lengthy colloquies with the Court. 4

       Each time the Court reviewed the appropriateness of remedial stipulations, the

Court either asked the Parties whether the stipulations should be entered as an order

or indicated that it would reduce them to an order. In every instance until the Court


3
  Other remedial requirements not included on this list do not require PLRA findings
at this time. First, while the Phase 2A Order and Injunction and Stipulations
Regarding Stopgap Measures for Removing Inmates with Serious Mental Illness
from Segregation (Docs. 1861, 1861-1) (hereinafter “Stopgap Measures”) lacked
PLRA findings, that order is no longer needed after other remedial orders have gone
into effect. Second, the Phase 2A Order and Injunction and Contempt Stipulations
Regarding Mental-Health Understaffing (Docs. 2301, 2301-1) (hereinafter “Staffing
Contempt Remedy”) also lacked PLRA findings, but that order was a clarification
of a prior remedy and an agreement regarding enforcement procedures, not a remedy
in and of itself. See infra Section X (explaining this further). Finally, the mental-
health staffing requirements in Doc. 2606 (Notice of Filing of Status of Negotiations
& Agreements), and the matrix in Doc. 2618-1 (Mental Health Staffing by Facility),
were adopted and ordered in Doc. 2688 (Phase 2A Order & Inj. on Mental-Health
Staffing Remedy), Doc. 2688-1 (Stipulations), and Doc. 2688-2 (Mental Health
Staffing by Facility). “The parties agreed that these stipulations should be reduced
to an order, which they agree will be enforceable under the court’s initial
understaffing remedial order and opinion containing PLRA findings.” Doc. 2688 at
1.
4
  In addition, the Court held an evidentiary hearing and recently entered a remedial
opinion and order on Residential Treatment Units and Stabilization Units. Braggs v.
Dunn, No. 2:14cv601-MHT, 2020 WL 2789880 (M.D. Ala. May 29, 2020). That
issue is currently being briefed and set for argument at the upcoming hearing. See
Doc. 2892 (Phase 2A Revised Remedy Scheduling Order on the Eighth Amendment
Claim) at 6-7. The Court has held evidentiary hearings, but has not yet entered full
remedial orders, on segregation and monitoring. See id. at 4, 6.
                                          6
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 15 of 186




considered the Hospital-Level Care Remedy and Disciplinary Process Remedy in

early 2019, see Feb. 7, 2019 R.D. Hr’g Tr., at 74:21-75:9, Defendants “agreed that

the stipulations should be reduced to an enforceable order,” Doc. 1751 at 1; Doc.

1792 at 1; Doc. 1794 at 1; Doc. 1815 at 1; Doc. 1821 at 1; Doc. 1865 at 1; Doc. 1899

at 1; Doc. 1900 at 1; see Doc. 1720 at 1; Feb. 28, 2018 R.D. Trial Tr., at 3:5-4:11

(presenting Segregation Remedy stipulations in open court).

      Eighteen months after this Court instituted the incremental remedial process,

despite having repeatedly agreed that stipulated remedies should be entered as

enforceable remedial orders, and despite having represented to the Court that they

intend to comply with the remedial orders, in March 2019, Defendants stated that

they “cannot agree that all of the remedial stipulations previously approved and

adopted meet the ‘need-narrowness-intrusiveness’ requirements” of the PLRA. Doc.

2382 (State’s Statement Regarding the PLRA’s “Need-Narrowness-Intrusiveness”

Requirements) at 1. Similarly, despite having proposed several remedial plans that

Defendants argued at the time met the PLRA’s requirements, see Doc. 1598 at 63;

Doc. 1478 at 41; Doc. 1872 at 36; Doc. 1973 at 41, Defendants now take the position

that “[a]ny evaluation of the PLRA’s need-narrowness-intrusiveness requirement

cannot occur until the Court enacts the entire scope of the relief to be granted in this

matter,” Doc. 2382 at 2.

      The Court sought clarity on Defendants’ current position during the suicide

                                           7
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 16 of 186




prevention remedial trial in April 2019:

      THE COURT: Why would the defendants enter into stipulated remedial
      orders that didn’t meet PLRA?

      MR. LUNSFORD: Well, we don’t know –

      THE COURT: As a practical matter, why?

      MR. LUNSFORD: Well, as a practical matter, I think the answer would
      be they could. It’s possible they could. It’s just we can’t say they don’t.

      THE COURT: Well, I’m just talking about as a practical matter, why
      would any institution enter into an order that didn’t comply with the
      PLRA? I’m just trying to understand the logic behind that. I’m not
      saying that it necessarily always follows. It’s more of a factual issue
      than a legal issue. So why would you do it?

Apr. 8, 2019 Trial Tr., at 162:13-162:25; see also id. at 163:8-164:11, 166:12-168:6.

      On December 20, 2019, while settlement negotiations proceeded, the Parties

temporarily agreed that the first eleven of the twelve above-listed stipulated

remedies satisfy the PLRA need-narrowness-intrusiveness requirement. Doc. 2706-

1 (Agreement) at 2-4. On January 10, 2020, the Court entered an order finding that

these stipulated remedies satisfy the PLRA need-narrowness-intrusiveness

requirement until May 11, 2020. Doc. 2716 (Phase 2A Op. & Interim Inj. with

Regard to 11 Joint Stipulations); Doc. 2717 (Phase 2A Op. & Interim Inj. with

Regard to Stipulation on Provision of Hospital-Level Care); Doc. 2724-1

(Stipulations & Administrative Regulation for Hospital-Level Care); Doc. 2718

(Phase 2A Op. & Interim Inj. with Regard to Stipulation on Mental-Health

                                           8
    Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 17 of 186




Consultation to the Disciplinary Process); Doc. 2725-1 (Stipulations &

Administrative Regulations on Mental-Health Consultation to the Disciplinary

Process). 5 Pursuant to a joint request by the Parties after the evidentiary hearing on

this issue was continued in light of the COVID-19 pandemic, the Court extended

this order regarding temporary compliance with the PLRA “until either the Court’s

resolution of whether [the remedial orders] comply with the PLRA’s need-

narrowness-intrusiveness requirement or December 30, 2020, whichever is earlier.”

Doc. 2793 (Phase 2A Order & Interim Inj. with Regard to Thirteen Stipulations &

Associated Orders) at 6. 6 The Court also approved the last of the twelve stipulated

remedies at issue—the Suicide Prevention Remedy—“subject to latter consideration

of whether [the stipulations] comply with the” PLRA.7 Doc. 2699 (Phase 2A Order

Approving Suicide-Prevention Agreement); Doc. 2699-1 (Suicide Prevention

Measures).

       The issues now before the Court are (1) whether Defendants can object at this


5
  In the Joint Statement of All Orders, Stipulations, and Agreements at Issue for the
PLRA Evidentiary Hearing, the Parties listed Docs. 2717 and 2724-1 for the
Hospital-Level Care Remedy and Docs. 2718 and 2725-1 for the Disciplinary
Process Remedy. Doc. 2776 at 2. The remedial requirements in these filings are the
same as in Docs. 2383-1, 2383-2, and 2433-1, which Plaintiffs reference in this brief.
6
  Although the Court made temporary PLRA findings for the Stopgap Measures and
Staffing Contempt Remedy, Doc. 2716 at 7; Doc. 2793 at 4-5, the Court need not
make additional PLRA findings for those agreements at this time, see supra n.3;
infra Section X.
7
  The unique procedural history leading up to the Suicide Prevention Remedy is
discussed below at Section XIII.
                                          9
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 18 of 186




stage to the Phase 2A stipulated remedies’ compliance with the PLRA’s need-

narrowness-intrusiveness requirement, and (2) whether the Phase 2A remedial

orders     and   stipulations   comply    with   this   need-narrowness-intrusiveness

requirement.

                                LEGAL STANDARD

         When parties agree on remedies in prison conditions litigation, they typically

also agree on PLRA findings. See, e.g., Gumm v. Ford, No. 5:15-CV-41 (MTT),

2019 WL 2017497, at *3 (M.D. Ga. May 7, 2019); Braggs v. Dunn, No. 2:14cv601-

MHT, 2017 WL 5665334, at *11 (M.D. Ala. Nov. 27, 2017) (approving involuntary

medication settlement, including the Parties’ PLRA stipulations); Dunn v. Dunn, 318

F.R.D. 652, 682-83 (M.D. Ala. 2016) (approving Phase 1 Americans with

Disabilities Act (“ADA”) settlement, including the Parties’ PLRA stipulations);

United States v. Alabama, No. 2:15cv368–MHT, 2015 WL 3796526, at *3 (M.D.

Ala. June 18, 2015) (Thompson, J.); Laube v. Campbell, 333 F. Supp. 2d 1234, 1239

(M.D. Ala. 2004) (Thompson, J.); Jt. Mot. to Enter Consent Agreement, United

States v. Miami-Dade Cnty., No. 1:13-cv-21570 (S.D. Fla. May 1, 2013), ECF No.

5 at 2; Consent Decree, United States v. Clay Cnty., No. 4:97-cv-151 (M.D. Ga. Aug.

20, 1997), at 14-15. In such cases, courts need not make particularized PLRA

findings since need-narrowness-intrusiveness is not in dispute. As the Eleventh

Circuit clarified, “Of course, we do not mean to suggest that the district court must


                                           10
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 19 of 186




conduct an evidentiary hearing about or enter particularized findings concerning any

facts or factors about which there is not dispute. The parties are free to make any

concessions or enter into any stipulations they deem appropriate.” Cason v.

Seckinger, 231 F.3d 777, 785 n.8 (11th Cir. 2000).

      Courts thus must make particularized findings only where need-narrowness-

intrusiveness is in dispute. In such cases, courts must make “particularized findings,

on a provision-by-provision basis, that each requirement imposed” meets the

PLRA’s need-narrowness-intrusiveness mandate. Id. at 785 (addressing termination

of prospective relief under § 3626(b)(3)); see United States v. Sec’y, Fla. Dep’t of

Corr., 778 F.3d 1223, 1228 (11th Cir. 2015) (“We see no reason why the term ‘finds’

in § 3626(a)(1) does not require the same particularity as the term ‘findings’ in

§ 3626(b)(3).” (citing Cason, 231 F.3d at 785; Erlenbaugh v. United States, 409

U.S. 239, 244 (1972))); see also United States v. Sec’y, Fla. Dep’t of Corr., No. 12-

22958-CIV-SEITZ/TURNOFF, 2015 WL 4768247, at *2-4 (S.D. Fla. Aug. 12,

2015) (making particularized findings). A “provision” for purposes of this analysis

is “the paragraph or paragraphs of the [remedial order] that concern a

specific . . . condition.” Benjamin v. Fraser, 156 F. Supp. 2d 333, 343-44 (S.D.N.Y.

2001). “Narrow tailoring requires a fit between the remedy’s ends and the means

chosen to accomplish those ends.” Brown v. Plata, 563 U.S. 493, 531 (2011)

(internal quotation marks and alteration omitted). That is, the “scope of the remedy


                                         11
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 20 of 186




must be proportional to the scope of the violation,” id., but “[n]arrow tailoring does

not require perfection,” Jones v. Gusman, 296 F.R.D. 416, 429 (E.D. La. 2013)

(citing Bd. of Trs. of State Univ. of N.Y. v. Fox, 492 U.S. 469, 480 (1989)).

      “Although the need-narrowness-intrusiveness requirement for prospective

relief ‘might at first glance seem to equate permissible remedies with constitutional

minimums, a remedy may require more than the bare minimum the Constitution

would permit and yet still be necessary and narrowly drawn to correct the

violation.’” Benjamin v. Schriro, 370 F. App’x 168, 170 (2d Cir. 2010) (quoting

Benjamin v. Fraser, 343 F.3d 35, 54 (2d Cir. 2003), overruled on other grounds by

Caiozzo v. Koreman, 581 F.3d 63 (2d Cir. 2009)). “Over-inclusive remedies are

permissible when they provide practicable ‘means of effectuati[on].’” Id. (quoting

Benjamin, 343 F.3d at 54); Benjamin, 343 F.3d at 54 (concluding that comprehensive

window repair was necessary and narrowly drawn relief “[g]iven the impracticability

of the court examining each window”).

      The PLRA also requires the Court to “give substantial weight to any adverse

impact on public safety or the operation of a criminal justice system caused by the

relief.” § 3626(a)(1)(A).

                                   DISCUSSION

      Each of the Phase 2A remedial orders and stipulations before the Court

satisfies the PLRA’s need-narrowness-intrusiveness requirement. But before


                                          12
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 21 of 186




Plaintiffs discuss each, there are several points of law that bear emphasizing. First,

the Court need not make particularized PLRA findings for the Phase 2A remedial

orders and stipulations because Defendants have waived any ability to dispute

whether the remedies comply with the PLRA. Second, the fact that all the Phase 2A

remedial orders and stipulations were negotiated agreements is compelling evidence

that they satisfy the PLRA. Third, the Court need not further define “substantial

compliance” before it makes PLRA findings. Fourth, the Court is not required to

find a “current and ongoing” constitutional violation to make the PLRA findings.

Finally, none of the remedial orders are preliminary injunctions that expired by

operation of law.

I.      Defendants Have Waived Their Right to Contest Whether the Phase 2A
        Remedial Orders and Stipulations Satisfy the PLRA

        The Court need not make particularized PLRA findings for the Phase 2A

remedial orders and stipulations because Defendants have waived any ability to

dispute whether these remedies comply with the PLRA.

        First, Defendants have waived any ability to argue that the first nine remedial

orders at issue do not comply with the PLRA because they agreed to the stipulations

underlying the remedial orders and agreed that the Court should enter those

stipulations as enforceable orders and injunctions. See Doc. 1751 at 1; Doc. 1792 at

1; Doc. 1794 at 1; Doc. 1815 at 1; Doc. 1821 at 1; Doc. 1865 at 1; Doc. 1899 at 1;

Doc. 1900 at 1; see Doc. 1720 at 1; Feb. 28, 2018 R.D. Trial Tr., at 3:5-4:11. Courts

                                           13
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 22 of 186




“presume[] that statutory provisions”—like the PLRA’s need-narrowness-

intrusiveness requirement—“are subject to waiver by voluntary agreement of the

parties.” United States v. Mezzanatto, 513 U.S. 196, 201 (1995) (citing Evans v. Jeff

D., 475 U.S. 717, 730-32 (1986)). And “[t]he law is clear” that where “parties have

agreed to entry of an order or judgment without any reservation relevant to the issue”

that one party later seeks to challenge, “one party may not later seek to upset the

judgment, unless lack of actual consent or a failure of subject matter jurisdiction is

alleged.” Shores v. Sklar, 885 F.2d 760, 762 (11th Cir. 1989) (internal quotation

marks omitted) (quoting Dorse v. Armstrong World Indus., Inc., 798 F.2d 1372,

1375 (11th Cir. 1986)) (citing White v. C.I.R., 776 F.2d 976 (11th Cir. 1985); Haitian

Refugee Center v. Civiletti, 614 F.2d 92 (5th Cir. 1980)); see also, e.g., New York v.

Hill, 528 U.S. 110, 114 (2000) (holding that by “assent[ing] to delay on the

applicable time limits” for commencing trial, a criminal defendant waived the right

to enforce the deadline). Defendants do not allege that they did not actually consent

to the entry of the stipulations as orders. Nor do Defendants allege that this Court

lacked subject matter jurisdiction to enter them. Consequently, Defendants cannot

now contest whether these remedial orders satisfy the PLRA.

      Second, as applied to all the remedial orders and stipulations at issue,

Defendants have waived any right to argue their sole stated basis for not agreeing to

PLRA findings at this time—namely, that “[a]ny evaluation of the PLRA’s need-


                                         14
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 23 of 186




narrowness-intrusiveness requirement cannot occur until the Court enacts the entire

scope of the relief.” Doc. 2382 at 2. As mentioned above, Defendants had already

requested that the Court enter nine of the remedial stipulations at issue as enforceable

orders and injunctions before injecting this argument. Defendants raised no such

dispute at the time the Court considered any of those nine stipulations. In addition,

as mentioned above, Defendants submitted several proposed remedial plans,

asserting that “[t]he State structured the Plans so that each requirement meets this

[PLRA] standard.” Doc. 1598 at 63; see also Doc. 1478 at 41; Doc. 1872 at 36; Doc.

1973 at 41. Since Defendants have already conceded that less than all relief satisfied

the PLRA in connection with these proposed plans, the Court should not entertain

their current argument contending that relief to which they later agreed cannot satisfy

the PLRA. Moreover, Defendants’ argument is at odds with Eleventh Circuit

precedent regarding particularized findings under the PLRA. See Cason, 231 F.3d at

785 (explaining that courts should make “particularized findings, on a provision-by-

provision basis, that each requirement imposed” satisfies the PLRA’s need-

narrowness-intrusiveness requirement when need-narrowness-intrusiveness is in

dispute).

      Finally, Defendants also have waived any argument that certain specific

remedial requirements do not satisfy the PLRA. Defendants have indicated that they

may challenge the validity of certain provisions. See Doc. 2528 (State’s Resp.


                                          15
    Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 24 of 186




Regarding     Application     of   the    PLRA’s      Need-Narrowness-Intrusiveness

Requirements to the Phase 2A Remedial Issues) at 10. Defendants have waived any

ability to do so for the reasons discussed above. In addition, as further discussed

below, the remedial orders and stipulations include some requirements that were

proposed by Defendants in a remedial plan, and some other requirements that are

less intrusive than what Defendants proposed in a remedial plan. Because

Defendants argued that their remedial plans satisfied the PLRA, see Doc. 1598 at

63; Doc. 1478 at 41; Doc. 1872 at 36; Doc. 1973 at 41, Defendants cannot now argue

that the PLRA is not satisfied with respect to these requirements.

       Because Defendants have waived their ability to contest whether the remedial

orders and stipulations satisfy the PLRA, Plaintiffs need not offer evidence that the

remedial orders comply with the PLRA and the Court need not make particularized

PLRA findings.8 See Cason, 231 F.3d at 785 n.8; c.f., e.g., United States v. Hardin,

139 F.3d 813, 816 (11th Cir. 1998) (holding that a stipulation relieves the

government of its burden in a criminal prosecution to introduce evidence on that

stipulation). To conclude that a viable dispute exists as to whether the remedial

orders and stipulations comply with the PLRA would permit Defendants and other

correctional entities to enter into agreements only to then challenge the legal validity


8
  In case the Court concludes that it should make particularized PLRA findings,
Plaintiffs cite extensively to the record in this case and plan to present additional
evidence at the upcoming evidentiary hearing in support of such findings.
                                          16
      Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 25 of 186




of those agreements, invite unnecessary judicial scrutiny of those agreements, and

delay implementation of relief. See Benjamin, 343 F.3d at 53 (recognizing that

PLRA “was intended in part to prevent judicial micro-management”).

II.      Defendants’ Agreement to the Phase 2A Remedial Orders and
         Stipulations Is Compelling Evidence That They Satisfy the PLRA

         Even if Defendants’ current about-face were cognizable as a legal matter, as

an evidentiary matter, their agreement to the remedial stipulations and orders

constitutes compelling evidence that these remedies satisfy the PLRA. All the

remedial stipulations and orders listed above and discussed below were negotiated

agreements. “[W]here, as here, the provisions of relief ordered by a court are adopted

from an agreement jointly drafted and reached by the parties, it is compelling

evidence that the provisions comply with the needs-narrowness-intrusiveness

criteria.” Braggs, 383 F. Supp. 3d at 1253 (citing Morales Feliciano v. Calderon

Serra, 300 F. Supp. 2d 321, 334 (D.P.R. 2004); Benjamin, 156 F. Supp. 2d at 344;

Cason, 231 F.3d at 785 n.8); see also Little v. Shelby Cty., No. 96-2520 Ml/A, 2003

WL 23849734, at *2 (W.D. Tenn. Mar. 25, 2003) (“Where the parties in jail reform

litigation agree on a proposed remedy, or modification of a proposed remedy, the

Court will engage in limited review for the purpose of assuring continued

compliance with existing orders and compliance with the Prison Litigation Reform

Act.” (emphasis added)). “Clearly, the least intrusive means in this case is that

advocated by the parties themselves and determined by the parties and the court-

                                          17
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 26 of 186




appointed experts as being in the interest of both inmate and public safety.” Little,

2003 WL 23849734, at *2. “Indeed, common sense dictates that, as a general

proposition, a penal institution would release to a court or other outside entity only

as much of its discretion and authority as it believes the law and facts require.”

Braggs, 383 F. Supp. 3d at 1253.

       The fact that Defendants, in their official capacities, agreed to these remedies

is similarly powerful evidence that the remedial orders and stipulations satisfy the

PLRA’s requirement that a court give substantial weight to any adverse impact on

public safety. Here, too, common sense dictates that Defendants would not agree to

remedies that would have an undue impact on public safety or the operation of the

Alabama criminal legal system of which it is a part.

       Ultimately, Defendants agreed to the Phase 2A remedial stipulations and

affirmatively requested that the Court enter them as enforceable orders. This is

compelling evidence that the remedial orders satisfy the PLRA.

III.   The Court Need Not Further Define “Substantial Compliance” Before It
       Makes the Need-Narrowness-Intrusiveness Findings

       Defendants have recently taken the position that the Court must issue its

monitoring order and specifically define “substantial compliance” in the order before

“[a]ny evaluation” of whether the remedial stipulations and orders satisfy the

PLRA’s need-narrowness-intrusiveness requirement. Doc. 2382 at 2-4 & n.2; see

Apr. 8, 2019 Trial Tr., at 163:8-164:11. Defendants are incorrect.

                                          18
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 27 of 186




      “Substantial compliance” is a legal term of art that recurs across a whole body

of case law, but “the touchstone of the substantial compliance inquiry is whether

Defendants frustrated the purpose of the consent decree – i.e. its essential

requirements.” R.C. ex rel. Ala. Disabilities Advocacy Program v. Walley, 390 F.

Supp. 2d 1030, 1044 (M.D. Ala. 2005) (quoting Joseph A. by Wolfe v. N.M. Dep’t

of Human Servs., 69 F.3d 1081, 1086 (10th Cir. 1995)). This doctrine has its roots

in contract law. “As a general matter, the rules [courts] use to interpret a consent

decree are the same ones [courts] use to interpret a contract—since a consent decree

is a form of contract.” Reynolds v. Roberts, 202 F.3d 1303, 1312 (11th Cir. 2000).

“Because consent decrees have ‘many of the attributes of ordinary contracts

[and] . . . should be construed basically as contracts,’ the doctrine of substantial

compliance, or substantial performance, may be employed.” Jeff D. v. Otter, 643

F.3d 278, 283-84 (9th Cir. 2011) (alteration in original) (citation omitted) (quoting

United States v. ITT Cont’l Baking Co., 420 U.S. 223, 236 (1975)). Both in contract

law and in the interpretation of consent decrees:

      Substantial compliance is: simply a doctrine to assist the court in
      determining whether conduct should, in reality, be considered the
      equivalent of compliance under the contract. Judge Cardozo, in the
      seminal substantial compliance case of Jacob & Youngs, Inc. v. Kent,
      concluded that performance of a contract will not be considered in
      substantial compliance of the contract if the deviation from the contract
      requirements in any real substantial measure frustrates the purpose of
      the contract. Thus, the touchstone of the substantial compliance inquiry
      is whether Defendants frustrated the purpose of the consent decree –
      i.e. its essential requirements.
                                         19
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 28 of 186




R.C., 390 F. Supp. 2d at 1044 (internal alterations, quotation marks, and citation

omitted) (quoting Joseph A. by Wolfe, 69 F.3d at 1085-86).

      Courts for many decades have been able to assess substantial compliance with

these basic precepts in mind. This Court need not further define it. There is no case

law supporting the argument that a court must define every detail of “substantial

compliance” in a particular instance—much less with a numerical threshold—before

it can make need-narrowness-intrusiveness findings. And indeed, it would make

little sense for the Court to do so, given the PLRA’s mandate to assess whether the

relief as written is the least intrusive means necessary to address the constitutional

violations. The question of what degree of performance is substantial compliance

arises after relief has been entered when compliance is being evaluated, primarily in

the context of a motion to terminate a consent decree or consideration of contempt.

See, e.g., Rouser v. White, 825 F.3d 1076, 1081-82 (9th Cir. 2016) (concluding that

district court improperly terminated the consent decree because it “didn’t evaluate

whether defendants substantially complied with each of the 2011 [Consent] Decree’s

terms”); Hallett v. Morgan, 296 F.3d 732, 749-51 (9th Cir. 2002) (affirming denial

of contempt motion on the basis that district court appropriately concluded that

prison substantially complied with consent decree requirements to provide proper

mental-health and dental services); Benjamin v. Schriro, No. 75 Civ. 3073(HB),

2009 WL 3464286, at *4, 12 (S.D.N.Y. Oct. 26, 2009) (granting motion to terminate
                                         20
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 29 of 186




based on conclusion that, “while there remain some issues with regard to

Defendants’ compliance, the record reflects that [the New York City Department of

Corrections] has substantially complied with its obligations”). The Parties are not in

that posture.

      Even when courts do speak of “substantial compliance” before making PLRA

findings, they do not define “substantial compliance” in numerical terms. See, e.g.,

Jones, 296 F.R.D. at 462-63, 470 (approving settlement that defines “substantial

compliance” as “compliance with most or all components of the relevant provision

of the Agreement,” over an objection that the definition did not include “objective,

quantifiable targets”). Indeed, Plaintiffs’ expert Dr. Kathryn Burns testified that, in

her experience as a monitor and as someone who has overseen a system subject to

monitoring, “the Court has not set out exact percentages with respect to compliance”

at the outset of monitoring. Dr. Kathryn Burns, Apr. 10, 2019 Trial Tr., at 19:19-21.

To set out such percentages would reduce what is properly a qualitative assessment

to a mere counting exercise.

      ADOC’s own litigation history shows that the Court need not attach a

numerical threshold to “substantial compliance” before making need-narrowness-

intrusiveness findings, and that such a definition is not necessary for Defendants to

agree to such findings. For example, in Henderson v. Thomas, the parties, including

the then-ADOC Commissioner, entered into a settlement agreement that did not use

                                          21
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 30 of 186




the term “substantial compliance.” Settlement Agreement, Henderson v. Thomas,

2:11-cv-224-MHT (M.D. Ala. Aug. 6, 2013), ECF No. 287-1. The settlement

agreement included stipulations regarding PLRA need-narrowness-intrusiveness

findings. Id. at 20. This Court approved the settlement and entered it as an order.

Henderson v. Thomas, No. 2:11cv224–MHT, 2013 WL 5493197, at *10 (M.D. Ala.

Sept. 30, 2013) (Thompson, J.).

      In Leatherwood v. Campbell, the parties, including the then-ADOC

Commissioner, entered into a settlement agreement that also did not include the term

“substantial compliance.” Settlement Agreement, Leatherwood v. Campbell, 7:02-

cv-2812-KOB (N.D. Ala. May 17, 2004), ECF No. 159-1. The settlement agreement

included stipulations regarding PLRA need-narrowness-intrusiveness findings. Id.

at 16-17. The court approved the settlement. Leatherwood v. Campbell, 7:02-cv-

2812-KOB (N.D. Ala. June 24, 2004), ECF No. 165.

      In United States v. Alabama (also known as the “Tutwiler case”), the

settlement agreement defined “substantial compliance” as “material compliance

with most or all components of the relevant provision of the Agreement.” Settlement

Agreement, United States v. Alabama, 2:15-cv-368-MHT (M.D. Ala. May 28,

2015), ECF No. 2-1 at 3. The agreement also stated, “‘Material Compliance’ requires

that, for each provision, ADOC and Tutwiler have developed and implemented a

policy incorporating the requirement, trained relevant personnel on the policy, and

                                        22
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 31 of 186




relevant personnel are complying with the requirement in actual practice.” Id. The

Parties also agreed on PLRA findings. Id. at 42. This Court approved the settlement

agreement and entered it as an order. Alabama, 2015 WL 3796526, at *4-5.

      In the involuntary medication settlement in this case, the Parties used the term

“substantial compliance” but did not define it. Doc. 1354 (Phase 2A Involuntary

Medication Consent Decree) at 10. The Parties also agreed to PLRA findings. Id. at

17-18. The Court approved the settlement. Braggs, 2017 WL 5665334, at *12.

      In the Phase 1 ADA settlement in this case, the Parties agreed to a definition

of “substantial compliance” that does not include a precise numerical threshold. Doc.

728 (Consent Decree Concerning Claims Arising Under the Americans with

Disabilities Act & § 504 of the Rehabilitation Act of 1973) at 8. The Parties also

agreed to PLRA findings. Id. at 73. The Court approved the settlement. Dunn, 318

F.R.D. at 684. And in the Phase 2A ADA settlement, the Parties used the term

“substantial compliance” without defining it. See Doc. 1100 (Settlement Agreement

Concerning Mental Health Claims Arising Under the Americans with Disabilities

Act & § 504 of the Rehabilitation Act of 1973) at 10-11, 20-21. The Parties agreed

to PLRA findings. Id. at 20. The Court also approved that settlement, agreeing with

the Parties that the agreement met the need-narrowness-intrusiveness requirement.

Braggs v. Dunn, 321 F.R.D. 653, 676 (M.D. Ala. 2017).

      As these cases clearly illustrate, Defendants can and have agreed that relief

                                         23
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 32 of 186




satisfies the need-narrowness-intrusiveness requirement without assigning

numerical values to how compliance will be measured. Their present argument to

the contrary is unsupported by legal authority or their own practices. The Court need

not set a quantifiable definition of “substantial compliance” before making need-

narrowness-intrusiveness findings.

IV.   The Court Is Not Tasked with Finding a “Current and Ongoing”
      Constitutional Violation at This Juncture

      Defendants’ argument that the Court must find a “current and ongoing”

constitutional violation, see Doc. 2528 at 7-10, reflects a fundamental

misunderstanding of this case’s procedural posture and the PLRA. The Court already

has found Defendants liable for violating the Eighth Amendment. In this post-

liability remedial posture, the Court need not make additional liability findings to

make the need-narrowness-intrusiveness findings. It simply must make PLRA

findings to conclude this remedial process.

      Defendants’ argument confuses the PLRA’s separate requirements for the

initial entry of injunctive relief and the termination of previously granted relief. The

task before the Court—to make need-narrowness-intrusiveness findings—falls

under § 3626(a)(1)(A), which governs the initial entry of injunctive relief. The

section of the PLRA that requires a showing of a “current and ongoing”

constitutional violation falls under § 3626(b), which applies to the termination of

previously granted relief. See § 3626(b)(3) (“Prospective relief shall not terminate if

                                          24
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 33 of 186




the court makes written findings based on the record that prospective relief remains

necessary to correct a current and ongoing violation of the Federal right, extends no

further than necessary to correct the violation of the Federal right, and that the

prospective relief is narrowly drawn and the least intrusive means to correct the

violation.”).

      The Eleventh Circuit has explicitly recognized that “the ‘current and ongoing’

requirement is distinct from the standard governing the initial entry of injunctive

relief.” Thomas v. Bryant, 614 F.3d 1288, 1320 (11th Cir. 2010) (emphasis added)

(citing Cason, 231 F.3d at 784); see also Austin v. Wilkinson, 372 F.3d 346, 360 (6th

Cir. 2004) (finding that district court did not err in failing to make findings that

remedial orders were necessary to correct “current and ongoing” federal violations

prior to ordering prospective relief because this “language comes from § 3626(b)(3),

governing the termination of relief, not from § 3626(a), governing requirements for

initial relief”), aff’d in part, rev’d in part and remanded on other grounds, 545 U.S.

209 (2005).

      In support of their argument that the Court must find a current and ongoing

constitutional violation, Defendants cite to Cason. But Cason supports Plaintiffs’

argument; it involved a motion to terminate under § 3626(b)(3), not relief ordered in

the first instance under § 3626(a). Doc. 2528 at 7 (citing Cason, 231 F.3d at 784-

85). There is no connection between the PLRA’s need-narrowness-intrusiveness


                                         25
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 34 of 186




requirement for prospective relief and the “current and ongoing violation” language

in the PLRA provision governing termination of relief.

V.      None of the Phase 2A Remedial Orders Are Preliminary Injunctions That
        Terminated by Operation of Law

        Defendants’ argument that the stipulated remedial orders entered prior to

March 2019 are expired preliminary injunctions under § 3626(a)(2), Doc. 2528 at 6,

reflects yet another fundamental misunderstanding of this case’s procedural posture

and the PLRA. Section 3626(a)(2) explicitly governs preliminary injunctive relief,

which is issued prior to a liability finding. See Trump v. Int’l Refugee Assistance

Project, 137 S. Ct. 2080, 2087 (2017) (noting that the purpose of a preliminary

injunction “is not to conclusively determine the rights of the parties, but to balance

the equities as the litigation moves forward” (citing Univ. of Tex. v. Camenisch, 451

U.S. 390, 395 (1981))); Edmo v. Corizon, Inc., 935 F.3d 757, 783 (9th Cir. 2019)

(noting that the PLRA’s ninety-day expiration provision in § 3626(a)(2) applies only

to preliminary injunctive relief); Fed. R. Civ. P. 65(a). The Court entered the

remedial orders after it found Defendants liable under the Eighth Amendment. The

remedial orders therefore cannot represent preliminary injunctive relief. Because

they are not preliminary injunctions, they did not terminate after ninety days as

Defendants claim.

        Moreover, the timelines for implementation of relief set out in many of the

remedial orders, as well as Defendants’ representations to the Court about remedial

                                         26
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 35 of 186




orders remaining in effect beyond ninety days, belie any argument that the remedial

orders are merely preliminary injunctions. See Doc. 2520 (Pls. Initial Br. for

Upcoming Oral Arg. on May 14, 2019) at 15-16 (expanding on this argument).

           RECORD EVIDENCE SUPPORTING PLRA FINDINGS

      During the upcoming evidentiary hearing, Plaintiffs will present testimony

from their correctional mental-health expert Dr. Kathryn Burns and correctional

administration expert Eldon Vail about whether each remedial agreement is

necessary, narrowly drawn, and the least intrusive means of correcting the

constitutional violations found by the Court. Dr. Burns is a psychiatrist with

extensive experience in correctional systems, including nearly a decade as the chief

clinical officer leading mental-health services for the Ohio Department of

Rehabilitation and Corrections, and broad experience as clinical expert and monitor

in class action litigation. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 114:9-

115:9. Mr. Vail has thirty-five years of experience in juvenile and adult corrections,

including as a superintendent (or warden-equivalent) and as the Secretary (or

Commissioner-equivalent) of the Washington State Department of Corrections, as a

correctional consultant, and as an expert in litigation. See Eldon Vail, Dec. 22, 2016

Trial Tr., at 4:22-7:16.




                                         27
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 36 of 186




        As outlined below, the record from the liability trial 9 and remedial

proceedings is already replete with evidence supporting findings that the remedies

at issue are necessary, narrowly drawn, and the least intrusive means of addressing

Defendants’ constitutional violations. This includes testimony by experts and

consultants on both sides, including Dr. Burns, Mr. Vail, Plaintiffs’ correctional

mental-healthcare expert Dr. Craig Haney, Defendants’ staffing consultants Meg

and Russ Savage, Defendants’ correctional administration expert Robert Ayers,

Defendants’ correctional mental-healthcare expert Dr. Raymond Patterson, and

Defendants’ correctional mental-healthcare consultant Dr. Mary Perrien. The record

supporting need-narrowness-intrusiveness findings also provides support for the

Court to conclude that there is no undue “adverse impact on public safety or the

operation of a criminal justice system caused by the relief.” § 3626(a)(1)(A).

I.      SEGREGATION REMEDY (Doc. 1720)

        In the Liability Opinion, the Court made clear that “prisoners with the most

serious mental-health needs—that is, those who have conditions classified as serious

mental illnesses” (“SMIs”)—are at a “heightened level of danger” posed by

segregation. Braggs, 257 F. Supp. 3d at 1235; see also id. at 1245-47. The Court


9
  Due to the large amount of evidence presented at the liability trial that supports the
PLRA findings, Plaintiffs have included only highlights of that evidence in this brief.
For a fuller compilation of evidence from the liability trial that supports PLRA
findings with respect to need and intrusiveness, see Doc. 1140 (Pls. Chart
Summarizing Evid.).
                                          28
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 37 of 186




also concluded that prisoners with SMIs are particularly vulnerable because

“ADOC’s mental-health coding system often fails to accurately reflect prisoners’

mental-health needs.” Id. at 1204-05.

      To address these findings, the Parties agreed to the Segregation Remedy and

stated its provisions on the record on February 28, 2018. Feb. 28, 2018 R.D. Trial

Tr., at 3:5-4:15. The Court reduced the stipulations to an order on March 30, 2018.

Doc. 1720.

      Evidence presented at the liability trial demonstrates that the Segregation

Remedy is necessary. For example, Dr. Burns testified that ADOC’s coding system

at the time of the liability trial failed to identify whether someone had an SMI. Dr.

Kathryn Burns, Dec. 12, 2016 Trial Tr., at 65:23-66:9. She also testified that

prisoners with SMIs were overrepresented in segregation. See id. at 26:16-27:6.

Associate Commissioner Ruth Naglich agreed with the Court that “[i]t’s a serious

matter . . . when the [prisoner with an] SMI is in segregation.” Assoc. Comm’r Ruth

Naglich, Dec. 22, 2016 Trial Tr., at 68:21-25.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should find that the Segregation Remedy (Doc. 1720) satisfies the PLRA’s

need-narrowness-intrusiveness requirement and will not have an undue “adverse

impact on public safety or the operation of a criminal justice system.”

§ 3626(a)(1)(A).


                                         29
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 38 of 186




      A.     Definition of “Serious Mental Illness”

      The Parties agreed to use the definition of “serious mental illness” adopted by

the American Correctional Association. Doc. 1720 at 1; Pls. Dem. Ex. 174 (Am.

Corr. Ass’n Definition of SMI).

      The Parties’ agreement on a definition is narrowly drawn to address the

Court’s determination that “ADOC does not ensure that those with a heightened risk

of serious harm from mental illness are not placed in segregation or that they are not

sent there for dangerously long periods of time.” Braggs, 257 F. Supp. 3d at 1240.

This relief is narrowly drawn to ensure a collective understanding among mental-

health providers of what constitutes an SMI, and in turn, ensure compliance with the

Court’s holding that prisoners with SMIs should not be placed in segregation “absent

extenuating circumstances.” Id. at 1245-47.

      Evidence in the remedial record demonstrates that this relief is necessary. The

Court received evidence highlighting widespread confusion among mental-health

providers about ADOC’s mental-health coding scheme and how people with SMIs

should be coded. See, e.g., Assoc. Comm’r Ruth Naglich, Feb. 7, 2018 Trial Tr., at

74:1-81:14 (testimony and colloquy concerning the role of “functionality” in coding

SMIs). At the time of the segregation remedial trial in 2018, approximately 900

prisoners with categorical SMIs were miscoded as MH-1. See Pls. Dem. Ex. 165

(Prisoners Coded MH-1 Who Have a Categorical SMI). While the number of


                                         30
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 39 of 186




prisoners with SMIs in segregation has decreased significantly, ADOC continues to

place prisoners with SMIs in segregation. Compare Pls. Dem. Ex. 166 (Prisoners

with SMI in Segregation in Dec. 2017 and Jan. 2018) (showing 152 prisoners with

SMIs in segregation), with Doc. 2895 (Report on Prisoners with SMI in Segregation

as of August 11, 2020) (showing twenty-eight prisoners with SMIs in segregation).

      Also, Dr. Burns testified that ADOC’s former definition of “serious mental

illness” lacked adequate objective standards to guide clinicians, such that people

could fall through the cracks. See Dr. Kathryn Burns, Feb. 16, 2018 R.D. Trial Tr.,

at 36:6-14. She further testified that having clear standards for what constitutes an

SMI was particularly necessary in ADOC because of the number of clinicians

involved and staff turnover. See id. at 36:16-37:21. Having a clear definition of what

constitutes an SMI is fundamental for diverting prisoners with SMIs from

segregation, and Dr. Burns testified that having a process for keeping prisoners with

SMIs out of segregation is necessary for an effective suicide prevention program.

Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 125:13-126:17.

      Defendants’ representations to the Court provide support for concluding that

this relief is the least intrusive means necessary. The definition is consistent with—

and nearly verbatim—what Defendants submitted in their Proposed Remedial Plan

on Segregation. Compare Doc. 1533 (State’s Phase 2A Proposed Remedial Plan on

Segregation) at 6, with Doc. 1720 at 1, and Pls. Dem. Ex. 174. Defendants


                                         31
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 40 of 186




represented to the Court that this definition is the “most widely accepted definition

of what serious mental illness is.” Feb. 27, 2018 R.D. Trial Tr., at 127:2-10.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      B.     Training Mental-Health Staff on Definition of SMI

      The Parties also agreed to a process for training mental-health staff on the

agreed-upon definition of SMI. Doc. 1720 at 2. The Parties agreed that Dr. Burns

and Dr. Perrien should develop the training. Id. This relief is narrowly drawn to

address the liability findings discussed above.

      Evidence in the remedial record demonstrates that this relief is necessary. As

evidenced by the historical misapplication of mental-health codes within ADOC

discussed above, training for all mental-health staff on the SMI definition is

necessary to ensure correct application.

      Evidence in the remedial record also demonstrates that this relief is the least

intrusive means necessary. In 2018, Grantt Culliver, who was Associate

Commissioner of Operations at the time, acknowledged that it was necessary for

staff to be trained on what an SMI is in order to keep prisoners with SMIs out of




                                           32
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 41 of 186




segregation.10 See Assoc. Comm’r Grantt Culliver, Feb. 8, 2018 Trial Tr., at 37:18-

40:13. The fact that Defendants’ own consultant was involved in developing the

training is further evidence that it is not intrusive. Moreover, the details of the

training are left to Defendants’ discretion so long as it satisfies the purpose of

ensuring that all relevant staff understand what constitutes an SMI.

        For these reasons and the reasons outlined above regarding the SMI definition,

the Court should find that the SMI definition training requirement is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

        C.    Independent SMI Designation
        The Parties agreed to separate the SMI designation from ADOC’s mental-

health coding system by creating a distinct “SMI flag” within ADOC’s computer

database that identifies which prisoners have SMIs. Doc. 1720 at 2.

        This relief is necessary and narrowly drawn to address the Court’s liability

findings. In particular, the Court found that ADOC’s “mental-health coding system

is intended to reflect the level of functioning a mental-health patient has and


10
   A concession by an ADOC official or official of ADOC’s mental-healthcare
contractor regarding the adequacy or necessity of a remedial requirement supports—
but is not necessary for—concluding that the requirement is the least intrusive means
to address the constitutional violations. After all, it is not overly intrusive to require
officials to implement relief that they believe is adequate or necessary.
                                           33
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 42 of 186




correspond to his or her treatment needs and housing requirements.” Braggs, 257 F.

Supp. 3d at 1204. However, the Court further found that “ADOC’s mental-health

coding system often fails to accurately reflect prisoners’ mental-health needs.” Id.

The separate SMI flag ensures that both correctional and healthcare staff can quickly

and easily determine whether someone has been diagnosed with an SMI and should

therefore not be placed in segregation absent exceptional circumstances. See Doc.

1903 (Phase 2A Order Regarding Segregation Lists) (ordering that Defendants

produce weekly segregation lists to Plaintiffs that include a column indicating

whether each person has been assigned an SMI flag). It also ensures that confusion

about the mental-health coding system is less likely to result in under-identification

of people with SMIs.

      Evidence in the remedial record demonstrates that this relief is necessary.

ADOC’s mental-health coding system conflated functioning with diagnosis, which

resulted in coding people with SMIs who were currently functioning well as MH-1

even though they should have been coded as MH-2 or higher by virtue of their SMI

diagnosis. Dr. Kathryn Burns, Feb. 16, 2018 R.D. Trial Tr., at 58:12-59:3; see also

Pls. Dem. Ex. 162 (Comparison of ADOC Mental Health Coding Iterations). ADOC

Director of Psychiatry Dr. Edward Kern testified that practitioners often coded

people with SMIs as MH-1, even though they should have coded them as MH-2,

because only people coded as MH-1 were allowed to live at certain facilities,


                                         34
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 43 of 186




including work release facilities. Dr. Edward Kern, Feb. 8, 2018 R.D. Trial Tr., at

134:8-135:8 (discussing Pls. Dem. Ex. 165).

      Defendants’ representations to the Court indicate that this relief is the least

intrusive means necessary. Defendants acknowledged the “incompatibility of the

coding system and this concept of SMI.” Feb. 27, 2018 R.D. Trial Tr., at 126:8-25.

Defense Counsel explained, “[T]he problem that we faced is that the clinicians are

using the coding system to identify SMI. And so those two really are not necessarily

compatible.” Id. at 123:5-7. Defendants represented to the Court that they agreed

with the idea of separating the SMI designation from the coding system. See id. at

126:8-25.

      The Court should therefore conclude that the separate SMI flag is narrowly

drawn, extends no further than necessary to correct the constitutional violations

found by the Court, and is the least intrusive means necessary to correct such

violations. See § 3626(a)(1)(A).

      D.    SMI Flag Assignment by Authorized Mental-Health Staff

      The Parties agreed that only a mental-health staff person who is authorized

under Alabama law to diagnose a mental-health condition may assign the SMI flag.

Doc. 1720 at 2. Defense Counsel explained that the intent of this requirement is to

clarify who is authorized to determine that someone has an SMI and that such

authorization is determined by Alabama law. Feb. 27, 2018 R.D. Trial Tr., at 136:21-


                                         35
      Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 44 of 186




137:11. The requirement to comply with Alabama law cannot be less intrusive or

more narrowly drawn to address the Court’s liability findings discussed above.

Moreover, this relief is necessary to ensure that the SMI flags are assigned properly.

Therefore, the Court should conclude that this relief, like the relief above, is

narrowly drawn, extends no further than necessary to correct the constitutional

violations found by the Court, and is the least intrusive means necessary to correct

such violations. See § 3626(a)(1)(A).

II.      BIBB SEGREGATION REMEDY (Docs. 1751, 1751-1)

         The Court found that prisoners in Bibb Correctional Facility’s segregation

units receive constitutionally inadequate mental-health care. The Court determined

that inadequate mental-health care in the Bibb segregation units is particularly

dangerous because of Bibb’s layout. See Braggs, 257 F. Supp. 3d at 1239.

         The conditions of Bibb’s segregation units have been uniquely challenging

among ADOC’s segregation units such that the Parties agreed to remedies

specifically targeted to it. During the segregation remedial trial, Plaintiffs filed an

emergency motion regarding the Bibb segregation units after the Court heard

evidence that staff did not adequately monitor those units. Doc. 1614 (Pls.

Emergency Mot. for a TRO or a Prelim. Inj. Requiring the Immediate Closure of

Bibb Corr. Facility’s Segregation Units). The Parties submitted stipulations

resolving Plaintiffs’ emergency motion on April 6, 2018. Docs. 1748 (Jt. Submission


                                          36
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 45 of 186




of Stipulations Regarding Segregation Units at Bibb), 1748-1 (Stipulations

Regarding Restrictive Housing Units at Bibb). After a hearing, the Court reduced

the stipulations to an order on April 9, 2018. Docs. 1751, 1751-1.

      Evidence in the record regarding the particularly egregious conditions in

Bibb’s segregation units demonstrates that the Bibb Segregation Remedy is

necessary and the least intrusive means necessary. Multiple experts have testified

that the segregation units at Bibb should be closed “immediately.” Braggs, 257 F.

Supp. 3d at 1239 (“Dr. Haney recommended that Bibb’s segregation units be closed

immediately: he explained that he has never recommended any unit to be closed

immediately in his four decades of doing this work, but he thought the risk of harm

was too great at Bibb because so little monitoring is available.”); Dr. Kathryn Burns,

Apr. 8, 2019 Trial Tr., at 170:23-171:7. Moreover, in their initial 2017 staffing

analysis of Bibb, the Savages agreed that Bibb’s segregation units should be closed.

See Pls. Ex. 1466 (Bibb Institutional Profile) at 9. The Bibb Segregation Remedy

provides for a way to keep Bibb’s segregation units open despite these

recommendations from both sides that the units should be closed.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should find that the Bibb Segregation Remedy (Docs. 1751, 1751-1)

satisfies the PLRA’s need-narrowness-intrusiveness requirement and will have no




                                         37
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 46 of 186




undue “adverse impact on public safety or the operation of a criminal justice

system.” § 3626(a)(1)(A).

      A.    Staffing

      In the Bibb Segregation Remedy, Defendants agreed to fill all mandatory

posts in the Bibb segregation units as identified by the Savages by October 2020,

and to certain prisoner and staff placement arrangements in the interim. Doc. 1751-

1 at 1-2.

      This relief is narrowly drawn to address the Court’s liability findings

regarding understaffing and conditions at Bibb. The Court observed that Bibb’s

segregation units have unique obstacles for effective monitoring of prisoners:

      Bibb’s segregation units might be the most egregious in terms of
      visibility: each housing unit has its own segregation unit of a few cells
      shut off from the rest of the unit, down a long hallway and through a
      door, with no line of sight from the central officer station and officers
      entering the space to check on the prisoners only periodically. Dr.
      Haney was surprised that such units were maintained, because prisoners
      in these cells have no way of alerting officers if anything was going
      wrong; they are completely dependent for their safety upon periodic
      trips that officers make from the central officer station. . . . Defense
      correctional expert Ayers’s testimony also raised concerns: he credibly
      testified to his suspicion that, because of understaffing and safety
      concerns, correctional officers were not walking down the hallway
      away from the central cube at Bibb as frequently as they claimed.

Braggs, 257 F. Supp. 3d at 1239; see also id. at 1198 (crediting Mr. Ayers’s

testimony that understaffing at Bibb was “not acceptable”).




                                         38
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 47 of 186




      Evidence in the remedial record demonstrates that this relief is necessary. The

Savages’ 2018 staffing analysis found that Bibb’s staffing levels did not provide

adequate oversight and recommended that ADOC fill additional posts. See Doc.

1813-1 (Assessment of Corr. Staff Needs & Shift Relief Requirements at Facilities

Within the ADOC) at 43-46. In 2018, Mr. Vail testified that “these segregation units

at Bibb are terrifying and should not be used unless officers are assigned to be

directly adjacent to those cells when occupied by inmates.” Eldon Vail, Feb. 13,

2018 R.D. Trial Tr., at 155:10-25 (discussing Jt. Ex. 463 (Expert Report of Eldon

Vail)). He agreed with the Savages’ recommendation of additional staff to oversee

the Bibb segregation units. Id. at 200:15-201:16. In 2019, Dr. Burns testified that

these staffing requirements are necessary for an effective suicide prevention

program. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 171:23-172:6.

      Evidence in the remedial record also demonstrates that this relief is the least

intrusive means necessary. The relief aligns with recommendations made by

Defendants’ own staffing consultants. Indeed, this relief requiring compliance with

the Savages’ recommendations also matches the Phase 2A Understaffing Opinion

and Order, which include PLRA findings. Braggs v. Dunn, No. 2:14-cv-601, 2018

WL 7106346, at *1 (M.D. Ala. Feb. 20, 2018); Braggs, 2018 WL 985759, at *8-9.

In addition, Dr. Burns testified that these staffing requirements could not be more

limited and still adequately address suicide prevention needs at Bibb, and are the


                                         39
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 48 of 186




least intrusive means necessary. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at

172:7-174:10, 236:15-25.

        The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

        B.    Placement and Treatment of People in Bibb’s Segregation Units

        The Parties agreed to several requirements that govern the transfer of

prisoners with SMIs out of segregation, the care for prisoners with SMIs while they

are in segregation, and the care for prisoners without SMIs who are on the mental-

health caseload11 while they are in segregation. First, the remedy provides that

prisoners with SMIs who are in Bibb’s segregation units absent exceptional

circumstances be moved to a Residential Treatment Unit (“RTU”) or Structured

Living Unit (“SLU”) within delineated time periods. Doc. 1751 at 2-3; Doc. 1751-1

at 2-5. Second, prisoners with SMIs who remain in segregation at Bibb must receive

the same level of mental-health care and out-of-cell time as prisoners in an SLU after

they have been housed in segregation for seventy-two hours. Doc. 1751-1 at 5. And

third, prisoners without SMIs who are on the mental-health caseload must be




11
   Individuals on the mental-health caseload “receive some type of mental-health
treatment, such as counseling or psychotropic medications.” Braggs, 257 F. Supp.
3d at 1181.
                                          40
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 49 of 186




provided at least the same level of treatment as what they received outside

segregation. Id.

      The Court’s liability findings demonstrate that this relief is necessary and

narrowly drawn to address the Court’s recognition of the inadequacies of mental-

health care for prisoners in segregation, both generally and specifically for prisoners

at Bibb. The Court found:

      As the testimony of experts and defense witnesses made abundantly
      clear, ADOC lacks a functioning process for screening out prisoners
      who should not be placed in segregation due to mental illness or
      ensuring that they are not sent there for dangerously long periods, and
      mentally ill prisoners in segregation receive inadequate treatment and
      monitoring. It is simply undeniable that these practices pose a grave
      danger to many mentally ill prisoners placed in segregation.

Braggs, 257 F. Supp. 3d at 1236. The Court recognized that, “[d]ue to counselors’

increasing caseloads and mounting job responsibilities, individual counseling

appointments are frequently canceled or delayed,” and specifically noted that a spot

audit of Bibb’s mental-health caseload found that “212 out of 213 cases had overdue

counseling appointments.” Id. at 1209 (citing Pls. Ex. 576 (Dec. 2, 2015 Email from

Ali Davis Walker)). The Court also found that mental-health rounds in segregation

were inadequate, and credited testimony by a former counselor at Bibb who

“testified that it would take her 35 minutes to an hour to complete the rounds at all

six housing units with 18 double-celled cells, meaning one to two minutes per




                                          41
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 50 of 186




prisoner, including the time to walk between six housing units.” Id. at 1244. With

regard to prisoners with SMIs in segregation, the Court concluded:

      [I]t is categorically inappropriate to place prisoners with serious mental
      illness in segregation absent extenuating circumstances; even in
      extenuating circumstances, decisions regarding the placement should
      be with the involvement and approval of appropriate mental-health
      staff, and the prisoners should be moved out of segregation as soon as
      possible and have access to treatment and monitoring in the meantime.

Id. at 1247.

      Other evidence presented at the liability trial further demonstrates the

necessity of this relief. In his expert report, Dr. Haney concluded that Bibb’s

segregation units “are wholly inappropriate for the mentally ill prisoners confined in

them” due to the inadequate mental-health care, overuse of segregation, and

“extremely harsh” conditions. Jt. Ex. 459 (Expert Report of Professor Craig Haney)

at 51. He later testified regarding the difficulty for people to access mental-health

care while in segregation at Bibb. Dr. Craig Haney, Jan. 19, 2017 Trial Tr., at 151:3-

18 (noting consistency among interviewees, including people on the mental-health

caseload, describing not being seen by anyone for weeks while they were in

segregation).

      Evidence in the remedial record also demonstrates that this relief is necessary,

narrowly drawn, and the least intrusive means necessary. In 2019, Dr. Burns testified

that the process for placing prisoners with SMIs in segregation and the process for

keeping such individuals out of segregation impacts the effectiveness of a suicide

                                         42
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 51 of 186




prevention program because of the elevated risk for suicide both within segregation

units and for people with SMIs. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 125:19-

126:7. She further testified that the relief regarding transfer of prisoners with SMIs

out of segregation is a necessary part of an adequate suicide prevention program at

Bibb, could not be more limited and still be effective, and is the least intrusive means

necessary. See id. at 174:11-175:10, 236:15-25.

      The necessity of this relief regarding transfers was augmented by a March

2019 directive issued by former Deputy Commissioner Charles Daniels, which states

that prisoners will not be discharged from suicide watch to segregation “unless there

is no alternative due to well-documented exceptional circumstances or exigent

circumstances arising from an inmate’s behavior.” Pls. Ex. 2706 (Mar. 21, 2019

ADOC Directive) (hereinafter “Daniels Directive”). The directive states, “If an

inmate cannot be safely discharged to any housing unit other than the RHU

[restrictive housing unit], the Deputy Commissioner of Operations (or his designee)

must approve the temporary RHU placement.” Id. Without this relief from the Bibb

Segregation Remedy, the Deputy Commissioner could obstruct a prisoner’s

diversion from segregation. See Dr. Edward Kern, Mar. 29, 2019 Trial Tr., at 73:15-

23 (testifying that, under the Daniels Directive, the Deputy Commissioner could

override a clinician’s decision that a prisoner should be in an SLU).




                                          43
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 52 of 186




      Dr. Burns testified that the relief regarding the level of treatment for prisoners

with SMIs who are in segregation is a necessary part of an adequate suicide

prevention program at Bibb because it attempts “to cut down on the numbers of in-

cell confinement and give people the opportunity for out-of-cell, therapeutic

activities and socialization activities with other people,” which reduces the risk of

suicide. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 175:11-24. She further testified

that this relief could not have been more limited and still be effective for suicide

prevention, and that it is the least intrusive means necessary. See id. at 175:25-

176:21, 236:15-25.

      Dr. Burns also testified that providing people in segregation with the same

treatment they received prior to placement in segregation is a necessary part of

adequate suicide prevention, that it could not be more limited and still be an effective

part of suicide prevention, and that it is not intrusive. Id. at 165:6-166:4 (discussing

similar relief in Segregation Rounds, Assessments, and Evaluations Remedy); id. at

236:15-25.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).




                                          44
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 53 of 186




          C.    Out-of-Cell Time for People in Bibb’s Segregation Units

          The Parties agreed that all prisoners on the mental-health caseload in

segregation at Bibb must have the opportunity to shower every other day and have

at least five hours of out-of-cell exercise per week. Doc. 1751-1 at 7. This relief is

narrowly drawn to address the Court’s liability findings discussed above. The

liability findings and evidence discussed above also support the necessity for this

relief.

          Additional evidence in the remedial record demonstrates that this relief is

necessary, narrowly drawn, and the least intrusive means necessary. The Court has

received evidence indicating that prisoners in Bibb have not received adequate

showers or out-of-cell exercise time. See, e.g., Cheryl Price, Feb. 13, 2018 R.D. Trial

Tr., at 122:2-125:11 (discussing Pls. Ex. 1406 (Bibb Segregation Unit Record

Sheets)). Mr. Vail testified that the best way to start reducing the risk of harm posed

to people with serious mental-health needs in segregation at Bibb is for ADOC to

follow its own policies regarding security checks and out-of-cell time. Eldon Vail,

Feb. 13, 2018 R.D. Trial Tr., at 201:17-202:6. Indeed, since at least February 2016,

ADOC’s own policies have required five hours of exercise time per week and

showers every other day for people in segregation. Pls. Ex. 1399 (ADOC Admin.

Reg. 434) at 3, 6. The fact that this relief mirrors ADOC’s own policies is evidence

that it is the least intrusive means. Also, Dr. Burns testified that this relief is a


                                           45
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 54 of 186




necessary part of adequate suicide prevention, that it could not be any narrower and

still be part of an adequate suicide prevention program, and that it is the least

intrusive means necessary. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 176:22-

177:24, 236:15-25.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      D.     Document and Video Production

      The Bibb Segregation Remedy provides for document and video production

for the purpose of monitoring compliance with the remedy. See Doc. 1751-1 at 7-9.

Plaintiffs previously briefed the question of whether monitoring is subject to the

PLRA’s need-narrowness-intrusiveness requirement. See Doc. 2144 (Pls. Phase 2A

Remedial Monitoring Pretrial Br. Summarizing Evidence and the Impact of the

PLRA on Remedies); Doc. 2213 (Pls. Resp. to the Ct.’s Questions Regarding the

Applicability of the PLRA Needs-Narrowness-Intrusiveness Requirement to Court-

Ordered Monitoring); Doc. 2219 (Pls. Resp. to Defs. Br. Regarding the Application

of the PLRA to Court Monitoring).

      As Plaintiffs explained in their prior briefing, the Court need not apply the

PLRA’s need-narrowness-intrusiveness analysis to this monitoring requirement.

See, e.g., Coleman v. Brown, No. 2:90–cv–0520, 2013 WL 4780945, at *1 (E.D. Cal.


                                          46
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 55 of 186




Sept. 5, 2013); Carruthers v. Jenne, 209 F. Supp. 2d 1294, 1300 (S.D. Fla. 2002).

Monitoring is not itself relief. It is a necessary means to achieve relief from a

constitutional violation. There is no need to perform the need-narrowness-

intrusiveness analysis. Id. To be sure, some other courts have held that if ordered

relief meets the need-narrowness-intrusiveness test, and monitoring is needed to

ensure compliance with such relief, then monitoring meets the test. See, e.g.,

Benjamin, 343 F.3d at 49; see also Doc. 2213. But either way, the endpoint is the

same. If the ordered relief meets the PLRA need-narrowness-intrusiveness

requirement and monitoring is limited to monitoring of that relief, monitoring does

not run afoul of the PLRA.

III.   CODING REMEDY (Docs. 1792, 1792-1)

       In the Liability Opinion, the Court found that ADOC “fails to classify the

severity of mental illnesses accurately.” Braggs, 257 F. Supp. 3d at 1204. The Parties

agreed to remedies addressing the need for a new coding system and the

implementation of the coding system and SMI flag. Doc. 1779 (Mental Health

Coding & SMI Implementation Stipulations). The Parties agreed to clarifications

during open court and the Court entered the stipulations as an order on April 25,

2018. Docs. 1792, 1792-1.

       Evidence presented during the liability trial showed how ADOC’s mental-

health coding system was inadequate because it did not clearly identify people with


                                         47
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 56 of 186




SMIs and because it coded people based on their housing placements rather than the

level of mental-health care they needed. See Dr. Kathryn Burns, Dec. 12, 2016 Trial

Tr., at 66:3-9; see also Dr. Robert Hunter, Dec. 7, 2016 Trial Tr., at 169:10-13

(agreeing that there are prisoners with SMIs in ADOC custody who have not been

identified as having an SMI). Dr. Burns testified that she found that prisoners were

given a lower mental-health code than their mental-health needs required. Dr.

Kathryn Burns, Dec. 12, 2016 Trial Tr., at 66:19-68:4, 72:5-12. She also testified

that the number of codes within ADOC’s coding system could be confusing. Id. at

72:15-73:3.

      These problems persisted through the segregation remedial trial in 2018 even

though ADOC had amended its mental-health coding system several times since the

liability trial. See Doc. 1546 (Pls. Resp. to Defs. Proposed Segregation Remedial

Plan) at 23-25 (outlining iterations of ADOC’s mental-health coding system); Pls.

Dem. Ex. 162; Pls. Dem. Ex. 165 (listing 938 prisoners with a categorical SMI who

were coded MH-1); Dr. Edward Kern, Feb. 8, 2018 R.D. Trial Tr., at 134:8-136:5

(discussing Pls. Dem. Ex. 165 and testifying about ADOC’s regular practice of

assigning people lower mental-health codes than their diagnoses might require so

that they could have different housing placements).

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should conclude that the Coding Remedy (Docs. 1792, 1792-1) satisfies


                                        48
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 57 of 186




the PLRA’s need-narrowness-intrusiveness requirement and has no undue “adverse

impact on public safety or the operation of a criminal justice system.”

§ 3626(a)(1)(A).

      A.     Implementation of the SMI Flag

      As discussed above, in the Segregation Remedy, the Parties agreed to separate

the SMI designation from ADOC’s mental-health coding system by creating a

distinct “SMI flag” within ADOC’s computer database that indicates which

prisoners have SMIs. See supra Section I(C). When the Parties agreed to the creation

of the SMI flag, they had not yet agreed to how this designation would be extended

beyond prisoners in segregation. In the Coding Remedy, the Parties agreed to an

implementation procedure to ensure that all prisoners, not just those in segregation,

are evaluated for an SMI. Doc. 1792-1 at 2. The agreement provides that assessments

must be conducted on all incoming prisoners during the intake process. Id.

Defendants agreed to evaluate all prisoners already on the mental-health caseload

for an SMI designation prior to September 30, 2018. Id. The agreement specifies

that individual evaluation is not required for prisoners who are already diagnosed

with Psychotic Disorder, Bipolar Disorders, or Major Depressive Disorder. Id.

Additionally, the Parties agreed that all prisoners on the mental-health caseload must

be evaluated for an SMI designation during their first treatment meeting after July

1, 2018. Id. at 3. Defendants also agreed to expand screenings for the SMI


                                         49
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 58 of 186




designation for those already in segregation who were not captured by the

segregation preplacement screening developed by Drs. Burns and Perrien. Id.

Finally, until ADOC could ensure the technological capacity to include the

designation within its system, mental-health staff were required to report all

individuals with an SMI designation to ADOC on a weekly basis. Id. at 3-4.

      This relief is narrowly drawn to address the Court’s liability findings

discussed above that “it is categorically inappropriate to place prisoners with serious

mental illness in segregation absent extenuating circumstances.” Braggs, 257 F.

Supp. 3d at 1247; see supra Section I.

      Evidence in the remedial record shows that this relief is necessary. The SMI

flag is necessary relief to prevent placement of prisoners with SMIs in segregation.

See supra Section I. The relief allowing SMI designation without separate evaluation

for people who already have categorical SMI diagnoses, such as Bipolar Disorders,

Psychotic Disorders, and Major Depressive Disorders, also is necessary for keeping

prisoners with SMIs out of segregation. See Dr. Kathryn Burns, Feb. 16, 2018 R.D.

Trial Tr., at 34:3-35:6 (explaining that these diagnoses constitute categorical SMIs);

id. at 39:9-16 (testifying that having an SMI is absolute contraindication for

placement in segregation). Furthermore, Dr. Burns testified that SMI tracking is

necessary within a suicide prevention system because individuals with SMIs have a




                                          50
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 59 of 186




higher rate of suicide than those without. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr.,

at 124:1-12.

      It is necessary and the least intrusive means necessary for everyone on the

caseload to receive an SMI designation rather than just those individuals in

segregation. It would be more onerous for ADOC to maintain SMI flag designations

only for individuals who are in segregation since prisoners constantly move in and

out of segregation, and doing so would not serve the purpose of diverting people

with SMIs from segregation.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      B.       Revised Mental-Health Coding

      The Parties agreed to an improved mental-health coding system. The Parties

agreed that the previous system that used numbers and subsection letters should be

replaced by a simpler letter system, consisting of Mental Health Codes A, B, C, and

D. Doc. 1792-1 at 4. The Parties agreed that these codes should designate only the

level of mental-health care people need, ranging from MH-A for people who are not

on the caseload and do not receive ongoing mental-health care to MH-D for people

in need of a specialized mental-health housing unit. Id. at 4-5. Additionally, the

Parties agreed to the implementation of the new coding system at intake, the


                                          51
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 60 of 186




timeframe of re-coding individuals on the mental-health caseload, and how to treat

individuals coded as MH-0 in the previous system. Id. at 6.

      This relief is narrowly drawn to address the Court’s liability finding that the

coding system in place at the time of trial, consisting of thirteen different codes, was

connected to both housing and treatment requirements but failed to accurately reflect

mental-health needs. Braggs, 257 F. Supp. 3d at 1204. This failure included the

under-coding of individuals with delusions and those with a history of self-harm and

suicide attempts. Id. at 1204-05.

      Evidence presented at the liability trial demonstrates that this relief is

necessary. Dr. Burns testified that ADOC’s coding system was “confusing” because

of “the number of codings and options that are available.” Dr. Kathryn Burns, Dec.

12, 2016 Trial Tr., at 72:15-21. As an example, she noted that it would be confusing

to train staff on how to use the “oxymoron description” of “stably unstable,” which

is how Dr. Robert Hunter, a medical director for ADOC’s former mental-healthcare

contractor, described one code. Id. at 72:22-73:1. She testified that a simpler coding

system would better ensure that coding was up-to-date and accurate. Id. at 70:11-25.

      Evidence in the remedial record further demonstrates that this relief is

necessary. Despite the Court’s liability findings, ADOC stayed committed to its

confusing coding system through the segregation remedial proceedings in 2018,

proposing another problematic revision to its system and reaffirming its position that


                                          52
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 61 of 186




the primary purpose of mental-health codes was to dictate housing placements. Doc.

1533 at 16-20 (proposing revisions to the existing coding system); Assoc. Comm’r

Ruth Naglich, Feb. 7, 2018 Trial Tr., at 20:13-16 (testifying that the purpose of

mental-health coding is for “housing placement” and that it is “utilized by lay

individuals such as security”). The Parties ultimately negotiated the Coding Remedy

to replace this system. In 2019, Dr. Burns testified that ADOC needed a reasonable

coding system to have an effective suicide prevention program because it would

allow staff to monitor individuals’ risks for self-harm and develop treatment

accordingly. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 123:12-25.

      For reasons presented here as well as at the upcoming evidentiary hearing, the

Court should find that this relief is narrowly drawn, extends no further than

necessary to correct the constitutional violations found by the Court, and is the least

intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

IV.   INTAKE REMEDY (Docs. 1794, 1794-1)

      In the Liability Opinion, the Court found that “inadequacies in the mental-

health system start at the door, with intake screening for prisoners who need mental-

health care.” Braggs, 257 F. Supp. 3d at 1184. The Court went on to find that “likely

thousands” of prisoners with mental illnesses had been missed at intake. Id. at 1185.

As described below, evidence presented during the liability trial highlighted many

problems with ADOC’s intake system, including the intake assessment process, the


                                          53
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 62 of 186




need for social history and suicide risk assessments, the need for a psychiatric

screening in some circumstances, and the need to ensure that mental-health codes

are assigned properly at intake. See id. at 1201-03.

      The Parties agreed to remedies addressing these failures in the intake system.

Doc. 1780 (Stipulations Regarding Mental Health Intake). The Parties agreed to

clarifications during open court and the Court entered the stipulations as an order on

April 25, 2018. Docs. 1794, 1794-1.

      Evidence in the record demonstrates that the Intake Remedy satisfies the

PLRA. The remedy is necessary to address the constitutional violations regarding

intake because ADOC’s intake system missed so many of those in need of mental-

health care at the outset. As Dr. Burns and Dr. Kern testified and the Court recently

reiterated, “once ADOC has functioning identification processes, it should expect its

mental-health caseload to substantially increase to reflect the average caseload in

American prisons with functioning mental-health care systems.” Braggs, 2020 WL

2789880, at *6 (citing Dr. Kathryn Burns, Apr. 27, 2018 Trial Tr., at 16; Dr. Edward

Kern, Apr. 25, 2018 Trial Tr., at 46). This, in turn, would help to ensure that

prisoners receive the mental-health care that they need.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should conclude that the Intake Remedy (Docs. 1794, 1794-1) satisfies the

PLRA’s need-narrowness-intrusiveness requirement and poses no undue “adverse


                                         54
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 63 of 186




impact on public safety or the operation of a criminal justice system.”

§ 3626(a)(1)(A).

       A.     Intake Assessment

       The Parties agreed to modify the intake system to ensure that decisions are

made by qualified individuals within a timely manner. The Intake Remedy requires

that intake assessments be completed by a registered nurse (“RN”) with mental-

health training using a standardized screening process. Doc. 1794-1 at 1-2. It also

requires verification of current medications and/or requests for prior medical

records. Id. at 3-4. In addition, RNs must make referrals for prisoners who need

further mental-health assessment, indicating whether a referral is emergent, urgent,

or routine. Id. at 5. RNs must make a referral if the prisoner indicates at least one of

nine identified risk factors. Id. at 3.

       This relief is narrowly drawn to address the Court’s liability findings

regarding intake assessments. As mentioned above, the Court found that a

substantial number of individuals with mental illnesses were missed during intake.

Braggs, 257 F. Supp. 3d at 1185. The Court also found that licensed practical nurses

(“LPNs”), “who only have 12 to 15 months of general medical training—very little

of which may be related to mental health—are not qualified to assess the presence

or acuity of mental illness symptoms based on information obtained during the

intake process.” Id. at 1202. Yet, the Court found, LPNs completed intakes with no


                                          55
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 64 of 186




oversight. Id. at 1201. The Court also noted that, although LPNs made referrals for

further evaluation if symptoms of mental illness were self-reported, intake

assessments cannot depend on self-reporting alone. Id. at 1202.

      Evidence presented at the liability trial confirms that this relief is necessary.

Both Parties’ experts agreed that identification and classification of mental illnesses

at intake were inadequate. Id. at 1187. For example, Dr. Burns testified that having

LPNs complete intakes and determine who could see a psychiatrist created a risk of

harm because of their limited skill and education. Dr. Kathryn Burns, Dec. 12, 2016

Trial Tr., at 61:25-62:5; see also Teresa Houser, Jan. 17, 2017 Trial Tr., at 9:14-10:5

(testifying that if a nurse did not refer an individual for psychiatric evaluation during

intake, the person would not be placed on the mental-health caseload). Dr. Patterson

concurred, testifying that the number of referrals to psychiatrists for evaluation

during the intake process may indicate that the LPNs who completed intakes under-

referred individuals with possible mental-health needs. See Dr. Raymond Patterson,

Jan. 31, 2017 Trial Tr., at 45:9-47:19.

      Evidence in the remedial record further confirms that this relief is necessary.

At the suicide prevention remedial trial, Dr. Burns testified that a correctional system

needs an adequate intake process for identifying currently suicidal individuals, those

with chronic risks, and those with risks that may reoccur. Dr. Kathryn Burns, Apr.

8, 2019 Trial Tr., at 121:22-122:20; see also Dr. Edward Kern, Mar. 28, 2019 Trial


                                           56
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 65 of 186




Tr., at 48:25-49:9, 49:15-17 (testifying that an adequate intake process is a primary

form of suicide prevention, meaning it is a process that could potentially reduce

suicide risk across an entire population).

      Evidence in the remedial record also confirms that this relief is the least

intrusive means necessary. Dr. Kern admitted that this intake process is an adequate

screening process for identifying individuals with mental illnesses. Dr. Edward

Kern, Mar. 28, 2019 Trial Tr., at 14:11-22. The fact that this relief is either consistent

with or less intrusive than what Defendants submitted in a proposed remedial plan

is further evidence that it is the least intrusive means necessary. Most of this relief

is verbatim what Defendants proposed. Compare Doc. 1594 (State’s Phase 2A

Proposed Remedial Plan on Identification, Classification, & Residential Unit Out-

of-Cell Time & Treatment) at 5-9, with Doc. 1794-1 at 1-7. The definitions of

“emergent,” “urgent,” and “routine” needs for the purpose of making referrals is

even less intrusive than what Defendants proposed because they leave the precise

timing of and provider for follow-up to Defendants’ discretion. Compare Doc. 1594

at 8, with Doc. 1794-1 at 5.

      As such, the Court should find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).




                                             57
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 66 of 186




       B.      Social History Assessment, Suicide Risk Assessment, and Testing

       The Intake Remedy includes several requirements governing follow-up

assessments after initial intakes. The remedy requires that a psychologist or licensed

mental-health professional complete a social history assessment and suicide risk

assessment after the initial intake. Doc. 1794-1 at 7-8. The remedy further provides

that a licensed psychologist, psychiatrist, or certified registered nurse practitioner

(“CRNP”) working with a psychiatrist must assign a mental-health code after

reviewing the intake screening and assessments. Id. at 8. Finally, the remedy

provides that all intake screenings and evaluations must be completed before a

prisoner is transferred from an intake facility or placed in segregation at an intake

facility. Id. at 9.

       This relief is narrowly drawn to address the Court’s liability findings

regarding the intake process. In particular, the Court found that suicide risk

assessments are “widely recognized to be an essential part of mental-health care”

and “should be used as a part of the intake screening process.” Braggs, 257 F. Supp.

3d at 1221. The Court also found that psychological testing at intake conducted by

ADOC’s psychological associates occurred on a parallel track and was not integrated

into the intake system. Id. at 1202 n.27. The assessment and testing requirements of

the Intake Remedy address the deficiencies identified by the Court by taking the

ability to assign the lowest mental-health code out of the hands of LPNs and placing


                                         58
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 67 of 186




the responsibility with psychologists, psychiatrists, and CRNPs. This prevents

unqualified initial intake staff from only referring individuals who self-report

mental-health symptoms for psychiatric evaluation and adds a second step to

consider the outcomes of more-thorough assessments. Finally, the Court found that

transfers to other facilities before intake assessments were completed could delay

the provision of mental-health care for those who need treatment. Id. at 1203. By

restricting transfers until after an individual completes the assessment stage,

individuals needing mental-health care upon intake are less likely to be missed by

mental-health professionals.

       Evidence presented at the liability trial confirms that this relief is necessary.

For example, Dr. Burns testified that a “detailed mental health screen,

biopsychosocial assessment, and a diagnostic formulation” are all necessary

components of intake. Dr. Kathryn Burns, Dec. 12, 2016 Trial Tr., at 62:18-22. Dr.

Patterson testified that suicide risk assessments should be conducted at intake by a

high-level provider or a mid-level provider with supervision using a form that

includes guidelines. Braggs, 257 F. Supp. 3d at 1221; see also Jt. Ex. 461 (Expert

Report of Dr. Raymond Patterson) at 68 (reporting that suicide risk assessment must

be used at all facilities).

       Evidence presented in remedial proceedings further confirms the necessity of

this relief. Dr. Burns testified at the suicide prevention remedial trial that an intake


                                          59
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 68 of 186




process must collect people’s social and medical histories so as to identify “people

who may be at some risk later on during their period of incarceration, such as people

with a mental health history or people that have had a history of having attempted

suicide or contemplated suicide in the past.” Dr. Kathryn Burns, Apr. 8, 2019 Trial

Tr., at 121:25-122:20.

       For these reasons, the Court should find that this relief is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

       C.     Psychiatric Evaluation and Assignment of Mental-Health Codes
       The Parties agreed that psychiatric evaluations should be completed within a

limited timeframe following a referral from the receiving screening or reception

mental-health evaluation. Doc. 1794-1 at 10. The Parties further agreed the

psychiatric evaluations should include, but not be limited to, the review of mental-

health history, medication, medical history, personal history, and risk of violence or

suicide. Id. at 10-11. Additionally, the Parties agreed that only psychologists,

psychiatrists, or CRNPs in collaboration with psychiatrists can assign mental-health

codes, and that mental-health staff will share mental-health status information to the

classification staff. Id. at 12-13.




                                         60
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 69 of 186




      This relief is narrowly drawn to the Court’s liability findings. As noted above,

the Court found that LPNs “are not qualified to assess the presence or acuity of

mental illness symptoms based on information obtained during the intake process.”

Braggs, 257 F. Supp. 3d at 1202. Yet, as the Court found, the LPNs determined

whether prisoners received a psychiatric evaluation and assigned mental-health

codes—which determine the level of care a prisoner subsequently receives—during

the intake process:

      The intake LPN fills out forms and questionnaires and decides whether
      to refer a prisoner for further examination by a psychiatrist or a nurse
      practitioner. If the LPN determines that a prisoner does not need to be
      referred to a psychiatrist or nurse practitioner, a mental-health code of
      MH–0, denoting no need for mental-health care, is entered into the
      system. Prisoners who are designated as MH–0 by an LPN do not
      receive any further evaluation or any mental-health treatment unless
      referred to mental-health services later by a staff member or the
      prisoners themselves. On the other hand, if the LPN refers the prisoner
      for evaluation, a psychiatric provider completes an evaluation, gives a
      diagnosis if appropriate, and assigns a mental-health code, which
      determines the level of care the prisoner subsequently receives and
      ranges from MH–0 (no mental-health need) to MH–6 (in need of
      hospitalization).

Id. at 1201-02. By integrating psychiatric evaluations into the intake process and

requiring a psychiatric evaluation prior to assigning a mental-health code above MH-

A, the intake process will more accurately identify individuals’ mental-health

treatment needs. Limiting the responsibility of assigning the mental-health codes to

psychologists, psychiatrists, and CRNPs further prevents the under-identification of

individuals with mental-health needs.
                                         61
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 70 of 186




      Evidence presented at the liability trial confirms that this relief is necessary.

Multiple class members testified regarding their experiences with Defendants’

inadequate intake process. For example, class member M.W. shared during her

intake that she was on the mental-health caseload during a prior incarceration, that

she had received mental-health treatment in the past, and that she had a history of

sexual abuse—yet she was not placed on the mental-health caseload. M.W., Jan. 9,

2017 Trial Tr., at 12:4-13:5. In addition, as Dr. Hunter acknowledged, ADOC’s

intake process was contrary to the standards and regulations that required

psychiatrists to be available at intake to screen for mental-health coding. See Dr.

Robert Hunter, Dec. 7, 2016 Trial Tr., at 169:14-170:2. The Court also heard

evidence that, by reviewing medical and mental-health history, assessment results,

and other pertinent details, mental-health staff assigning codes at intake are more

likely to designate the proper code for the appropriate level of mental-health

treatment needed. See Dr. Kathryn Burns, Dec. 12, 2016 Trial Tr., at 62:18-22

(testifying that biopsychosocial assessments should be reviewed at intake).

      Evidence from the suicide prevention remedial trial further confirms that this

relief is necessary. Dr. Burns testified that it is necessary for an effective suicide

prevention program to review prisoners’ mental-health history at intake in order to

address acute risks, chronic risks, and risks that may recur. Dr. Kathryn Burns, Apr.

8, 2019 Trial Tr., at 121:25-122:20.


                                         62
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 71 of 186




      The fact that some of this relief is consistent with what Defendants proposed

further proves that those portions are the least intrusive means necessary. The relief

regarding psychiatric evaluations is consistent with—and largely verbatim—what

Defendants proposed. Compare Doc. 1594 at 10-11, with Doc. 1794-1 at 10-12. The

requirement to assign a mental-health code at intake also is consistent with what

Defendants proposed. Compare Doc. 1594 at 6, with Doc. 1794-1 at 8-9, 12.

      For these reasons, the Court should conclude that this relief is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

      D.     Confidentiality
      The Intake Remedy requires that each step in the intake process be conducted

“in a location and manner that provides for confidentiality.” Doc. 1794-1 at 13. This

relief is narrowly drawn to address the Court’s liability findings regarding

confidentiality issues surrounding intake. See Braggs, 257 F. Supp. 3d at 1203

(noting testimony that there was not enough space to complete intakes); id. at 1210

(noting lack of confidential settings in ADOC facilities).

      In addition to the lack of confidentiality provided during intake, the Court also

found a lack of confidentiality contributing to inadequacy in psychotherapy. Id. at

1210. To address this issue, the Parties agreed to confidentiality requirements in the


                                         63
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 72 of 186




Psychotherapy Remedy (Docs. 1899, 1899-1) and a stand-alone Confidentiality

Remedy (Docs. 1900, 1900-1, 1900-2). As the Intake Remedy does not provide

specific requirements for confidentiality beyond the general relief noted above, the

Court should conclude that the requirement to conduct intake screenings and

assessments in confidential spaces satisfies the PLRA’s need-narrowness-

intrusiveness requirement for the reasons outlined in the Psychotherapy Remedy and

Confidentiality Remedy sections. See infra Sections VIII(B), IX.

V.      SEGREGATION ROUNDS, ASSESSMENTS, AND EVALUATIONS
        REMEDY (Docs. 1815, 1815-1)

        The Court made extensive liability findings regarding the inappropriate use of

segregation and the inadequate treatment and monitoring of prisoners in segregation.

See Braggs, 257 F. Supp. 3d at 1235-47; see also supra Section II(B). After the

Parties presented stipulations, on May 3, 2018, the Court entered the Segregation

Rounds, Assessments, and Evaluations Remedy as an order. Docs. 1815, 1815-1.

        For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should conclude that the Segregation Rounds, Assessments, and

Evaluations Remedy (Docs. 1815, 1815-1) satisfies the PLRA’s need-narrowness-

intrusiveness requirement and will not have an undue “adverse impact on public

safety or the operation of a criminal justice system.” § 3626(a)(1)(A).




                                          64
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 73 of 186




      A.     Preplacement Screening

      The Parties agreed to relief requiring a screening prior to a prisoner’s

placement in segregation to ensure that they are not placed there if it is clinically

inappropriate. Doc. 1815-1 at 1-2. Preplacement screenings must be conducted by

either an RN or an LPN who has been trained in the screening process and is

supervised by an RN. Id. at 1. The screening must include an assessment of whether

the prisoner has been flagged as having an SMI, whether the prisoner is at imminent

risk of suicide or serious self-harm, whether the prisoner exhibits debilitating

symptoms of an SMI, and whether the prisoner requires emergency medical care. Id.

at 1-2. The results of this screening shall be used to determine whether the prisoner

must be diverted to another location, such as crisis watch, an infirmary, or other

diversionary placement; and whether the prisoner requires a medical and/or mental-

health referral. Id. at 2. The Parties agreed on a standard form that nurses must use.

Id.; Doc. 1798 (Stipulations Regarding: Restrictive Housing Pre-Placement

Screening, Mental Health Rounds in Restrictive Housing & Periodic Mental Health

Assessments in Restrictive Housing) at 6. They agreed that this form cannot be

altered in substance without agreement of the Parties. Doc. 1815-1 at 2.

      This relief is narrowly drawn to address the Court’s liability findings

regarding segregation preplacement screenings. The Court recognized the necessity

of relief specifically addressing segregation preplacement screenings. Braggs, 257


                                         65
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 74 of 186




F. Supp. 3d at 1236 (“As the testimony of experts and defense witnesses made

abundantly clear, ADOC lacks a functioning process for screening out prisoners who

should not be placed in segregation due to mental illness . . . .”). Moreover, the Court

found:

      Due to the risks of decompensation created by segregation in general
      and by ADOC’s segregation units in particular, it is critically important
      that ADOC consider a prisoner’s mental health condition when
      deciding whether to place the prisoner in segregation, and if so, for how
      long. But here, overwhelming evidence makes clear that ADOC does
      not ensure that those with a heightened risk of serious harm from mental
      illness are not placed in segregation . . . .

Id. at 1240. The purpose of the screening forms is to determine whether the prisoner

must be diverted to another location or receive a medical and/or mental health

referral. Doc. 1815-1 at 2. All the information collected in the screening is necessary

to determine whether someone must be diverted or given a referral, such that it is

narrowly drawn. Without each piece of information, clinicians simply cannot

accurately determine whether diversion or referral is necessary.

      Evidence in the remedial record demonstrates that this relief is necessary. For

example, Dr. Hunter testified that prisoners on the mental-health caseload were

placed in segregation unbeknownst to mental-health staff because of inconsistent

preplacement screening. See Dr. Robert Hunter, Feb. 15, 2018 R.D. Trial Tr., at

100:8-20. Dr. Burns testified that this screening requirement is necessary for suicide

prevention. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 159:15-21.

                                          66
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 75 of 186




      The grave harms that have resulted from Defendants’ failures to provide

adequate preplacement screenings further demonstrates that this relief is necessary.

For instance, Rashaud Morrissette hanged himself with a belt in the shower of a

segregation unit after being placed there without a preplacement screening. See

Braggs, 383 F. Supp. 3d at 1229. Matthew Holmes killed himself a few days after a

preplacement screening recommended he be placed in segregation despite the fact

that it also indicated he had an SMI; he was feeling sad, hopeless, or depressed; he

had a history of self-harm; and he had a serious problem with a loved one recently.

Dr. Edward Kern, Mar. 28, 2019 Trial Tr., at 86:10-88:11 (discussing Pls. Ex. 2694

(Matthew Holmes Mental-Health Record)); id. at 89:24-91:7 (discussing Mr.

Holmes’s preplacement screening in Pls. Ex. 2694 with Court and acknowledging

that it “failed to do what it was intended to do”); id. at 91:25-94:25 (addressing

Court’s concerns regarding Mr. Holmes’s preplacement screening prior to his death,

testifying to lack of knowledge regarding any corrective action for the LPN who

completed the form, and explaining how he could not say that there was any training

targeted to ensure similar mistakes do not recur).

      Evidence in the remedial record also shows that this relief is the least intrusive

means necessary. Dr. Burns testified that “every person needs to be screened,” and

that this requirement could not be less intrusive and still be effective. Dr. Kathryn

Burns, Apr. 8, 2019 Trial Tr., at 160:3-5. Dr. Kern acknowledged that diversion from

                                          67
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 76 of 186




segregation is “the right thing to do” and can “save lives.” Pls. Ex. 2135 (Aug. 16,

2018 Email from Dr. Kern to Ms. Coe) at ADOC0457340. He sent an email to

Barbara Coe, program director for Wexford, ADOC’s current mental-healthcare

provider, explaining the need for screening:

      I want to reinforce to all the clinical teams that our shared goal is to
      identify inmates—our patients or potential patients—who are a[t] risk
      of deterioration or self-harm in restricted housing, and to intervene on
      their behalf because that is the right thing to do as mental health
      clinicians. We all need to keep in mind that the majority of suicides
      occur in restricted housing, and that our frontline clinicians have an
      opportunity to make a difference and even to save lives.
Pls. Ex. 2135 at ADOC0457340. Dr. Kern also acknowledged that this preplacement

screening requirement “ha[s] the potential to reduce the risk of suicide” by way of

“increased identification of individuals who may be at elevated risk at the time they

entered restrictive housing.” Dr. Edward Kern, Mar. 28, 2019 Trial Tr., at 23:22-

24:1; see also id. at 22:4-24:1 (agreeing that this relief, if implemented, would

address the Court’s liability findings with regard to segregation and would reduce

the risk of suicide in segregation).

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).




                                          68
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 77 of 186




      B. Mental-Health Rounds

      The Parties agreed to the frequency, content, provision, and documentation of

mental-health rounds for prisoners in segregation. Doc. 1815-1 at 2-4. The Parties

agreed that mental-health rounds by a Qualified Mental-Health Professional

(“QMHP”) must occur at least weekly in segregation units. Id. at 2. The Parties

agreed to what these mental-health rounds must include and how they must be

documented. Id. at 2-4; Doc. 1798 at 8.

      This relief is narrowly drawn to address the Court’s conclusion that it was

“abundantly clear” that “mentally ill prisoners in segregation receive inadequate

treatment and monitoring.” Braggs, 257 F. Supp. 3d at 1236; see id. at 1242 (finding

that prisoners in segregation are “not adequately monitored for signs of

decompensation”).

      Evidence in the remedial record demonstrates that this relief is necessary. Dr.

Burns explained that the purpose of mental-health rounds in segregation is to have a

regular mechanism for identifying people who need further investigation or care or

who need to be removed from segregation. Dr. Kathryn Burns, Dec. 7, 2018 Trial

Tr., at 169:21-170:8. Dr. Burns also testified that having a way of identifying people

in segregation who are decompensating is necessary for an effective suicide

prevention program. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 126:8-17. She




                                          69
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 78 of 186




further testified that these particular requirements are a necessary part of suicide

prevention. See id. at 160:6-17.

      Evidence in the remedial record also demonstrates that this relief is narrowly

drawn and the least intrusive means necessary. ADOC’s administrative regulations

(“ARs”)—which are set by ADOC to govern its operations—already purported to

require some of this relief, even though ADOC was not adequately implementing it.

See Doc. 1533 at 27-29; see also Dr. David Tytell, Feb. 14, 2018 R.D. Trial Tr., at

92:7-93:11 (testifying that mental-health rounds are supposed to entail making visual

and verbal contact and checking cell conditions). Indeed, the requirement to have

mental-health rounds once a week is less intrusive than what Defendants included in

their proposed remedial plan. See Doc. 1533 at 28 (proposing five mental-health

rounds per week). Dr. Burns explained that she recommended that mental-health

rounds in segregation be reduced from ADOC’s existing policy requiring five rounds

a week to once a week because medical staff and correctional officers were already

supposed to be in the units daily and so “if there is a robust referral process, then

mental health staff shouldn’t also have to go and retrace everyone else’s steps every

single day.” Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 129:16-130:12. Dr. Burns

also testified that these specific requirements could not be more narrowly tailored

than they already have been, and that they are the least intrusive means necessary to

be effective. See id. at 160:18-161:9. Dr. Kern acknowledged that this relief, if


                                         70
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 79 of 186




implemented, would address the Court’s liability findings with regard to segregation

and would reduce the risk of suicide in segregation. Dr. Edward Kern, Mar. 28, 2019

Trial Tr., at 22:4-24:1.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      C.     Periodic Mental-Health Assessments

      The Parties agreed to several stipulations governing periodic mental-health

evaluations for prisoners in segregation. Prisoners must be assessed by a QMHP

within seven days of their placement in segregation. Doc. 1815-1 at 4. The Parties

agreed to what the assessment must include and what form should be used. Id. at 4-

9. For prisoners with a diagnosed behavioral health disorder, a QMHP must perform

a behavioral health assessment at least every thirty days if placement in segregation

continues beyond thirty days. Id. at 5. For other prisoners, a QMHP must conduct a

mental-health assessment at least every ninety days. Id. All assessments must be

conducted out-of-cell and in a confidential setting. Id. In addition, prisoners in

segregation must continue to receive at least the same level of treatment they

received prior to their placement in segregation. Id. The order also grants mental-

health staff the authority to remove a prisoner from segregation if it is determined

that continued placement is clinically contraindicated. Id.


                                          71
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 80 of 186




       This relief is narrowly drawn to address the Court’s liability findings. In the

Liability Opinion, the Court found that it is “essential to identify those who need

mental-health treatment in segregation,” Braggs, 257 F. Supp. 3d at 1249, and that

“ADOC’s segregation prisoners have very little access to individual treatment,” id.

at 1243. In the Supplemental Liability Opinion, the Court concluded that “ADOC

has not been conducting adequate periodic mental-health evaluations of prisoners in

segregation, and that this failure has contributed to the ADOC defendants’ violation

of the Eighth Amendment discussed in the main liability opinion as to prisoners with

serious mental-health needs in segregation.” Braggs, 367 F. Supp. 3d at 1342. “The

inadequacy of ADOC’s mental-health monitoring of prisoners in segregation is

further aggravated by a lack of privacy in segregation units, which discourages

prisoners from having frank discussions about their mental health with mental-health

staff.” Id. at 1349.

       Evidence from the liability trial confirms that this relief is necessary. For

example, “as Dr. Haney testified, while segregation rounds by mental-health staff

are crucial for checking for signs of decompensation or crisis, they cannot replace

periodic out-of-cell clinical assessments of prisoners’ mental-health status, because

it is difficult to observe someone’s behavior and accurately assess the prisoner’s

mental health through cell-front encounters.” Braggs, 257 F. Supp. 3d at 1243 n.72.

“Dr. Haney credibly opined that periodic out-of-cell assessments are necessary not


                                          72
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 81 of 186




only to monitor for decompensation among those identified as mentally ill, but also

to identify prisoners not on the mental-health caseload who may develop mental

illness while in segregation.” Id. at 1249. He also testified regarding how critical it

is to have mental-health evaluations in segregation occur out-of-cell and in a

confidential setting. Dr. Craig Haney, Jan. 19, 2017 Trial Tr., at 85:22-87:6; see also

Braggs, 367 F. Supp. 3d at 1346-55 (discussing factual findings on periodic mental-

health evaluations in segregation).

      The necessity of this relief is further highlighted by evidence in the remedial

record. For example, Dr. Burns testified regarding the importance of prisoners in

segregation receiving the same treatment interventions they received prior to their

placement in segregation. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 165:6-166:4.

She also testified that this relief is necessary to assess and address a prisoner’s risk

and mental condition in order to have adequate suicide prevention. See id. at 161:10-

162:11.

      Evidence from the remedial record also demonstrates that this relief is

narrowly drawn and the least intrusive means necessary. Dr. Burns testified that this

relief could not be narrower and still be effective, and that it is not intrusive but

actually helpful to identify people who are at-risk early and intervene to reduce risk.

Id. at 164:14-166:4. Dr. Kern agreed that this relief, if implemented, would address

the Court’s liability findings with regard to segregation and would reduce the risk of


                                          73
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 82 of 186




suicide in segregation. Dr. Edward Kern, Mar. 28, 2019 Trial Tr., at 22:4-24:1; see

also Pls. Ex. 2135 at ADOC0457340 (“We all need to keep in mind that the majority

of suicides occur in restricted housing, and that our frontline clinicians have an

opportunity to make a difference and even to save lives.”). In addition, this relief is

narrower than Defendants’ interpretation of their own policies. Dr. Kern testified

that ADOC requires prisoners in segregation who have SMIs to receive an out-of-

cell clinical evaluation within twenty-four hours of placement in segregation—

sooner than this order requires. See Dr. Edward Kern, Mar. 28, 2019 Trial Tr., at

73:16-74:4; Pls. Ex. 2135 at ADOC0457340.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

VI.   REFERRAL REMEDY (Docs. 1821, 1821-1, 1821-2)

      Apart from intake, ADOC’s mental-health referral process should be the other

primary mechanism for identifying and classifying prisoners with mental illness.

Braggs, 257 F. Supp. 3d at 1203. “The purpose of the referral process is to identify

prisoners whose mental illnesses develop during their incarceration and prisoners

whose mental-health needs were not identified during the intake process.” Id.

However, the Court found that ADOC’s referral process “is riddled with delays and

inadequacies” that have resulted in “unnecessary pain and suffering.” Id. at 1203-


                                          74
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 83 of 186




04; see also id. (concluding that the referral process was inadequate in part because,

due to overcrowding and understaffing, “correctional officers are ill-positioned to

notice behavioral changes” and cannot realistically be expected to “identify and refer

prisoners who may need mental-health treatment, except perhaps for those prisoners

with the most obvious symptoms of mental illness”). The Court found that, without

an adequate process for self-referral, prisoners engaged in “increasingly desperate

acts” to get the attention of mental-health staff, including self-injury, fire-setting,

and suicide attempts. Id. at 1204 (quoting Jt. Ex. 460 (Expert Report of Kathryn A.

Burns, M.D., M.P.H.) at 29).

      The Parties agreed to stipulations to address these inadequacies in the referral

system. Doc. 1786 (Stipulation Regarding Mental-Health Referral Process); Doc.

1814 (Additional Stipulations Regarding Mental-Health Referrals). The Parties

clarified the stipulations in court and the Court entered the Referral Remedy as an

order on May 7, 2018. Docs. 1821, 1821-1, 1821-2.

      The Court has heard testimony that the Referral Remedy is a necessary

component of a functioning mental-healthcare system. Notably, class member J.A.

testified during the liability trial and again two years later during the suicide

prevention remedial trial about how difficult it was to get staff to pay attention to his

self-referrals. See Braggs, 257 F. Supp. 3d at 1204 (“Getting help in prison is harder

than getting out of prison.”); J.A., Mar. 29, 2019 Trial Tr., at 174:22-175:10


                                           75
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 84 of 186




(testifying that he asked a correctional supervisor to speak with mental health and

was told he would not be allowed out of his cell unless he harmed himself, so he

proceeded to harm himself). Dr. Burns testified that a reasonable mental-health

referral process is necessary for an effective suicide prevention program and for

identifying people who may be experiencing mental-health symptoms other than

suicidality. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 122:21-123:11; see also Dr.

Edward Kern, Mar. 28, 2019 Trial Tr., at 19:7-14, 48:25-49:14 (testifying that

having an adequate referral process is necessary for suicide prevention). As

mentioned above for the Intake Remedy, see supra Section IV, Dr. Burns and Dr.

Kern testified that “once ADOC has functioning identification processes, it should

expect its mental-health caseload to substantially increase to reflect the average

caseload in American prisons with functioning mental-health care systems,” Braggs,

2020 WL 2789880, at *6 (citing Dr. Kathryn Burns, Apr. 27, 2018 Trial Tr., at 16;

Dr. Edward Kern, Apr. 25, 2018 Trial Tr., at 46).

        Evidence in the remedial record demonstrates that the Referral Remedy is the

least intrusive means necessary. Dr. Kern acknowledged that implementing the

Referral Remedy would allow ADOC to respond timely and appropriately to

prisoners’ mental-health needs. Dr. Edward Kern, Mar. 28, 2019 Trial Tr., at 18:22-

19:6.




                                         76
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 85 of 186




        For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should find that the Referral Remedy (Docs. 1821, 1821-1, 1821-2)

satisfies the PLRA’s need-narrowness-intrusiveness requirement and does not have

an undue “adverse impact on public safety or the operation of a criminal justice

system.” § 3626(a)(1)(A).

        A.    Comprehensive Mental-Health Training

        The Parties agreed to relief requiring comprehensive mental-health training

for “all persons working within any ADOC major facility who have any direct

contact with inmates.” Doc. 1821-1 at 1-3; Doc. 1821-2 at 5-7. The training must

include early warning signs of mental illness, the availability of mental-health

services in ADOC, the nature and extent of mental-health services in ADOC, and

the process for referring prisoners for mental-health evaluations. Doc. 1821-1 at 2-

3. It must be approved by Dr. Burns,12 with any disputes regarding Dr. Burns’s edits

and approval mediated by Judge John E. Ott. Id. at 3. This relief is narrowly drawn

to address the Court’s extensive liability findings regarding the critical role that

mental-health and correctional staff play in prisoners’ mental-health care. See

Braggs, 257 F. Supp. 3d at 1194-1250.




12
  As of this date, the comprehensive mental-health training has not been approved
by Dr. Burns.
                                         77
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 86 of 186




       Evidence in the remedial record demonstrates that this relief is necessary,

narrowly drawn, and the least intrusive means necessary. During the suicide

prevention remedial trial, Dr. Burns testified that providing this training is necessary

for suicide prevention, and that “[e]veryone needed to be trained on these things

[covered by the training] so that they could be part of the referral process and identify

people at risk.” Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 202:25-203:9. Mr. Vail

testified that training correctional staff, particularly line staff, on the referral process

is necessary so that they understand “what their role is and what their limitations

are.” Eldon Vail, Apr. 3, 2019 Trial Tr., at 109:24-110:12. Dr. Burns testified that

this training requirement is narrowly tailored and the least intrusive means

necessary. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 202:25-203:9, 236:15-

25. She also testified that the requirement that someone outside of ADOC approve

the training is necessary and the least intrusive means necessary. See id. at 203:10-

21, 236:15-25.

       The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

       B.     Process for Making Referrals

       The Parties agreed to relief establishing processes by which staff and prisoners

can make mental-health referrals. The Parties agreed that any individual working


                                            78
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 87 of 186




within ADOC can refer a prisoner for a mental-health assessment. Doc. 1821-2 at 1.

The Parties agreed that prisoners can refer themselves for mental-health assessment

by communicating with mental-health or correctional staff verbally or in writing. Id.

at 2. The Parties agreed that non-mental-health staff, including correctional staff,

must refer prisoners for assessment or intervention by mental-health staff when they

“recognize the need” for assessment or intervention, or upon a prisoner’s request for

care. Id. at 3. Finally, the Parties agreed that the process established by the Referral

Remedy will not be used as an alternative to the sick call request or the process for

requesting mental-health services. Doc. 1821-1 at 7.

      This relief is narrowly drawn to address the Court’s liability finding that

ADOC “does not have any system of tracking and processing referrals to ensure that

urgent requests are actually referred to providers, or that providers are able to handle

requests in a timely fashion.” Braggs, 257 F. Supp. 3d at 1203; see also id. at 1248

(making the same finding about Tutwiler specifically).

      The remedial record makes clear that this relief is necessary. In 2018, Dr.

Burns testified about the importance of having a clear process through which

correctional staff can make referrals. See Dr. Kathryn Burns, Apr. 27, 2018 Trial Tr.,

at 13:1-18. In 2019, multiple witnesses testified about correctional officers’ role in

the referral process. Dr. Burns testified that a process for staff other than mental-

health staff and prisoners to make referrals is a necessary component of adequate


                                          79
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 88 of 186




suicide prevention. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 206:13-19, 210:8-

14. Mr. Vail explained that correctional officers are often first on the scene to

observe behavior and therefore should communicate information to mental-health

staff. Eldon Vail, Apr. 3, 2019 Trial Tr., at 106:17-107:4. Dr. Kern testified that

correctional officers ignoring or triaging a prisoner’s requests for mental-health care

can pose a risk of harm to the prisoner. Dr. Edward Kern, Mar. 28, 2019 Trial Tr.,

at 108:2-5.

      This relief is also consistent with Dr. Burns’s testimony about what a self-

referral process for prisoners should look like. Dr. Kathryn Burns, Apr. 27, 2018

Trial Tr., at 9:20-10:20. She testified that the process for self-referrals is necessary

to reduce reliance on correctional staff to relay referrals. Id. at 11:24-12:10.

      Evidence in the remedial record also demonstrates that this relief is narrowly

drawn and the least intrusive means necessary. Dr. Burns testified that this relief

related to the process for making referrals could not be more limited and still be

effective. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 206:7-19. She also testified

that these requirements are not intrusive and could not be less intrusive and still be

effective. Id. at 210:8-211:4. The requirements that any individual working in

ADOC can make referrals and any prisoner can self-refer are consistent with what

Defendants proposed—providing further support that those requirements are the




                                           80
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 89 of 186




least intrusive means necessary. Compare Doc. 1594 at 14-15, with Doc. 1821-2 at

1-2.

       The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

       C.    Triage System

       The Parties agreed on a referral triage system that requires a qualified triage

nurse to designate the level of urgency of a referral and ensure timely follow-up by

mental-health staff. The agreement defines “emergent,” “urgent,” and “routine”

referrals and mandates the appropriate follow-up for each level, including timelines

for such follow-up. Doc. 1821-1 at 4-5. For instance, urgent or emergent referrals

must be communicated to mental-health staff verbally or by telephone as soon as

possible, but in no case longer than one hour. Doc. 1821-2 at 3.

       The agreement also requires that each major facility designate one nurse who

is at least an RN with mental-health training to serve as the triage nurse. Doc. 1821-

1 at 2-3. The Parties agreed that the designated triage nurse shall “routinely and

regularly” check for completed referral forms upon returning from leaving the office

unattended and that the designated box for referral forms shall be checked at least

hourly and at the end of the triage nurse’s shift. Id. at 4. The Parties also agreed that

the triage nurse shall review each referral, whether written or verbal, within one hour


                                           81
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 90 of 186




of receipt, and determine whether the referral is routine, urgent, or emergent. Id. at

5. The Parties agreed on how and by when the triage nurse would communicate each

level of referral to mental-health staff for follow-up. Id. at 5-6.

      This relief is narrowly drawn to address the Court’s liability finding that

ADOC “does not have a system to triage and identify the urgency of each request,

and to make referrals according to the level of urgency.” Braggs, 257 F. Supp. 3d at

1203; see also id. at 1248 (making the same finding about Tutwiler specifically).

      Evidence from the liability trial demonstrates that this relief is necessary. For

example, “According to Dr. Patterson the defense expert, triaging is important

because the assessment process enables clinicians to determine appropriate next

steps, and delays in doing so pose a risk of untreated symptoms, including a risk of

death from critical yet unmet treatment needs.” Braggs, 257 F. Supp. 3d at 1203. Dr.

Patterson explained that he recommended to ADOC in August 2016 that it have

“time frames that designate the level of referral” and that it modify “the referral form

to include urgent, emergent, and routine.” Dr. Raymond Patterson, Jan. 13, 2017

Trial Tr., at 213:5-13, 215:18-216:2. He testified that ADOC responded, “[W]e will

do that.” Id. at 213:5-13. But Dr. Patterson was unaware of any follow-up audit done

to confirm that ADOC had in fact implemented such a system, and Defense Counsel

confirmed that none had been done. Id. at 213:20-214:21.




                                           82
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 91 of 186




      Evidence from the remedial record further confirms that this relief is

necessary. During the suicide prevention remedial trial, Dr. Burns testified that

having a system of varied urgencies for referrals and follow-up requirements for

each level of urgency is a necessary part of a suicide prevention program. Dr.

Kathryn Burns, Apr. 8, 2019 Trial Tr., at 203:22-204:11. Dr. Burns testified that the

triage process requirements agreed to by the Parties are necessary for suicide

prevention. Id. at 211:5-17, 212:9-14. She also previously testified regarding how

correctional staff should handle emergent referrals. Dr. Kathryn Burns, Apr. 27,

2018 Trial Tr., at 10:9-16. The Parties’ agreements regarding timelines for reviewing

written referrals are necessary to overcome problems such as “issues with the paper

getting from point A to point B and the inmate actually getting seen.” Id. at 11:5-8,

14:18-15:3.

      Evidence from the remedial record also confirms that this relief is narrowly

drawn and the least intrusive means necessary. Dr. Burns testified that the triage

process requirements could not be more limited and still be effective for adequate

suicide prevention. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 204:12-17. She also

testified that the triage process requirements are the least intrusive means necessary.

See id. at 211:18-212:8, 236:15-25.




                                          83
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 92 of 186




      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      D.     System for Tracking Referrals

      The Parties also agreed on a system for tracking referrals to ensure that they

are triaged and responded to timely and adequately. The agreement specifies a form

to be used for written referrals, specifies the information that must be included on

the form, and requires that the form be submitted to mental health within two hours

of when the need for the referral becomes apparent to the referring individual. Doc.

1821-2 at 3-5. The agreement specifies where blank referral forms should be kept in

the major facilities and that completed forms should be placed in a designated

location in the mental-health area of a facility. Id. at 3-4. The agreement also requires

each major facility’s mental-health staff to maintain a Mental-Health Referral Log.

Doc. 1821-1 at 5-7. Each mental-health referral must be logged immediately upon

receipt and updated as necessary after triage. Id. at 5-6. Any change to the status of

a referral must be noted on the referral log. Doc. 1821-2 at 6.

      This relief is narrowly drawn to address the Court’s liability finding that

ADOC “does not have any system of tracking and processing referrals to ensure that

urgent requests are actually referred to providers, or that providers are able to handle




                                           84
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 93 of 186




requests in a timely fashion.” Braggs, 257 F. Supp. 3d at 1203; see also id. at 1248

(making the same finding about Tutwiler specifically).

      Evidence presented at the liability trial demonstrates that this relief is

necessary. For example, Dr. Burns testified that missing referrals could create a

substantial risk of harm and that tracking referrals and using the information

gathered from tracking referrals to make corrections could reduce the likelihood of

missing referrals and improve timeliness of responses. Dr. Kathryn Burns, Dec. 13,

2016 Trial Tr., at 107:2-14.

      Evidence presented at the liability trial also demonstrates that this relief is the

least intrusive means necessary. Dr. Burns testified that most other state prison

systems have referral logs. Dr. Kathryn Burns, Dec. 12, 2016 Trial Tr., at 64:24-25.

      Evidence in the remedial record further demonstrates that this relief is

necessary. During the suicide prevention remedial trial, Dr. Burns testified that

having a system for logging and tracking referrals, urgency levels, and follow-ups

to referrals are necessary for a suicide prevention program. Dr. Kathryn Burns, Apr.

8, 2019 Trial Tr., at 205:2-7. Both Dr. Burns and Dr. Perrien stated that ADOC

should use a tracking log “to track inmate self-referrals and compliance with

emergent, urgent, and routine referrals.” Doc. 2416-1 (R. & R. of Kathryn Burns,

MD, MPH & Mary Perrien, PhD on Suicide Prevention in the ADOC) at 17.




                                          85
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 94 of 186




      Evidence in the remedial record also demonstrates that this relief is narrowly

drawn and the least intrusive means necessary. Dr. Burns testified that the Parties’

agreed-upon manner of logging and tracking referrals and follow-ups could not be

more limited. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 205:8-17. Moreover, Dr.

Burns testified that the requirements regarding logging, tracking, and following up

on referrals are the least intrusive means of remedying the constitutional violation.

See id. at 205:18-206:6, 236:15-25.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

VII. TREATMENT PLANNING REMEDY (Docs. 1865, 1865-1)

      In the Liability Opinion, the Court found that ADOC fails to provide adequate

treatment planning. Braggs, 257 F. Supp. 3d at 1206. The Court noted that

“[t]reatment planning is the foundation of all forms of healthcare” and explained

that, during the treatment planning process, “providers involved in the treatment

identify the patient’s target symptoms, treatment goals, and next steps, and

coordinate long-term care as necessary.” Id. The Court identified many problems

with individual treatment planning, including makeup of treatment teams,

inadequate treatment team meetings, failure to create individualized treatment plans,

the impact of frequent transfers on treatment planning, and the impact of staff


                                          86
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 95 of 186




turnover. Id. at 1206-08 (summarizing evidence). The Court concluded that,

“without the continuity of care and consistent treatment approaches provided

through proper treatment planning, providers are substantially hindered from

addressing symptoms of mental illness, exposing patients to continued pain and

suffering, worsening self-injurious behavior, serious bodily injury, or even death.”

Id. at 1208.

      The Parties agreed to remedies addressing the treatment planning failures

identified by the Court. See Doc. 1865. The Parties agreed to clarifications during

open court and the Court entered the Treatment Planning Remedy as an order on

June 4, 2018. Docs. 1865, 1865-1.

      Evidence presented at the liability trial demonstrates that the Treatment

Planning Remedy is necessary. Underscoring the importance of treatment plans, Dr.

Patterson testified, “If there’s one document that I’m looking for in a medical record

that will give me an idea of what’s going on currently and what the individual

situation or circumstances are at the time, it would be the treatment plan.” Dr.

Raymond Patterson, Jan. 31, 2017 Trial Tr., at 58:11-14. Dr. Patterson also testified

that he found ADOC’s treatment planning to be “seriously deficient.” Id. at 256:25-

257:3 (discussing Jt. Ex. 461). His conclusion was confirmed by numerous audits

over the years indicating deficiencies in treatment plans. See Pls. Ex. 689 (MHM

Corrective Action – Donaldson May 2013) at ADOC045465-66; Teresa Houser, Jan.


                                         87
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 96 of 186




17, 2017 Trial Tr., at 147:4-148:23 (discussing Pls. Ex. 135 (Corrective Action

Plans)). Associate Commissioner Naglich testified regarding deficiencies in

treatment planning that she had been informed about since at least 2011. Assoc.

Comm’r Ruth Naglich, Dec. 20, 2016 Trial Tr., at 112:1-117:7 (discussing Pls. Ex.

1190 (2011 Clinical Contract Compliance Report), Pls. Ex. 1191 (2012 Clinical

Contract Compliance Report), Pls. Ex. 114 (2013 Clinical Contract Compliance

Report), Pls. Ex. 105 (2014 Clinical Contract Compliance Report), Pls. Ex. 532

(2015 Clinical Contract Compliance Report), and Pls. Ex. 115 (2016 Clinical

Contract Compliance Report)). She also testified that generic treatment plans do not

adequately assess or address a prisoner’s needs, frustrating the goal of improving a

prisoner’s treatment and outcome. See id. at 117-17-25.

      Evidence in the remedial record demonstrates that the Treatment Planning

Remedy is the least intrusive means necessary. Dr. Kern acknowledged at the suicide

prevention remedial trial that the Treatment Planning Remedy, if implemented,

would ensure that ADOC’s treatment plans are adequate and individualized and will

result in an improved crisis care program. Dr. Edward Kern, Mar. 28, 2019 Trial Tr.,

at 19:24-20-9.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should conclude that the Treatment Planning Remedy (Docs. 1865, 1865-

1) satisfies the PLRA’s need-narrowness-intrusiveness requirement and will not


                                        88
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 97 of 186




have an undue “adverse impact on public safety or the operation of a criminal justice

system.” § 3626(a)(1)(A).

      A. Treatment Team Composition

      The Parties agreed to modify the treatment planning process to ensure that

treatment teams consist of individuals who would benefit the patients the most,

including patients themselves. The Parties agreed that each prisoner on the mental-

health caseload must have a designated treatment team. Doc. 1865-1 at 1. The

treatment team must include the patient (unless contraindicated), the patient’s

assigned psychologist or mental-health professional (who will organize and chair the

team), and either a psychiatrist or CRNP if the individual has been prescribed

mental-health medications. Id. at 2. Treatment teams for patients in mental-health

housing units must include additional staff. Id. at 3-4. Additional team members may

be added as clinically determined by the chair of the treatment team. Id. at 4.

Treatment team meetings must be rescheduled if a clinician or assigned mental-

health professional cannot attend. Id. at 9-10.

      This relief is narrowly drawn to address the Court’s liability findings. In

particular, the Court found, “When staff from multiple disciplines—for example,

psychiatric, psychological, nursing, and even correctional—are involved in a

patient’s treatment, treatment planning should involve key people from each

discipline in order to ensure consistent and informed treatment.” Braggs, 257 F.


                                          89
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 98 of 186




Supp. 3d at 1206. Regarding treatment team meeting attendance, the Court found

that treatment team meetings often occurred haphazardly with members of the

treatment team missing and signing treatment plans on different days. Id. at 1207.

The Court also found that treatment team meetings often were not attended by

providers with prescribing privileges, resulting in treatment plans developed without

the input of a provider with knowledge of psychotropic medications. Id.

      Evidence from the liability trial demonstrates that this relief is necessary. For

example, “[e]xperts from both sides agreed that ADOC’s treatment planning without

all necessary participants is problematic and falls below the standard of care because

it deprives patients of a coherent treatment plan and continuity of care.” Id.

      Evidence in the remedial record further demonstrates that this relief is

necessary. Dr. Burns testified that these requirements are necessary for adequate

suicide prevention because they address and ameliorate risk. See Dr. Kathryn Burns,

Apr. 8, 2019 Trial Tr., at 213:6-23. She testified that patients should be part of their

treatment team because it promotes empowerment and taking responsibility for

one’s treatment and recovery. Dr. Kathryn Burns, Apr. 27, 2018 Trial Tr., at 57:18-

58:14. Additionally, she emphasized the importance of considering the acuity level

of the patient when determining the composition of the treatment team. Dr. Kathryn

Burns, Apr. 8, 2019 Trial Tr., at 213:24-214:8.




                                          90
   Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 99 of 186




      Evidence in the remedial record also demonstrates that this relief is narrowly

drawn and the least intrusive means necessary. Dr. Burns testified that these

requirements are narrowly tailored and the least intrusive means necessary because

they are standard requirements in mental-health care and they permit changes to

treatment teams depending on the patient’s acuity level. See id. at 214:9-22, 236:15-

25.

      That several parts of the remedy are consistent with Defendants’ Proposed

Remedial Plan on Psychotherapy and Treatment Planning further demonstrates that

those requirements are the least intrusive means necessary. The relief requiring all

treatment team members to be present at each treatment team meeting is consistent

with what Defendants included in their proposed remedial plan. Compare Doc. 1830

(State’s Phase 2A Proposed Remedial Plan on Psychotherapy & Treatment

Planning) at 13, with Doc. 1865-1 at 9. The requirements regarding treatment team

composition are also consistent with what Defendants proposed. Compare Doc.

1830 at 15, and Doc. 1594 at 24-25, with Doc. 1865-1 at 2-4.

      As such, the Court should find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).




                                          91
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 100 of 186




      B.     Treatment Team Meetings

      The Parties agreed that treatment team meetings must include a review of

psychotherapy, medication compliance, disciplinary actions, and other events that

may be relevant. Doc. 1865-1 at 4. The Parties also agreed on timeframes for

conducting treatment team meetings based on acuity level and possible changes in

circumstances. Id. at 5-7. For example, while outpatient treatment team meetings are

only required every nine months, treatment team meetings for individuals in a

Stabilization Unit (“SU”) must occur at least every three days. Id. at 5-6. If certain

events occur—including housing changes, changes in mental-health code, or a need

for clinicians to consider involuntary medication—the treatment team must meet to

review and amend the treatment. Id. at 14-18. Additionally, patients must be allowed

to attend and participate in meetings unless there is an unreasonable risk or clinical

reason. Id. at 7-8. However, patients cannot be disciplined for a failure or refusal to

attend treatment team meetings. Id. at 8. Records of each treatment team meeting

must be kept in the patient’s mental-health records. Id. at 10.

      This relief is narrowly drawn to address the Court’s liability findings. The

requirements regarding the nature and frequency of treatment team meetings are

directly tied to the Court’s conclusion that treatment plans failed to reflect changes

in the patients’ treatment environment. See Braggs, 257 F. Supp. 3d at 1207. The

requirements regarding patient attendance are directly tied to the Court’s conclusion


                                          92
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 101 of 186




that “prisoners have almost no ability to ensure the consistency of their own

treatment” in prisons generally and in ADOC specifically. See id. at 1206. In

addition, the Court concluded that “haphazard attendance creates a risk of different

providers having an inconsistent approach or course of treatment for the same patient

because some of the treatment team are unaware that a new treatment plan has been

put into effect.” Id. at 1207.

      Evidence from the liability trial confirms that this relief is necessary. For

example, Dr. Burns testified that inconsistent approaches to treatment pose a

substantial risk of serious harm, such as self-injury. Id. The Court also heard

testimony that, without coordinated treatment planning, treatment is often

ineffective and runs “a substantial risk of prolonging pain and suffering of those who

have mental illnesses.” Id. at 1206.

      Evidence from the remedial record further confirms that this relief is

necessary, narrowly drawn, and the least intrusive means necessary. Dr. Burns

testified that this relief takes into account that individuals with more severe mental-

health needs may need to be seen more often than more stable individuals. Dr.

Kathryn Burns, Apr. 8, 2019 Trial Tr., at 213:20-214:8. Dr. Burns also testified that

this relief is necessary to address the risks surrounding inadequate treatment

planning, narrowly tailored, and the least intrusive means to remedy the

constitutional violation. See id. at 214:9-22, 236:15-25.


                                          93
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 102 of 186




      Additional evidence in the remedial record confirms that this relief is the least

intrusive means necessary. Some of this relief is consistent with what Defendants

submitted in their proposed remedial plan. The relief regarding the patient’s

participation in treatment team meetings is consistent with Defendants’ proposal.

Compare Doc. 1830 at 15, with Doc. 1865-1 at 7-8. Information that must be

reviewed at the treatment team meetings is also consistent with Defendants’

proposal. Compare Doc. 1830 at 16, with Doc. 1865-1 at 4.

      For these reasons, the Court should find that this relief is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

      C.     Individualized Treatment Plans

      The Parties agreed that every individual on the mental-health caseload will

receive a treatment plan after being added to the caseload. Doc. 1865-1 at 11.

Treatment plans must be individualized and address changes in goals, timeframes,

and any failure to meet a previous goal. Id. at 12-13. Treatment plans must include

certain information, including explanations for why previous treatment goals were

unmet, aftercare plans, and structured and unstructured activities to be provided. Id.

at 13-14. Treatment plans must be reviewed and amended following circumstances

that may reflect a change in mental-health status. The remedy specifically requires


                                          94
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 103 of 186




amendments to treatment plans following housing placement changes, including

movement to and from RTUs, crisis cells, segregation, or a hospital. Id. at 14-16.

Treatment plans must also be amended following a change in mental-health code or

involuntary medication status. Id. at 17-18.

      This relief is narrowly drawn to address the Court’s liability findings

regarding the inadequacies of treatment plans. The Court concluded that “ADOC’s

treatment plans are not individualized to each prisoner’s symptoms and needs.”

Braggs, 257 F. Supp. 3d at 1207. The Court found repeated examples of rote

repetition and concluded that “[w]hether the rote repetition results from a lack of

follow-through on the plans or mere sloppiness in filling out the plans, both present

hazards to prisoners with mental illness.” Id.

      Evidence from the liability trial confirms that this relief is necessary. Much of

the Court’s findings regarding inadequate treatment plans relied on Dr. Patterson’s

description of ADOC’s treatment plans as “cookie cutter.” Id.; see also Jt. Ex. 461

at 67 (“[T]reatment plans . . . are ‘cookie cutter’ and have the same problems listed

over and over again as well as the same interventions and same objectives despite

whatever improvement or lack thereof the individual inmate has experienced.”).

ADOC’s treatment plans often had similar goal statements, such as “identify

triggers,” repeated in subsequent plans without reflecting any changes to the patient

or the patient’s environment, even following suicide placements. Braggs, 257 F.


                                         95
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 104 of 186




Supp. 3d at 1207. Dr. Patterson explained that a “cookie-cutter” treatment plan is

inappropriate even if there is a lack of progress because different interventions

should be tried. Id. “Because written treatment plans are generic, counselors and

patients often have to start from scratch when patients are moved from counselor to

counselor.” Id. at 1208.

      Evidence from the suicide prevention remedial trial confirms that this relief is

necessary, narrowly drawn, and the least intrusive means necessary. Dr. Burns

testified that treatment planning is a means of identifying and reducing suicide risks

for all individuals on the caseload. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at

126:18-25. Dr. Burns also testified that this relief is necessary to address the level of

risk a patient presents, narrowly tailored, and the least intrusive means necessary.

See id. at 214:23-216:12, 236:15-25.

      Additional evidence in the remedial record confirms that this relief is the least

intrusive means necessary. Some of this relief is consistent with what Defendants

included in their proposed remedial plan. The relief providing that treatment plans

will be reviewed after a change in mental-health status is largely consistent with

what Defendants proposed. Compare Doc. 1830 at 5, 14, with Doc. 1865-1 at 11,

17-18. The requirements regarding what information must be included in treatment

plans are largely consistent with what Defendants proposed. Compare Doc. 1830 at

16, with Doc. 1865-1 at 13-14.


                                           96
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 105 of 186




      For these reasons, the Court should find that this relief is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

      D.     Continuity of Care
      To address issues regarding continuity of care, the Treatment Planning

Remedy includes requirements addressing both (1) treatment planning upon a

prisoner’s transfer to another facility or upon a change in provider, and (2) mental-

health progress notes. Doc. 1865-1 at 18-28.

      This relief is narrowly drawn to address the Court’s finding that both the

frequent transfer of prisoners and mental-health staff turnover exacerbate other

deficiencies in ADOC’s treatment planning. Braggs, 257 F. Supp. 3d at 1208. The

Court found that continuity of care is vital and that failure to provide continuity of

care through treatment planning and detailed progress notes can expose patients to

“continued pain and suffering, worsening self-injurious behavior, serious bodily

injury, or even death.” Id.

      Evidence from the liability trial demonstrates that this relief is necessary. The

Court credited testimony that transfers between providers can adversely affect care

because a new provider must build rapport with the patient. Id. Furthermore, the poor

quality of treatment plans makes it difficult for new providers to continue the course


                                         97
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 106 of 186




of treatment. Id. These findings were supported by the testimony of Named Plaintiff

C.J., who was frequently transferred between facilities and experienced changes in

providers. See C.J., Dec. 13, 2016 Trial Tr., at 34:12-35:3 (testifying that transfer

impacts treatment because of the trust necessary in treatment and explaining that he

would not have the same counselor the next time he returned to a facility due to staff

turnover).

                1. Treatment Plans Upon Transfer or Provider Change

      The Parties agreed to relief to address both prisoner transfer and staff turnover.

This relief places limits on the transfer of individuals when there are concerns about

the continuity of care and require the treatment team to approve some transfers. Doc.

1865-1 at 19-20. Furthermore, this relief outlines requirements for certain

information—such as relevant patient background and successful or unsuccessful

treatment—to be included in the transfer note for all patients on the mental-health

caseload. Id. at 20-22. The treatment team at the receiving facility must promptly

meet to review the treatment plan and adjust it as needed. Id. at 23. To address

frequent staff turnover, the Parties agreed that, whenever possible, departing

providers should prepare transfer notes for patients under their care before their

employment ends. Id. at 27-28. And vacancies on a treatment team must be filled on

the earlier of thirty days or at least twenty-four hours before the next regularly




                                          98
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 107 of 186




scheduled treatment team meeting for that patient. Id. at 28. This relief is narrowly

drawn to address the Court’s liability findings discussed above in this section.

      Evidence from the remedial record confirms that this relief is necessary,

narrowly drawn, and the least intrusive means necessary. Dr. Burns testified at the

suicide prevention remedial trial that the requirements regarding prisoner transfer

are necessary to ensure that patients do not fall through the cracks when transferring

to a different facility. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 216:13-217:13.

Additionally, she testified that the use of a transfer note with all necessary

information will assist providers and the patient. Id. at 217:13-20. Dr. Burns also

stated that these requirements are narrowly tailored and the least intrusive means

necessary. See id. at 217:21-218:7, 236:15-25.

      Regarding the relief related to staff turnover, Dr. Burns stated that a transfer

process is necessary not only to preserve continuity of care, but also to prevent risks

associated with the patient feeling abandoned in the transition process. Id. at 221:4-

16. Like the relief regarding prisoner transfer, Dr. Burns testified that this relief

regarding the transfer process is narrowly tailored and the least intrusive means

necessary. See id. at 221:17-222:6, 236:15-25.

      For these reasons, the Court should conclude that the relief related to prisoner

transfer and staff turnover in the Treatment Planning Remedy is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by


                                          99
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 108 of 186




the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

                2. Mental-Health Progress Notes

      The Parties agreed to relief requiring progress notes for any “significant

clinical encounter,” as defined by the Parties. Doc. 1865-1 at 24. Progress notes must

be kept in patients’ mental-health records. Id. at 25. They must be sufficiently

detailed and contain certain specified information, including treatment, symptoms,

date of session, start and stop times of sessions (unless the contact primarily concerns

medication management), and whether the session was out-of-cell and confidential.

Id. at 25-26. They also must correlate with treatment plan goals. Id. at 26-27.

      This relief is narrowly drawn to remedy the Court’s finding that “progress

notes often contain insufficient information to enable a different provider to learn

about the patient or continue a consistent course of treatment.” Braggs, 257 F. Supp.

3d at 1208. In particular, the requirement that providers document the start and stop

times of clinical encounters other than medication management sessions is narrowly

drawn to remedy the Court’s finding that “mental-health evaluations are often brief

and perfunctory” because it allows ADOC to detect whether the encounters are too

brief in its Continuous Quality Improvement (“CQI”) process. Id. at 1233; see also

id. at 1209 n.35. In addition, the requirement that progress notes document whether

the interaction was out-of-cell and confidential is narrowly drawn to remedy the


                                          100
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 109 of 186




Court’s findings regarding inadequate confidentiality in ADOC’s mental-healthcare

services. Id. at 1210; see also infra Sections VIII(B), IX.

      Evidence from the liability trial confirms that this relief is necessary. For

example, Dr. Patterson testified that ADOC’s progress notes “only contained short

descriptions of symptoms, instead of reflecting clinical judgments and overall

assessments of the patient’s progress.” Braggs, 257 F. Supp. 3d at 1209.

      Dr. Burns noted that the overwhelming majority of progress notes she
      reviewed indicated that the patient was ‘fine,’ had ‘no complaints,’ or
      had nothing to talk about. She explained that a short, vague statement
      like “I’m alright” is not a sufficient indicator of a stable mental-health
      state: instead of moving on to the next patient simply because the
      patient’s initial self-reporting does not expressly indicate distress, the
      clinician should probe deeper; notes on asking follow-up questions
      about medications, mood, job assignments, or disciplinary sanctions
      would reflect a proper counseling session.

Id. The progress note remedial requirements largely track testimony from Dr. Burns

and ADOC mental-health staff about the “SOAP note” format, a fundamental

mental-healthcare documentation format. See Dr. Kathryn Burns, Dec. 12, 2016

Trial Tr., at 239:8-16 (discussing Jt. Ex. 235 (Jamie Wallace Mental-Health

Record)); Dr. Robert Hunter, Dec. 7, 2016 Trial Tr., at 73:9-23 (discussing Jt. Ex.

456 (Q.B. Mental-Health Record)); Dr. Robert Hunter, Dec. 8, 2016 Trial Tr., at

13:3-14:8 (discussing Jt. Ex. 232 (Jamie Wallace Mental-Health Record)).

      Evidence from the remedial record further confirms that this relief is

necessary and the least intrusive means necessary. Dr. Burns testified during the


                                         101
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 110 of 186




suicide prevention remedial trial that these requirements are necessary for an

adequate suicide prevention program, are not intrusive because they are simply the

standard way mental-health professionals communicate, and could not be less

intrusive and still be effective. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at

218:8-219:3, 220:9-220:21, 236:15-25. In addition, this relief is largely consistent

with what Defendants submitted in their proposed remedial plan. Compare Doc.

1830 at 6, 12, with Doc. 1865-1 at 24-27.

      For these reasons, the Court should find that this relief is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

VIII. PSYCHOTHERAPY REMEDY (Docs. 1899, 1899-1)

      In the Liability Opinion, the Court found that “mental-health understaffing,

correctional understaffing, the use of unsupervised, unlicensed counselors, and lack

of confidentiality undermine the efficacy and frequency of psychotherapy” in

ADOC. Braggs, 257 F. Supp. 3d at 1212. In particular, the Court found that

“inadequate mental-health staffing combined with the increasing number of

prisoners on the mental-health caseload has driven up the number of prisoners on

each counselor’s caseload. As a result, both the frequency and quality of counseling

sessions have suffered over time.” Id. at 1208. The Court concluded that ADOC’s


                                        102
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 111 of 186




inadequate psychotherapy placed prisoners with serious mental-health needs at “a

substantial risk of serious harm.” Id. at 1212.

      The Parties agreed to remedies addressing psychotherapy. Doc. 1881-1

(Stipulations Regarding Treatment Requirements & Confidentiality). The Parties

submitted amended stipulations incorporating some of the clarifications made in

court. Doc. 1893-1 (Am. Stipulations Regarding Treatment Requirements &

Confidentiality). The Parties agreed to further modifications, and the Court entered

the Psychotherapy Remedy as an order on June 19, 2018. Docs. 1899, 1899-1.

      Evidence in the remedial record demonstrates that the Psychotherapy Remedy

is the least intrusive means necessary. Dr. Kern acknowledged that implementation

of the Psychotherapy Remedy would ensure adequate psychotherapy for prisoners

with mental illnesses and that implementation of the Psychotherapy Remedy is

necessary for suicide prevention. See Dr. Edward Kern, Mar. 28, 2019 Trial Tr., at

20:24-22:3.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should conclude that the Psychotherapy Remedy (Docs. 1899, 1899-1)

satisfies the PLRA’s need-narrowness-intrusiveness requirement and has no undue

“adverse impact on public safety or the operation of a criminal justice system.”

§ 3626(a)(1)(A).




                                         103
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 112 of 186




       A. Treatment Modalities

       The Psychotherapy Remedy requires ADOC to tailor mental-health treatment

to the individual needs of patients. Doc. 1899-1 at 1-4. It also requires ADOC to

provide various evidence-based treatment modalities, not just psychotropic

medication. Id. at 1-3.

       This relief is narrowly drawn to address the Court’s liability findings

regarding treatment modalities. The Court found that individual and group therapy

in ADOC were inadequate. Braggs, 257 F. Supp. 3d at 1208-11. In particular, the

Court found a dearth of group therapy. See id. at 1185, 1187, 1196, 1208-09, 1211.

       Evidence presented at the liability trial confirms that this relief is necessary.

For example, Dr. Burns testified extensively about the importance of providing

multiple treatment modalities and that not providing individual or group therapy

places prisoners with serious mental-health needs at “a substantial risk of serious

harm.” Id. at 1208.

       Evidence presented at the suicide prevention remedial trial further confirms

that this relief is necessary, narrowly drawn, and the least intrusive means necessary.

Dr. Burns testified that this relief is necessary, narrowly tailored, and the least

intrusive means of ensuring an adequate suicide prevention program. See Dr.

Kathryn Burns, Apr. 8, 2019 Trial Tr., at 223:1-224:13, 236:15-25. She testified that

the relief was “specifically tailored to look at the patient’s . . . level of need and level


                                            104
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 113 of 186




of risk they present and then address that risk and need through different types of

interventions and different frequencies and intensities of interventions.” Id. at 224:1-

5. Dr. Kern acknowledged the importance of individualized treatment in the context

of suicide watch, testifying that if someone on suicide watch would benefit from

group therapy, that should be reflected in their treatment plan and they should be

provided group therapy. Dr. Edward Kern, Mar. 29, 2019 Trial Tr., at 9:12-17.

      For these reasons, the Court should find that this relief is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

      B.     Confidentiality
      The Parties agreed to relief addressing confidentiality in counseling sessions.

Doc. 1899-1 at 4-5. Generally, the confidentiality relief in the Psychotherapy

Remedy requires that individual counseling sessions, medication management

encounters, and therapeutic groups take place out-of-cell in a setting that provides

confidentiality. Id. Where confidentiality cannot be maintained, based upon a

clinical determination, the reason and the actions taken to maximize confidentiality

must be documented in progress notes. Id. at 5.

      This relief is narrowly drawn to address the Court’s liability findings

regarding inadequate confidentiality in counseling. The Court found that


                                          105
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 114 of 186




“confidentiality between providers and patients is a hallmark of and a necessary

condition for mental-health treatment,” Braggs, 257 F. Supp. 3d at 1210, and that

the lack of confidentiality contributes to the inadequacy of psychotherapy in ADOC,

see id. at 1210, 1212, 1216, 1243 n.71. The Court found that correctional officers

often stand within earshot of mental-health sessions. Id. at 1210. The Court also

found that clinical contacts within ADOC frequently occur cell-side, even in the SU,

where some of the people with the most severe mental illnesses are housed. Id. at

1185, 1216.

      Evidence in the remedial record confirms that this relief is necessary. Class

member W.B. testified that an officer stands nearby whenever mental-health staff

meet with a prisoner and that his mental-health contacts are never confidential. W.B.,

Feb. 12, 2018 R.D. Trial Tr., at 242:9-20. The Court heard testimony from several

witnesses that lack of confidentiality in the provision of mental-health care has a

chilling effect on prisoners’ willingness to seek mental-health care. See Dr. Kathryn

Burns, Apr. 8, 2019 Trial Tr., at 127:1-14; Drs. Kathryn Burns & Mary Perrien, Apr.

9, 2019 Trial Tr., at 204:16-205:5; Dr. Craig Haney, Feb. 15, 2018 R.D. Trial Tr., at

233:7-24; Eldon Vail, Feb. 13, 2018 R.D. Trial Tr., at 187:19-188:9. In its remedial

order on inpatient units, the Court reiterated the importance of ensuring

confidentiality for not only individual therapy but also group therapy. Braggs, 2020

WL 2789880, at *10. The Court credited Dr. Burns’s testimony that therapeutic


                                         106
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 115 of 186




groups should be conducted in confidential settings because “it is important that

there not be outside bystanders, but the people in the group maintain confidentiality

within the group with one another.” Id. (quoting Dr. Kathryn Burns, Apr. 27, 2018

Trial Tr., at 127).

       Evidence presented at the suicide prevention remedial trial confirms that this

relief is necessary, narrowly drawn, and the least intrusive means necessary. Dr.

Burns testified that this requirement in the Psychotherapy Remedy is necessary,

narrowly tailored, and the least intrusive means to ensuring an adequate suicide

prevention program. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 224:14-226:1,

236:15-25. Moreover, the confidentiality recommendation in Drs. Burns’s and

Perrien’s suicide prevention report and supporting testimony lend further support

that this relief satisfies the PLRA. In their report, Drs. Burns and Perrien

recommended that ADOC immediately ensure that clinical contacts are out-of-cell

and confidential. Doc. 2416-4 (Suppl. Recommendations of Kathryn Burns, MD,

MPH & Mary Perrien, PhD Regarding Suicide Prevention in the ADOC) at 4. They

recommended this because they observed clinical contacts that were not confidential

during their facility tours in 2019, because they were unable to tell from documents

whether clinical contacts occurred confidentially, and because the ability to detect

and address suicide risk is enhanced if prisoners know their contacts to be

confidential. Drs. Kathryn Burns & Mary Perrien, Apr. 9, 2019 Trial Tr., at 202:16-


                                         107
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 116 of 186




203:21. Drs. Burns and Perrien testified that the confidentiality relief they

recommended is necessary, narrowly drawn, and the least intrusive means to ensure

that clinicians have the information they need to accurately assess patients’ risk of

self-harm. Id. at 203:25-204:15. The Court has already ordered Defendants to

comply with Drs. Burns’s and Perrien’s confidentiality recommendation and made

PLRA findings as to that requirement. Braggs, 383 F. Supp. 3d at 1277 (rejecting

Defendants’ argument that this relief is unnecessary because it is covered in other

remedial orders on the basis that “ADOC continues to violate the terms of previous

remedial orders covering this issue”).

        In addition, this relief is largely consistent with what Defendants submitted in

their proposed remedial plan regarding confidentiality—further indicating it is the

least intrusive means necessary. Compare Doc. 1830 at 5-11, with Doc. 1899-1 at 4-

5.

        The Court should therefore conclude that the confidentiality relief in the

Psychotherapy Remedy, which partially overlaps with the suicide prevention

confidentiality relief, is narrowly drawn, extends no further than necessary to correct

the constitutional violations found by the Court, and is the least intrusive means

necessary to correct such violations. See § 3626(a)(1)(A).




                                          108
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 117 of 186




      C.    Documentation Obligations

      The Parties agreed to requirements for documenting mental-health services in

patients’ mental-health records and elsewhere. Doc. 1899-1 at 5-8. More

specifically, the Parties agreed that all mental-health contacts must be documented

in a patient’s mental-health records; all significant clinical interactions must be

documented in a progress note, consistent with the Treatment Planning Remedy

discussed above; group therapy and activities must be documented in each patient’s

medical records and on group logs identifying certain specified information; and any

determination that an individual or group activity or treatment intervention cannot

take place out-of-cell must be documented. See id.

      This relief is narrowly drawn to address the Court’s liability findings

regarding psychotherapy. In particular, the Court found that counseling sessions

within ADOC were often inadequate, as evidenced by inadequate documentation.

See Braggs, 257 F. Supp. 3d at 1209, 1244; see also supra Section VII(D)(2).

      Evidence presented throughout the liability and remedial proceedings

demonstrates that documentation is necessary to ensure that mental-health care is

provided. Witness after witness have testified that, in corrections and healthcare

contexts, “[i]f it’s not documented, it didn’t happen.” Dr. Robert Hunter, Dec. 8,

2016 Trial Tr., at 121:22-122:9; see Ali Davis-Walker, Jan. 5, 2017 R.D. Trial Tr.,

at 162:6-8 (discussing Pls. Ex. 721 (Jan. 28, 2015 MHM Ala. Statewide CQI 4th


                                        109
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 118 of 186




Quarterly Meeting)); Dr. Kathryn Burns, Dec. 12, 2016 Trial Tr., at 110:15-23;

Eldon Vail, Jan. 4, 2017 Trial Tr., at 32:23-33:6; see also Dr. Edward Kern, Feb. 8,

2018 R.D. Trial Tr., at 129:16-22 (explaining why documentation is important). Dr.

Burns testified that the standard of care requires that every clinical contact be

documented. Dr. Kathryn Burns, Apr. 27, 2018 Trial Tr., at 54:23-55:7.

      Evidence from the liability trial demonstrates that documentation is also

necessary to ensure continuity of care from one provider to another. Braggs, 257 F.

Supp. 3d at 1190 n.11 (“According to experts on both sides, treatment of serious

mental illnesses requires, at a minimum, multidisciplinary efforts to coordinate and

implement interventions, including psychotherapy or counseling, psychotropic

medications, and monitoring for signs of decompensation or progress. It also

requires careful treatment planning and maintaining medical records in order to

ensure continuity of care.”); id. at 1204 n.31 (“Dr. Burns explained that inappropriate

classification of mentally ill patients partially stems from a lack of proper

documentation in treatment plans and progress notes. Combined with a high turnover

rate of staff and frequent transfers between facilities, inadequate documentation

means that information about a patient’s symptoms and treatment is not well

preserved. As a result, symptoms are evaluated without the context and history of

each patient, leading to a higher risk of under-classifying and underestimating the

acuity of mental illnesses.”).


                                         110
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 119 of 186




      Evidence from the suicide prevention remedial trial further demonstrates that

this relief is necessary, narrowly drawn, and the least intrusive means necessary. Dr.

Burns testified that this relief is necessary because it “documents the risk as well as

the interventions aimed at reducing the risk and communicates that to other people

on the treatment team.” Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 226:2-21. She

further testified that this relief is narrowly drawn and the least intrusive means to

create an adequate suicide prevention program because it is “consistent with

standard mental health care.” Id. at 226:22-227:15, 236:15-25. Further, the Court

has already ordered Defendants to comply with Drs. Burns’s and Perrien’s

confidentiality recommendation, which includes a documentation requirement, and

made PLRA findings as to that requirement based on the significant supporting

evidence in the record. See Braggs, 383 F. Supp. 3d at 1277.

      In addition, the requirements for keeping a log for group activity and therapy

is consistent with what Defendants proposed—providing further support that that

relief is the least intrusive means necessary. Compare Doc. 1830 at 5, with Doc.

1899-1 at 6-7.

      The Court should therefore conclude that the documentation relief in the

Psychotherapy Remedy is narrowly drawn, extends no further than necessary to

correct the constitutional violations found by the Court, and is the least intrusive

means necessary to correct such violations. See § 3626(a)(1)(A).


                                         111
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 120 of 186




      D.     Telepsychiatry Requirements

      The Parties agreed that a psychiatric provider treating a patient via

telepsychiatry must receive certain documentation from the patient’s mental-health

record in advance of the session. Doc. 1899-1 at 8. This relief is narrowly drawn to

address the Court’s liability findings regarding inadequate documentation discussed

above, see supra Section VII(D)(2), and necessary for the same reasons

documentation is necessary for in-person treatment, see supra Section VIII(C).

      Evidence in the remedial record demonstrates that this relief is the least

intrusive means necessary. ADOC already has provided some mental-health care

through telepsychiatry. See Assoc. Comm’r Ruth Naglich, Sept. 18, 2018 R.D. Trial

Tr., at 129:4-15, 133:23-25, 134:18-23 (discussing Pls. Dem. Ex. 193 (Mental Health

Staffing by Position & Facility at the End of Apr. 2018) and testifying that

psychiatrist hours are filled by telepsychiatry); see also Pls. Ex. 1302 (July 2017

ADOC Request for Proposal for Comprehensive Inmate Healthcare Servs.) at 77, 81

(allowing for mental-health care to be provided by “tele-health”). Indeed, allowing

for telepsychiatry under appropriate conditions is a partial solution to the challenges

ADOC has faced with recruiting mental-health staff. See Braggs, 257 F. Supp. 3d at

1194 (finding that “ADOC has maintained mental-health staffing levels that are

chronically insufficient across disciplines and facilities”); Dr. Kathryn Burns, Dec.

15, 2017 R.D. Trial Tr., at 25:9-15 (testifying that telepsychiatry is a partial solution


                                          112
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 121 of 186




to understaffing); Dr. Mary Perrien, Dec. 12, 2017 R.D. Trial Tr., at 46:11-22

(testifying that telepsychiatry is a partial solution to mental-health understaffing).

Without these remedial provisions providing the flexibility to use telepsychiatry in

a minimally adequate fashion, the alternative would be for ADOC to provide all

necessary care in-person.

      Evidence presented at the suicide prevention remedial trial further

demonstrates that this relief is necessary, narrowly drawn, and the least intrusive

means necessary. Dr. Burns testified that this requirement is necessary, narrowly

drawn, and the least intrusive means to ensure an adequate suicide prevention

system. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 227:16-229:10, 236:15-25.

She explained that this relief is necessary to ensure that the telepsychiatry provider

has essential background information, such as recent lab results and whether the

patient has been on suicide watch. Id. at 227:24-228:21.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      E.     Sick Call Request Triage

      The Parties agreed to requirements for the triage of mental-health sick call

requests submitted by prisoners. Doc. 1899-1 at 8-9. Sick call requests must be

triaged within two working days of receipt according to the triage requirements set


                                         113
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 122 of 186




forth in the Referral Remedy. Id.; see also supra Section VI(C) (discussing Referral

Remedy’s triage requirements).

      This relief is narrowly drawn to address the Court’s liability finding that

ADOC “does not have a system to triage and identify the urgency of each request

[for mental-health care], and to make referrals according to the level of urgency.”

Braggs, 257 F. Supp. 3d at 1203; see also id. at 1248 (finding specifically that

Tutwiler lacks a triage system).

      Evidence presented at the liability trial confirms that this relief is necessary.

For example, Dr. Patterson testified that triaging is important “because the

assessment process enables clinicians to determine appropriate next steps, and

delays in doing so pose a risk of untreated symptoms, including a risk of death from

critical yet unmet treatment needs.” Id. at 1203.

      Evidence presented at the suicide prevention remedial trial further confirms

that this relief is necessary, narrowly drawn, and the least intrusive means necessary.

Dr. Burns testified that this requirement is necessary in a similar way as the referral

triage system is necessary, narrowly drawn, and the least intrusive means to ensuring

an adequate suicide prevention program. See Dr. Kathryn Burns, Apr. 8, 2019 Trial

Tr., at 229:11-230:1, 236:15-25.




                                         114
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 123 of 186




        The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

        F.    Treatment Requirements for Prisoners Not on the Mental-Health
              Caseload and Prisoners on the Outpatient Caseload

        The Parties agreed to base-level treatment requirements for prisoners not on

ADOC’s mental-health caseload as well as prisoners on the outpatient caseload.13

Doc. 1899-1 at 9-13. These requirements set minimum frequencies for treatment

team meetings, counseling appointments, and psychiatric provider appointments,

with the caveat that they may occur more frequently “if clinically indicated.” Id.

        This relief is narrowly drawn to address the Court’s liability finding that

ADOC’s treatment planning, counseling, and psychiatric care are inadequate. The

Court found that these are necessary components of an adequate mental-healthcare

system. Braggs, 257 F. Supp. 3d at 1206, 1208. Yet, as the Court found, ADOC’s

counseling, treatment planning, and mental-health staffing, including its psychiatric

staffing, have been inadequate. Id. at 1193-1200, 1206-1212, 1248. These



13
   The outpatient caseload constitutes the majority of people on the mental-health
caseload. These individuals “receive their care through outpatient services: they live
in a unit that is not focused on treatment and ordinarily must go to a different part of
the prison to see a mental-health provider.” Braggs, 257 F. Supp. 3d at 1182.
Prisoners not on the mental-health caseload can nevertheless develop a condition
requiring placement on the caseload or have a serious mental-health need at a
particular time.
                                          115
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 124 of 186




inadequacies negatively affect prisoners on the mental-health caseload.

Additionally, as ADOC lacks an adequate process for identifying prisoners with

mental illnesses, there may be prisoners not on the caseload who need mental-health

care and are not receiving it. Id. at 1203, 1206, 1248.

      Evidence presented at the suicide prevention remedial trial demonstrates that

this relief is necessary, narrowly drawn, and the least intrusive means necessary. Dr.

Burns testified that these requirements are necessary, narrowly drawn, and the least

intrusive means to ensuring an adequate suicide prevention program. See Dr.

Kathryn Burns, Apr. 8, 2019 Trial Tr., at 230:2-231:21, 236:15-25. She explained

that, regardless of whether someone is already receiving mental-health care, they

could “be at risk or come to be at risk for suicide” after an adverse event, and that

this relief is necessary for treating current conditions as well as surveilling any

increase in risks so that the risk can be addressed. Id. at 230:22-231:8.

      In addition, the requirement that patients on the outpatient caseload be seen

by a licensed mental-health professional or psychologist at least every ninety days

is the same as what Defendants proposed, providing further support that that

requirement is the least intrusive means necessary. Compare Doc. 1830 at 6, with

Doc. 1899-1 at 11.

      For these reasons, the Court should find that the Psychotherapy Remedy’s

treatment requirements for people who are not on the mental-health caseload and for


                                         116
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 125 of 186




people who are on the outpatient caseload are narrowly drawn, extend no further

than necessary to correct the constitutional violations found by the Court, and are

the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      G.     Treatment Requirements for Structured Living                     Units,
             Stabilization Units, and Residential Treatment Units

      The Psychotherapy Remedy includes requirements governing base-level

mental-health treatment for SLUs, a diversionary outpatient unit, as well as SUs and

RTUs, which are inpatient units. Doc. 1899-1 at 13-48. The relief for SLUs specifies

requirements regarding initial assessments by nursing, psychiatric, and counseling

staff. Id. at 14-15. The Parties also agreed to a gradual increase of structured and

unstructured out-of-cell time in the SLUs, culminating in a minimum of ten hours of

structured and ten hours of unstructured time per week. Id. at 15-17. The relief for

RTUs and SUs similarly requires initial assessments by nursing, psychiatric, and

counseling staff, and also sets minimum frequencies for treatment team meetings,

counseling appointments, and psychiatric provider appointments. Id. at 17-20, 26-

31, 34-39, 41-45. Like the treatment requirements for SLUs, the treatment

requirements for RTUs and SUs also mandate a gradual increase of structured and

unstructured out-of-cell time, culminating in a minimum of ten hours of structured

and ten hours of unstructured time per week. Id. at 20-22, 31-33, 39-41, 45-47.

Finally, the Parties agreed to limits on the length of stay in the SUs and RTUs to

ensure that patients in those units are timely evaluated for transfer to a higher or

                                        117
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 126 of 186




lower level of care and to prevent bottlenecks and languishing in a more restrictive

level of care than is necessary. Id. at 22, 33-34, 41, 47-48.

      This relief is narrowly drawn to address the Court’s liability findings. As

noted above, the Court held that “it is categorically inappropriate to place prisoners

with serious mental illness in segregation absent extenuating circumstances.”

Braggs, 257 F. Supp. 3d at 1247. The Court also found that prisoners in segregation

have less access to care than in general population. Id. at 1242. To address the

problem of placing prisoners with SMIs in segregation, Defendants created SLUs as

an alternative to segregation for prisoners with SMIs. Assoc. Comm’r Ruth Naglich,

Feb. 7, 2018 Trial Tr., at 92:18-93:25; id. at 50:3-11 (explaining what SLUs are).

For SLUs to not be as isolating as segregation, they must provide more out-of-cell

time than is provided in segregation. See Braggs, 257 F. Supp. 3d at 1235 (defining

segregation as confinement in a cell for 22.5 hours or more a day). The relief

governing SLUs is narrowly tailored to ensure that these units do not function as

segregation and that prisoners in the units obtain the care that they need.

      This relief is also narrowly drawn to address the Court’s liability findings that

ADOC has provided inadequate mental-health care in its inpatient units—namely,

the RTUs and SUs. Id. at 1212-17. These units have provided inadequate out-of-cell

time, programming, and treatment. Id. As the Court recently put it in its remedial

opinion on inpatient units:


                                          118
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 127 of 186




      [T]he inpatient units operate “almost exactly the same way” as
      segregation, [id. at 1212], with “a severe lack of out-of-cell time[ ] and
      a lack of meaningful treatment activities,” id. at 1214. These conditions
      put patients “at a substantial risk of continued pain and suffering,
      decompensation, and self-harm.” Id.

Braggs, 2020 WL 2789880, at *1 (third alteration in original). The Court also found

that there were waitlists for admission to SUs and for transfer to hospital-level care,

creating bottlenecks for people with the most extensive treatment needs. Braggs, 257

F. Supp. 3d at 1215, 1217-18. In short, “ADOC’s failure to provide adequate

treatment and out-of-cell time in mental-health units forces the most severely

mentally ill patients to face yet another risk factor for decompensation, even though

their placement was for the specific purpose of alleviating the symptoms of their

mental illness.” Id. at 1217.

      Evidence from the liability trial demonstrates that this relief is necessary. For

example:

      [A]s Dr. Haney explained, out-of-cell time is especially important for
      mentally ill prisoners for two reasons. First, mentally ill prisoners
      experience more pressure and stress from a confined environment, and
      they have a more acute need to relieve that type of stress due to their
      vulnerable mental state; in other words, isolation makes it more likely
      that their conditions will deteriorate. In that sense, out-of-cell time is in
      and of itself therapeutic. Second, out-of-cell time ensures that mental-
      health patients’ socialization skills do not atrophy to the point that they
      become uncomfortable with human interaction altogether.

Id. at 1214.




                                          119
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 128 of 186




      Evidence from the liability trial also demonstrates that this relief is the least

intrusive means. Dr. Patterson testified that the national standard for out-of-cell time

in prison mental-health units is “ten hours of structured therapeutic activity and ten

hours of unstructured activity per week.” Id. at 1215.

      Evidence in the remedial record further demonstrates that this relief is

necessary. Dr. Burns testified that either a psychiatrist or a CRNP under the direction

of a psychiatrist should complete the initial assessment at admission into one of these

units. Dr. Kathryn Burns, Apr. 27, 2018 Trial Tr., at 51:13-17. She testified that

ADOC must have admission criteria for the RTU, and that admission should not be

limited to individuals who are in an SU. Id. at 70:6-17. She also testified that

Defendants’ proposed levels of treatment for RTU Level 1 and SUs were inadequate.

Id. at 75:17-77:4; 85:9-11. Further, Dr. Burns testified that prisoners in SUs should

be transferred to a higher level of care after a certain length of time if their condition

has not improved. See Dr. Kathryn Burns, Dec. 15, 2017 R.D. Trial Tr., at 30:19-

31:12, 33:5-15 (discussing Pls. Ex. 1355 (Sept. 2017 ADOC Monthly Operating

Report)). She and Mr. Vail testified that mental-health diversionary units like SLUs

should provide additional mental-health treatment to address any behavior problems

giving rise to the need for removal from general population. See Dr. Kathryn Burns.,

Apr. 27, 2018 Trial Tr., at 108:11-22; see also Eldon Vail, Apr. 3, 2019 Trial Tr., at

129:25-130:22 (testifying about high-security mental-health units for prisoners with


                                           120
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 129 of 186




SMIs); Dr. Kathryn Burns, Feb. 16, 2018 R.D. Trial Tr., at 71:4-20, 78:1-23, 86:18-

87:16 (testifying about segregation alternative units for people with SMIs).

         Dr. Burns also testified regarding the importance of providing out-of-cell time

in these units. She testified that providing out-of-cell time is essential to keep the

units from operating as segregation. See Dr. Kathryn Burns, Apr. 27, 2018 Trial Tr.,

at 108:23-25; see also id. at 59:19-60:12 (testifying that two hours of out-of-cell time

per day, as Defendants proposed, is tantamount to segregation). She also testified

that having the opportunity to go outside is important for mental health. Id. at 60:25-

61:1.

         Evidence from the remedial record further demonstrates that this relief is the

least intrusive means necessary. Multiple defense witnesses conceded that providing

out-of-cell time is necessary to keep units from operating as segregation. See Dr.

Edward Kern, Mar. 29, 2019 Trial Tr., at 45:16-19 (testifying that providing

additional out-of-cell time is part of what keeps RTUs and SLUs from being

segregation); Deborah Crook, Apr. 3, 2019 Trial Tr., at 15:4-12 (testifying that if

prisoners in the SLU are not getting out-of-cell time, then the SLU is segregation for

people with SMIs). Moreover, Dr. Kern acknowledged that clinical staff, not

correctional staff, must be the ones to determine whether a prisoner may leave their

cell for clinical interactions. See Dr. Edward Kern, Apr. 25, 2018 Trial Tr., at 59:21-

60:20.


                                           121
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 130 of 186




      The fact that some of this relief is consistent with, or less intrusive than, what

Defendants proposed in a remedial plan is further support for concluding that that

relief is the least intrusive means necessary. Much of the relief for SUs is consistent

with what Defendants submitted in their proposed remedial plan. The requirement

that a mental-health nurse complete an initial nursing assessment within four hours

of a patient’s admission to the SU is the same as what Defendants proposed.

Compare Doc. 1830 at 7, with Doc. 1899-1 at 17. The requirement that a licensed

mental-health professional or psychologist complete a mental-health assessment

within twenty-four hours of a patient’s admission to the SU is consistent with what

Defendants proposed. Compare Doc. 1830 at 7, with Doc. 1899-1 at 19. The

requirement that a patient have daily interaction with a mental-health nurse also is

consistent with what Defendants proposed. Compare Doc. 1830 at 8, with Doc.

1899-1 at 20. Some of the relief is even less intrusive than what Defendants

proposed. Defendants proposed more detailed requirements regarding discharge

from the SU and RTU Level 1 than what is included in the remedy. Compare Doc.

1594 at 26, 28, with Doc. 1899-1 at 25-26, 34.

      Evidence presented at the suicide prevention remedial trial further

demonstrates that this relief is necessary, narrowly drawn, and the least intrusive

means necessary. Dr. Burns testified that these requirements are necessary, narrowly

drawn, and the least intrusive means to ensuring an adequate suicide prevention


                                         122
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 131 of 186




program. See Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 233:13-238:11. She

explained that the relief for SLUs is necessary for adequate suicide prevention to

ensure that they “[don’t] just mimic restrictive housing.” Id. at 234:2-9. She further

explained that the relief for RTUs and SUs is necessary for adequate suicide

prevention because it provides interventions and movement through the system

depending on the level of risk and provides interventions designed to lower the level

of risk. Id. at 235:23-236:5.

      For these reasons, the Court should conclude that the Psychotherapy

Remedy’s treatment requirements for the SLUs, SUs, and RTUs are narrowly drawn,

extend no further than necessary to correct the constitutional violations found by the

Court, and are the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

IX.   CONFIDENTIALITY REMEDY (Docs. 1900, 1900-1, 1900-2)

      As discussed above in Section VIII(B), the Court found that ADOC failed to

provide adequate confidentiality in mental-health contacts. To address these

findings, the Parties agreed to the Confidentiality Remedy in addition to the

confidentiality relief in the Psychotherapy Remedy. The Court entered the

stipulations as an order on June 19, 2018. Docs. 1900, 1900-1, 1900-2.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should find that the Confidentiality Remedy (Docs. 1900, 1900-1, 1900-


                                         123
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 132 of 186




2) satisfies the PLRA’s need-narrowness-intrusiveness requirement and has no

undue “adverse impact on public safety or the operation of a criminal justice

system.” § 3626(a)(1)(A).

      A.     Confidentiality Training for Correctional Officers in Specialized
             Units

      The Parties agreed that all correctional officers assigned to medical or mental-

health units (including SUs, RTUs, and SLUs), assigned to treatment teams, or who

regularly receive protected health information must receive confidentiality training

during Specialized Mental-Health Training consistent with ADOC AR 604. Doc.

1900-1 at 1-2. This relief is narrowly drawn to address the Court’s liability findings

regarding confidentiality discussed above in Section VIII(B).

      Evidence in the remedial record demonstrates that this relief is necessary. In

order for correctional officers to ensure confidentiality in the provision of mental-

health care, they must first understand the importance of confidentiality and the

expectation of officers. See Eldon Vail, Apr. 3, 2019 Trial Tr., at 112:23-113:11

(testifying regarding role correctional staff should play in protecting confidentiality);

Eldon Vail, Nov. 29, 2018 R.D. Trial Tr., at 5:20-23; see also Dr. Kathryn Burns,

Apr. 27, 2018 Trial Tr., at 127:13-25 (testifying that prison systems generally teach

correctional officers about confidentiality when they must be present for group

therapy).



                                          124
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 133 of 186




      The fact that this relief significantly overlaps with long-established ADOC

policy is evidence that it is the least intrusive means necessary. AR 604—which has

been in effect since 2005, long before this case was filed—provides, “Correctional

officers assigned to mental health units and treatment areas will receive additional

training in confidentiality during Specialized Mental Health Training. The training

will include the legal consequences and the potential impact on an inmate’s

treatment when confidentiality is breached.” Jt. Ex. 93 (ADOC Admin. Reg. 604) at

3. This relief is consistent with existing ADOC policy in requiring confidentiality

training for officers assigned to mental-health units and treatment areas. Although

the relief additionally requires that officers assigned to treatment teams or who

regularly receive protected health information receive confidentiality training, see

Doc. 1900-1 at 1-2, many of the officers falling within these two categories are

officers assigned to mental-health units or treatment areas, see, e.g., Jt. Ex. 94

(ADOC Admin. Reg. 604, Change #1) at 1 (providing that “correctional officers of

[SUs and RTUs] will have access to limited mental health information in the context

of treatment meetings”).

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).).


                                         125
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 134 of 186




      B.     Signed Confidentiality Agreements

      The Parties agreed that correctional officers must sign a confidentiality

agreement after completing the Specialized Mental-Health Training. Doc. 1900-1 at

2-3. The Parties agreed on a form for the confidentiality agreement. Doc. 1900-2.

Until the officer signs the confidentiality agreement, the officer may not receive

protected health information or be present for the communication of protected health

information. Doc. 1900-1 at 2-3. The Parties agreed that copies of the signed

confidentiality agreements must be maintained in officers’ personnel files as well as

in a central location in the medical or mental-health unit at the officer’s facility. Id.

at 3. This relief is narrowly drawn to address the Court’s liability findings regarding

confidentiality discussed above in Section VIII(B).

      This relief is necessary and the least intrusive means necessary. Dr. Burns

testified that other prison systems require officers to sign such confidentiality

agreements. Dr. Kathryn Burns, Apr. 27, 2018 Trial Tr., at 127:13-25. Documenting

that confidentiality training was provided and that officers understand their

confidentiality obligations is necessary to ensure that officers are in fact trained and

understand their obligations. Moreover, maintaining such documentation in

personnel files as well as in the medical or mental-health unit at the facility where

an officer is assigned allows administrators, supervisors, and monitors to easily

inspect such documentation and take steps to correct any noncompliance.


                                          126
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 135 of 186




      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

X.    STAFFING CONTEMPT REMEDY (Docs. 2301, 2301-1)

      The Court need not make any additional PLRA findings with respect to the

Staffing Contempt Remedy because of the Court’s previously entered orders with

respect to staffing. On February 20, 2018, the Court issued the Phase 2A

Understaffing Remedial Order requiring ADOC’s mental-healthcare vendor to

provide mental-health staff consistent with the operative contract by July 1, 2018.

Braggs, 2018 WL 7106346, at *1. The Court made PLRA findings in the opinion

accompanying that order. Braggs, 2018 WL 985759, at *8-9. By July 2, 2018,

ADOC had not complied with the Understaffing Remedial Order and Plaintiffs

initiated contempt proceedings. Doc. 1916 (First Notice of Non-Compliance Motion

for Order to Show Cause Why Defendants Should Not Be Held in Contempt). After

several additional filings and hearings, the Parties entered mediation and agreed to

stipulations related to staffing. The Court reduced the Staffing Contempt Remedy to

an enforceable order on January 29, 2019. See Docs. 2301, 2301-1.

      Plaintiffs briefly address the major requirements of the Staffing Contempt

Remedy here because of its inclusion in the Court’s recent temporary orders on the

PLRA. See Doc. 2716 at 7; Doc. 2793 at 5. First, the Staffing Contempt Remedy


                                         127
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 136 of 186




requires that ADOC meet minimum staffing requirements as set forth in ADOC’s

Request for Proposal (“RFP”) Staffing Matrix. Doc. 2301-1 at 4, 18-25. This

requirement is redundant of the Understaffing Remedial Order and, therefore,

contains no new relief to which the PLRA applies. The relief states that “to satisfy

§ 2(d) of the Understaffing Remedial Order, ADOC must provide mental-health

staffing as set forth in [Defendants’] RFP Staffing Matrix.” Id. at 4. The Staffing

Contempt Remedy does not order ADOC to provide any relief that the Understaffing

Remedial Order does not specify about mental-health staffing levels. Even if the

Court concluded that this requirement contained new relief on staffing, that relief

would meet the need-narrowness-intrusiveness requirement because it quantifies

required staffing levels as the minimum standards determined by ADOC and

included in its RFP for mental-healthcare services. See Doc. 1374 (State’s Phase 2A

Proposed Remedial Plan on Correctional & Mental Health Staffing) at 16 (“These

two (2) measures, i.e. the pending RFP for increased mental health staff and the

recommendation of ADOC’s mental health consultants, serve as the centerpiece of

ADOC’s proposed plan for mental health staffing.”); Assoc. Comm’r Ruth Naglich,

Sept. 18, 2018 R.D. Trial Tr., at 38:5-22 (discussing Defs. Ex. 3344 (Doc. 1374)).

      Second, ADOC must meet specified quarterly and monthly reporting

requirements on staffing levels. Doc. 2301-1 at 5-11. These stipulations describe

required content and reporting timeframes for the purpose of monitoring compliance


                                        128
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 137 of 186




with the Understaffing Remedial Order. See id. As Plaintiffs have previously argued,

monitoring is not subject to the PLRA’s need-narrowness-intrusiveness requirement.

See Docs. 2144, 2213, 2219. Monitoring is not relief. Rather, it is the means to

achieve relief from a constitutional violation. See supra Section II(D) (discussing

this argument in context of Bibb Segregation Remedy’s monitoring requirements).

The stipulations on reporting are therefore not subject to the PLRA.

      Finally, the Staffing Contempt Remedy provides that the Parties will observe

a described resolution process for disputes related to staffing. Doc. 2301-1 at 12-16.

This is not relief under the PLRA; it simply sets forth the process for the Parties to

observe when resolving litigation disputes on staffing issues. Accordingly, these

stipulations are also not subject to the PLRA.

      The Court therefore need not make any additional PLRA findings with respect

to the Staffing Contempt Remedy.

XI.   HOSPITAL-LEVEL CARE REMEDY (Docs. 2383, 2383-1, 2383-2)
      In its Liability Opinion, the Court found that ADOC “creates a substantial risk

of serious harm to prisoners at the most severe end of the mental-health spectrum,

because it does not provide hospital-level care or a hospitalization option.” Braggs,

257 F. Supp. 3d at 1217.

      To address this finding, the Parties submitted joint stipulations regarding

hospital-level care. Doc. 2292 (Jt. Notice of Filing of Stipulations Regarding the


                                         129
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 138 of 186




Provision of Hospital-Level Care); Doc. 2292-1 (ADOC Admin. Reg. 640); Doc.

2292-2 (Stipulations). Following a hearing, the Court ordered the Parties to submit

amended stipulations documenting changes agreed upon during the hearing. Doc.

2334 (Phase 2A Revised Remedy Scheduling Order on the Eighth Amendment

Claim). On March 1, 2019, the Parties submitted amended stipulations. Docs. 2383,

2383-1, 2383-2. Per the Parties’ requests, the Court initially entered the Hospital-

Level Care Remedy as an injunction with temporary PLRA findings to expire on

May 11, 2020, Docs. 2717, 2724-1, and then extended this order “until either the

Court’s resolution of whether [the remedial orders] comply with the PLRA’s need-

narrowness-intrusiveness requirement or December 30, 2020, whichever is earlier,”

Doc. 2793 at 6.

      The Hospital-Level Care Remedy creates a system in which all individuals

who need hospital-level mental-health care within ADOC custody have access to it.

The Parties agreed that ADOC must implement a new AR focused on providing

readily accessible hospital-level care to individuals, regardless of the amount of time

left on their sentence. AR 640 (Advanced Inpatient Mental Healthcare) provides this

access to hospital-level mental-health care. See Doc. 2383-2. AR 640 specifies the

number of beds to be provided and requires an annual reassessment of the

appropriate number of beds. Id. at 3-4. AR 640 further outlines the factors to be

considered when determining whether hospital-level care is appropriate. Id. at 5.


                                         130
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 139 of 186




Additional sections of AR 640 provide for documentation of admission decisions,

pre- and post-transfer requirements, continuity of treatment when patients are

discharged from hospital-level care, and quality improvement measures. Id. at 6-8.

      In addition to the new AR, the Parties agreed to several other requirements in

the Hospital-Level Care Remedy. The Parties agreed on a method for reassessing

the need for hospital beds. Doc. 2383-1 at 2. The Parties also provided for steps to

be taken when the individual under consideration for hospital-level care is under

sentence of death. Id. Defendants agreed to follow certain procedures if the hospital-

level provider refuses to accept an individual for treatment or if ADOC misses the

timelines for a quick transfer. Id. at 2-4.

      Evidence from the liability trial demonstrates that this relief is necessary. Dr.

Patterson testified that hospital-level care “is an essential part of a continuum of

care.” Dr. Raymond Patterson, Jan. 31, 2017 Trial Tr., at 49:24-50:9. Much of the

testimony about hospital-level care revolved around ADOC’s insufficient AR that

provided for civil commitment to Taylor Hardin Secure Medical Facility. See Jt. Ex.

138 (ADOC Admin. Reg. 634). For example, Dr. Kern testified that the waitlist for

transfer to hospital-level care was often six months or more. Braggs, 257 F. Supp.

3d at 1217. Additionally, multiple individuals testified that ADOC often limited

those who were transferred to hospital-level care to individuals at the end of their




                                              131
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 140 of 186




sentence. Id. Dr. Patterson testified that ADOC’s refusal to transfer individuals until

the end of their sentence was simply “wrong.” Id. at 1218.

      The tragedy of Named Plaintiff Jamie Wallace’s death served as a poignant

example of ADOC’s failure to provide hospital-level care. Less than two months

before Mr. Wallace’s testimony at the liability trial, a clinician working for ADOC’s

mental-healthcare contractor recommended that ADOC transfer Mr. Wallace to a

hospital setting. Id. However, ADOC did not transfer him. Id. Shortly after his

testimony at trial, Mr. Wallace committed suicide in ADOC custody, sparking a

discussion about the importance of suicide prevention. Id. at 1229-30.

      Evidence from the remedial record further demonstrates that this relief is

necessary. Mental-health professionals on both sides have agreed that the

availability of hospital-level care is necessary for suicide prevention. See Drs.

Kathryn Burns & Mary Perrien, Apr. 9, 2019 Trial Tr., at 127:17-131:1 (stating that

evaluation for higher level of care after extended suicide watch placement should

include consideration of inpatient care); id. at 139:16-141:1 (stating that multiple

suicide watch placements within thirty days requires an evaluation for higher level

of care, with a presumption that transfer is appropriate). Dr. Burns testified that the

requirements for hospital beds, annual assessment of the need for hospital beds,

assessment of prisoners who might need hospital-level care, and admission to

hospital-level care are necessary to address the risk of suicide because “[s]ometimes


                                         132
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 141 of 186




people’s level of risk exceeds that which can be addressed in a prison setting, and

they require a more intensive level of care.” Dr. Kathryn Burns, Apr. 8, 2019 Trial

Tr., at 243:15-244:3. She also testified that the discharge requirements, including

that there be no change in medication immediately after discharge, are necessary for

continuity of care to address the risk of suicide. See id. at 246:16-25.

      Evidence in the remedial record also shows that this relief is narrowly drawn

and the least intrusive means necessary. Dr. Burns testified that the remedy could

not have been narrower and still be effective to address the risk of suicide, and is the

least intrusive measure to address the risk. Id. at 244:4-14; see also id. at 247:1-12

(testifying that the discharge requirements were narrowly drawn and the least

intrusive measures). Dr. Kern acknowledged that providing hospital-level care to

individuals who need it is part of suicide prevention. See Dr. Edward Kern, Mar. 28,

2019 Trial Tr., at 25:7-20.

      The fact that many of the remedial requirements are consistent with

Defendants’ Proposed Remedial Plan on Hospital-Level Care further demonstrates

that those requirements are the least intrusive means necessary. The vast majority of

the requirements in AR 640 are consistent with—or even verbatim—what

Defendants proposed. Compare Doc. 2048 (State’s Revised Phase 2A Proposed

Remedial Plan on Hospital-Level Care) at 199-204, with Doc. 2383-2. In addition,

the stipulation that ADOC will seek alternative bed space if admission is refused


                                          133
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 142 of 186




somewhere is consistent with Defendants’ proposed plan. Compare Doc. 2048 at 19,

with Doc. 2383-1 at 2-3.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should find that this relief is narrowly drawn, extends no further than

necessary to correct the constitutional violations found by the Court, and is the least

intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

XII. DISCIPLINARY PROCESS REMEDY (Docs. 2433, 2433-1)

      In the Liability Opinion, the Court found “ADOC has an unacceptable

practice of disciplining mentally ill prisoners for behavior that stems from their

mental illnesses.” Braggs, 257 F. Supp. 3d at 1231. The Court explained that “[t]hese

punitive practices in turn subject mentally ill prisoners to a substantial risk of

decompensation and increased suffering.” Id. at 1232.

      The Parties submitted stipulated remedies regarding the disciplinary process,

including two ARs that Defendants agreed to adopt and implement. Doc. 2307

(Stipulation Regarding Phase 2A Mental Health Consultation to the Disciplinary

Process); Doc. 2307-1 (ADOC Admin. Reg. 403); Doc. 2307-2 (ADOC Admin.

Reg. 626). After the Court held a hearing, the Parties filed amended stipulations

incorporating changes agreed upon during the hearing. Doc. 2384 (Jt. Notice of

Filing Am. Stipulation Regarding Phase 2A Mental Health Consultation to the

Disciplinary Process); Doc. 2384-1 (Am. Stipulations); Doc. 2384-2 (ADOC


                                         134
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 143 of 186




Admin. Reg. 403); see Docs. 2433, 2433-1 (filing second amended stipulations to

correct filing error). Per the Parties’ requests, the Court initially entered the

Disciplinary Process Remedy as an injunction with temporary PLRA findings to

expire on May 11, 2020, Docs. 2718, 2725-1, and then extended this order “until

either the Court’s resolution of whether [the remedial orders] comply with the

PLRA’s need-narrowness-intrusiveness requirement or December 30, 2020,

whichever is earlier,” Doc. 2793 at 6.

      Evidence from the liability trial demonstrates that the Disciplinary Process

Remedy is necessary. For example, Dr. Burns testified that prisoners with mental

illness were overrepresented in segregation, “essentially punished for symptoms of

their psychiatric illness.” Dr. Kathryn Burns, Dec. 12, 2016 Trial Tr., at 27:3-6.

      Evidence in the remedial record demonstrates that the Disciplinary Process

Remedy is necessary, narrowly drawn, and the least intrusive means necessary. The

fact that Defendants have modified their ARs as part of the remedy indicates that

they concede the remedy satisfies the PLRA. In addition, Dr. Kern admitted that

implementation of the remedy would ensure that ADOC does not discipline

prisoners with mental illness without regard for the impact on their mental health.

Dr. Edward Kern, Mar. 28, 2019 Trial Tr., at 24:2-17.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should find that the Disciplinary Process Remedy (Docs. 2433, 2433-1)


                                         135
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 144 of 186




satisfies the PLRA’s need-narrowness-intrusiveness requirement and will have no

undue “adverse impact on public safety or the operation of a criminal justice

system.” § 3626(a)(1)(A).

        A.    Disciplinary Action Resulting From Self-Harm

        The Parties agreed that ADOC will adopt and implement amended AR 403

and AR 626 to ensure prisoners are not disciplined “for symptoms directly related

to his or her mental illness,” such as by “issuing disciplinaries or applying

disciplinary sanctions to inmates for engaging in conduct directly related to self-

injurious behavior.” Doc. 2433-1 at 14. ADOC also agreed to manually expunge

certain Rule 505 violations—that is, violations for “[i]ntentionally creating a

security, safety, or health hazard”—for certain prisoners with mental illnesses or

intellectual disabilities. Id. at 4-5, 31.

        This relief is narrowly drawn to address the Court’s liability finding that

“mentally ill prisoners are routinely disciplined for harming themselves or

attempting to do so.” Braggs, 257 F. Supp. 3d at 1231-32. The Court explained that

“imposing disciplinary sanctions on prisoners for engaging in self-injury creates an

additional risk of harm beyond that stemming from inadequate treatment.” Id. at

1232.

        Evidence presented during the liability trial demonstrates that this relief is

necessary. Multiple class members testified that they received disciplinary action for


                                             136
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 145 of 186




engaging in self-harm. See, e.g., Jamie Wallace, Dec. 5, 2016 Trial Tr., at 29:2-10

(testifying that he received multiple disciplinaries for cutting himself); M.W., Jan.

9, 2017 Trial Tr., at 15:5-16 (testifying that she was sent to segregation for cutting

herself); K.N., Jan. 12, 2017 Trial Tr., at 24:24-25:2 (testifying that she received

disciplinaries for intentionally trying to hurt herself). Mr. Vail testified that prisoners

should not be disciplined for behavior related to their mental illnesses. Eldon Vail,

Jan. 4, 2017 Trial Tr., at 58:1-14. He testified that there should be therapeutic

interventions instead. Id. Dr. Burns explained that, “because ADOC’s practice treats

self-injury solely as a behavioral problem rather than a mental-health problem, it

fails to address the underlying mental-health issues through treatment; responding

to self-harm in this manner is likely to escalate the self-injurious behavior,

potentially resulting in serious physical injury or even death.” Braggs, 257 F. Supp.

3d at 1232. Dr. Burns also “credibly concluded that ‘desperate acts to get the

attention of [mental-health] staff and necessary services,’ including self-injury and

suicide attempts, ‘often result in disciplinary action and placement in segregation

where mental health treatment is even more difficult to access.’” Id. at 1233 (quoting

Jt. Ex. 460 at 29). Indeed, expungement of certain Rule 505 violations is necessary

because these desperate acts to get the attention of mental-health staff have resulted

from Defendants’ unconstitutional mental-healthcare practices.




                                           137
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 146 of 186




      Associate Commissioner Naglich and ADOC Chief Clinical Psychologist Dr.

David Tytell testified that they were aware that ADOC punished prisoners for

engaging in self-harm and that this practice was problematic. See Assoc. Comm’r

Ruth Naglich, Dec. 19, 2016 Trial Tr., at 130:12-18 (discussing Pls. Ex. 689 (MHM

Corrective Action – Donaldson May 2013)); Dr. David Tytell, Jan. 18, 2017 Trial

Tr., at 96:16-24. Though responsible for ensuring that the practice ceased, both

testified that they had done very little, if anything, to ensure corrective action was

taken. See Braggs, 257 F. Supp. 3d at 1232-33.

      Evidence from the remedial record further demonstrates that this relief is

necessary. In 2019, Dr. Burns testified that she was aware that a prisoner was

threatened with discipline after engaging in self-harm severe enough to result in

hospitalization. Dr. Kathryn Burns, Apr. 9, 2019 Trial Tr., at 77:21-78:11. Drs.

Burns’s and Perrien’s review of suicides showed that Paul Ford had been charged

with a disciplinary violation for cutting himself less than a month prior to his suicide.

Doc. 2416-2 (Review of 13 Prisoners Who Committed Suicide) at 3.

      Dr. Burns also explained how this relief is a necessary part of an adequate

suicide prevention program. She explained that involvement with the disciplinary

system often leads to a period of confinement in segregation, where most suicides

occur. Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 127:16-25. She testified that

prohibiting punishment for symptoms of mental illness, including self-harm, is a


                                          138
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 147 of 186




necessary part of ameliorating the risk of suicide. Id. at 242:14-24. She further

explained that if people believe that they will be punished for divulging or engaging

in self-harm, they will not report the conduct, which necessarily means that the risk

of suicide cannot be assessed or addressed. Id.

      The ramifications of a prisoner’s disciplinary record on other aspects of their

imprisonment supports concluding that the relief regarding expungement of certain

Rule 505 violations is necessary. For example, disciplinary records are used to

determine classification levels. See, e.g., Doc. 476-6 (ADOC Classification

Manual); Defs. Ex. 1287 (ADOC Admin. Reg. 400) at 4. Under the Phase 1 ADA

settlement, ADOC uses disciplinary records to determine whether to “lower an

Inmate’s security level to allow an Inmate with a disability to access a program or

facility (or portion of a facility) to which the Inmate would not otherwise be entitled

to access due to that Inmate’s security level.” Doc. 728 at 36-37. A prisoner’s

disciplinary record also affects his or her ability to participate in a work program,

Defs. Ex. 1319 (ADOC Admin. Reg. 444) at 2, or work release, Defs. Ex. 1314

(ADOC Admin Reg. 410) at 1. A prisoner’s disciplinary record also affects their

ability to reduce their period of incarceration. See, e.g., Defs. Ex. 1042 (ADOC

Admin. Reg. 425) (governing restoration of “good time”).

      Evidence from the remedial record also supports finding that this relief is

narrowly drawn and the least intrusive means. Dr. Burns testified that this relief


                                         139
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 148 of 186




could not be narrower and is the least intrusive measure to address the risk of suicide.

Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 242:25-243:14. The requirements

prohibiting disciplinary action for symptoms of mental illness or self-injury are

consistent with Defendants’ own proposed remedial plan, providing further support

that they are the least intrusive means necessary. See Doc. 2222 (State’s Phase 2A

Proposed Remedial Plan on Disciplinary Actions) at 4-5. In addition, the remedy

makes clear that Defendants are only required to expunge certain rule violations for

certain prisoners on the mental-health caseload—not all rule violations that may

relate to self-injurious behavior, or all Rule 505 violations for all prisoners on the

mental-health caseload. See Doc. 2433-1 at 4-5.

      For these reasons, the Court should find that the requirements related to

disciplinary action resulting from self-harm are narrowly drawn, extend no further

than necessary to correct the constitutional violations found by the Court, and are

the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      B.     Mental-Health Consultation to the Disciplinary Process

      The Parties agreed to a process to take a prisoner’s mental health into

consideration during the disciplinary process. ADOC must provide a mental-health

consultation for any prisoner with a mental-health code of MH-C or higher, an SMI

designation, or an intellectual or developmental disability, or when a prisoner’s

behavior at the time of the alleged actions giving rise to the disciplinary or at any


                                          140
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 149 of 186




time prior to or during the disciplinary process demonstrates signs of psychological

distress or mental impairment. Doc. 2433-1 at 52. Mental-health staff must evaluate,

among other factors, the prisoner’s mental-health diagnosis, recent crisis

placements, and the potential impact of disciplinary sanctions on the prisoner’s

mental state. Id. at 52-53. During the evaluation, mental-health staff may identify

disciplinary sanctions that are clinically contraindicated and provide alternative

disciplinary sanctions. Id. at 53. The remedy also provides for mental-health staff

involvement during and after the disciplinary hearing as necessary. Id. at 53-55. If

segregation is an approved sanction, the segregation time must include any time

already served in segregation. Id. at 22.

      This relief is narrowly drawn to address the Court’s liability finding that

ADOC’s process for taking a prisoner’s mental health into consideration when

facing disciplinary action “falls far short in practice.” Braggs, 257 F. Supp. 3d at

1233. In particular, this relief directly ties to the Court’s findings that “these mental-

health evaluations are often brief and perfunctory, and the counselors conducting

them understand their role to be limited to an assessment of capacity or knowledge

of their infraction, rather than providing input on the mental-health implications of

any punishment.” Id. at 1233-34. The Court explained that “[n]ot taking mental

health into consideration when determining appropriate sanctions is dangerous

because certain sanctions, such as placement in segregation, expose mentally ill


                                            141
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 150 of 186




prisoners to a substantial risk of worsening symptoms and significantly reduced

access to monitoring and treatment.” Id. at 1233.

      Evidence from the liability trial demonstrates that this relief is necessary.

ADOC already had a regulation requiring mental-health consultations to the

disciplinary process since at least 2006. Jt. Ex. 128 (ADOC Admin. Reg. 626).

However, the Court heard evidence that, even when these consultations took place,

mental-health staff failed to provide meaningful input regarding the effect of

punishment on prisoners’ mental health. For example, the Court heard testimony

regarding six disciplinaries that Mr. Wallace received for engaging in self-harm prior

to his suicide. Each time, the mental-health consultation indicated he was competent

to participate in the disciplinary hearing, that mental-health issues did not affect his

behavior at the time of the charge, that there were no mental-health issues that should

be considered in the disposition, and that mental-health staff would not be present

during the hearing. Dr. David Tytell, Jan. 18, 2017 Trial Tr., at 101:16-106:19

(discussing Defs. Ex. 910 (Jamie Wallace Records)). ADOC’s own studies showed

that the “mental-health consultations were often acting as little more than a rubber

stamp.” Braggs, 257 F. Supp. 3d at 1234. Associate Commissioner Naglich testified

that even she was unclear on the purpose of the mental-health consultation process

but believed it to be generally related to assessing culpability. See id.




                                          142
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 151 of 186




      Evidence from the remedial record further demonstrates that this relief is

necessary. Dr. Burns testified that the new mental-health consultation process is

necessary for ameliorating the risk of suicide because it ensures that people whose

mental-health condition may have contributed to their behavior receive treatment

instead of being placed in segregation, where there is an increased risk of suicide.

Dr. Kathryn Burns, Apr. 8, 2019 Trial Tr., at 241:14-24.

      Evidence from the remedial record also demonstrates that this relief is the

least intrusive means necessary. Dr. Burns, who assisted the Parties with revising

the process for mental-health consultations, id. at 240:3-8, testified that she focused

on limiting the requirements regarding consultations to preserve resources, id. at

240:9-24. Previously, every person who received a disciplinary had to receive a

mental-health assessment, whereas now only certain prisoners must receive one. Id.

at 240:15-24. Dr. Burns testified that the new process for mental-health consultations

is the least intrusive means of implementing the consultations because ADOC no

longer must provide the consultations to every prisoner charged with a disciplinary.

Id. at 242:4-13. Other aspects of this relief are largely consistent with Defendants’

own proposed remedial plan. See Doc. 2222 at 6-8. In addition, Associate

Commissioner Culliver testified that it was already ADOC policy for mental-health

staff to determine whether a disciplinary hearing may proceed for a prisoner with a

mental illness. See Assoc. Comm’r Grantt Culliver, Feb. 8, 2018 Trial Tr., at 54:25-


                                         143
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 152 of 186




55:11. Finally, Mr. Vail testified that a prisoner’s time in administrative segregation

prior to a disciplinary hearing should be counted toward a disciplinary segregation

sentence because it is an American Correctional Association standard to “count the

whole time” and not “punish them twice.” Eldon Vail, Apr. 3, 2019 Trial Tr., at

135:14-136:16. Indeed, nothing in the record indicates that the conditions of

administrative segregation differ from disciplinary segregation in terms of the

impact on one’s mental health.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      C.     Disciplinary Action for Prisoners in Crisis and in Mental-Health
             Units
      The Parties also agreed to procedures relating to issuance of disciplinaries or

imposition of disciplinary sanctions for prisoners in suicide watch, mental-health

observation, RTUs, SUs, and SLUs. First, low-level rule violations by prisoners

housed in an RTU, an SU, or a crisis placement must be diverted to the mental-health

treatment process rather than the disciplinary process. Doc. 2433-1 at 24-25. Second,

mental-health staff must accompany correctional officers when serving notices of

disciplinary charges to prisoners in an RTU, SU, or SLU, and must be notified when

a prisoner in any of those units is to be informed of any adverse disciplinary

outcomes. Id. at 14, 22. Third, if a prisoner is on suicide watch or mental-health

                                         144
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 153 of 186




observation, disciplinary charges must not be provided until a treatment team

approves them. Id. at 25. Similarly, disciplinary hearings must not be held while a

prisoner is on suicide watch or mental-health observation. Id. at 16. Finally, unless

approved by mental-health staff, correctional staff cannot inform a prisoner of the

outcome of a hearing if the prisoner has been in a crisis placement in the past two

weeks. Id. at 21, 54-55.

      This relief is narrowly drawn to address the Court’s liability finding that

disciplinary sanctions, particularly placement in segregation, increase the risks of

worsening symptoms and suicide. See Braggs, 257 F. Supp. 3d at 1233 (“Not taking

mental health into consideration when determining appropriate sanctions is

dangerous because certain sanctions, such as placement in segregation, expose

mentally ill prisoners to a substantial risk of worsening symptoms and significantly

reduced access to monitoring and treatment.”); id. at 1245; Braggs, 383 F. Supp. 3d

at 1240-41. This relief mitigates these risks by adding additional mental-health

involvement—and thus, increased access to critical mental-health treatment—

during the disciplinary process for prisoners who are at an elevated risk of harm.

See, e.g., Doc. 2433-1 at 22 (establishing that mental-health staff can see certain

prisoners “within three (3) hours of being informed of the adverse outcome so that

any clinically appropriate therapeutic intervention may occur”).




                                        145
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 154 of 186




      For these reasons, the Court should find that the remedial requirements related

to disciplinary action for prisoners in crisis and mental-health units are narrowly

drawn, extend no further than necessary to correct the constitutional violations found

by the Court, and are the least intrusive means necessary to correct such violations.

See § 3626(a)(1)(A).

      D.     Training Regarding Disciplinary Process

      The Parties agreed to relief requiring correctional and mental-health staff to

receive training on the new disciplinary process, to be developed by ADOC with

input from Dr. Burns. Doc. 2433-1 at 3, 51. This relief is narrowly drawn to address

the Court’s liability findings discussed above in this section.

      Evidence from the liability and remedial phases discussed above demonstrates

that this relief is necessary. As evidenced by the systemic practice of punishing

prisoners for conduct stemming from mental illness despite existing regulations

prohibiting such practice, training for all correctional and mental-health staff is

necessary to ensure implementation of AR 403 and AR 626.

      The fact that this relief is consistent with Defendants’ proposed plan supports

concluding that it is the least intrusive means necessary. In their proposed remedial

plan, Defendants stated that they would “train all persons involved in the disciplinary

process (including correctional and mental-health staff).” Doc. 2222 at 5, 9.




                                         146
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 155 of 186




Defendants also stated that they would be willing to submit the training curriculum

related to this remedy to Dr. Burns. See id. at 9.

      The Court should therefore find that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violations found by the Court, and

is the least intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

XIII. SUICIDE PREVENTION REMEDY (Doc. 2606-1)

      Suicide prevention relief in this litigation has gone through several iterations,

starting with interim relief adopted during the liability trial. Following the suicide of

Mr. Wallace during the liability trial, the Parties agreed to a series of interim suicide

prevention measures, which the Court reduced to an order. Doc. 1106 (Am. Phase

2A Interim Relief Order Regarding Suicide Prevention Measures); Doc. 1106-1

(Interim Agreement Regarding Suicide Prevention Measures).

      Then, in the Liability Opinion, the Court found that “ADOC’s inadequate

crisis care and long-term suicide prevention measures have created a substantial risk

of serious harm, including self-harm, suicide, and continued pain and suffering.”

Braggs, 257 F. Supp. 3d at 1220. ADOC’s constitutional inadequacies spanned

many aspects of suicide prevention, including the failure to provide crisis care to

prisoners who need it, placement of prisoners in crisis in dangerous settings,

inadequate treatment for prisoners on suicide watch, unsafe crisis cells, inadequate




                                          147
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 156 of 186




monitoring of prisoners on suicide watch, and inappropriate practices during and

after discharge from suicide watch. See id. at 1218-31.

      After the Court issued the Liability Opinion, the Parties agreed to fashion a

permanent suicide prevention remedy with input from Drs. Burns and Perrien. See

Braggs, 383 F. Supp. 3d at 1227-28; Doc. 2014 (Jt. Notice Regarding Process for

Assessing Suicide Prevention Measures). Before that process could be completed—

in the wake of fifteen prisoner suicides in the span of fifteen months—Plaintiffs filed

an emergency motion requesting immediate suicide prevention relief to be ordered

on a permanent basis. Braggs, 383 F. Supp. 3d at 1226-28. Drs. Burns and Perrien

then submitted their report—after reviewing thousands of pages of records, touring

four facilities, and interviewing prisoners and staff—and made recommendations for

how ADOC should “resolve the constitutional violation determined by the Court in

the Liability Opinion.” Doc. 2416-1 at 2-4.

      Following issuance of the doctors’ suicide prevention report and

recommendations, the Court held an evidentiary hearing to determine whether and

what immediate relief was needed, reserving for a later date the issue of non-

immediate relief. Braggs, 383 F. Supp. 3d at 1227-28. In May 2019, the Court

granted Plaintiffs’ request for immediate suicide prevention relief, finding that

“ADOC continues to fail to provide adequate suicide prevention measures.” Id. at

1227. The Court ordered a variety of remedies recommended by Drs. Burns and


                                         148
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 157 of 186




Perrien, finding that each provision satisfied the PLRA’s need-narrowness-

intrusiveness requirement. Id. at 1251-78.

        Later that month, however, the Parties moved to stay this case to pursue a

global resolution of the litigation and agreed to various suicide prevention measures

to be immediately implemented during the stay. Doc. 2560-1 (Jt. Notice & Mot. to

Stay Agreement). In September 2019, the Parties reached a comprehensive suicide

prevention agreement encompassing most of the Court’s previously ordered relief

for which the Court made PLRA findings, as well as long-term suicide prevention

relief based on Drs. Burns’s and Perrien’s recommendations. See Docs. 2606,14

2606-1. The Court approved these stipulations, subject to later consideration of

whether they comply with the PLRA. Docs. 2699, 2699-1.15

        The grave harms that have resulted from Defendants’ failures to provide

adequate suicide prevention illustrate the necessity of this relief. At the suicide

prevention remedial trial, Plaintiffs presented evidence regarding ADOC’s failure to

provide much of the relief described below leading up to the suicides of fifteen

individuals and serious suicide attempts of two additional individuals. See Doc.

2476-1 (Am. Chart of Recent Suicides & Serious Suicide Attempt Inadequacies).



14
   As noted above, the mental-health staffing requirements in Doc. 2606 do not need
additional PLRA findings. See supra n.3.
15
   The remedial requirements in Doc. 2699-1 are the same as in Doc. 2606-1, which
Plaintiffs reference in this brief.
                                        149
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 158 of 186




The Court credited this as evidence of extensive inadequacies necessitating

immediate relief. See Braggs, 383 F. Supp. 3d at 1229-40 (describing inadequacies

leading up to recent suicides). Plaintiffs recently notified the Court of seven

additional suicides that have occurred since the Court’s May 2019 remedial opinion,

including five deaths in the past four months alone. Doc. 2885 (Notice to the Ct. of

Recent Suicides).

      Moreover, as further discussed below, the fact that most of these suicide

prevention measures are recommended not only by Plaintiffs’ expert Dr. Burns but

also Defendants’ consultant Dr. Perrien is evidence that they are necessary and the

least intrusive means necessary.

      For reasons stated here and reasons to be presented at the upcoming hearing,

the Court should find that the Suicide Prevention Remedy (Doc. 2606-1) satisfies

the PLRA’s need-narrowness-intrusiveness requirement and will have no undue

“adverse impact on public safety or the operation of a criminal justice system.”

§ 3626(a)(1)(A).

      A.    Mental-Health Staffing

      In the Suicide Prevention Remedy, the Parties agreed to several requirements

governing mental-health staffing. First, ADOC agreed to modify its contract with

Wexford consistent with the Parties’ agreement on mental-health staffing and

suicide prevention. Doc. 2606-1 at 1. Because this relief is necessary for


                                        150
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 159 of 186




implementation of relief that, as discussed below, meet the PLRA’s need-

narrowness-intrusiveness requirement, this relief meets that requirement as well.

      Second, the agreement requires that each major facility have at least one full-

time licensed mental-health professional. Id. Each treatment hub (Bullock,

Donaldson, and Tutwiler) must have at least two full-time licensed mental-health

professionals on-site at least eight hours a day every business day, and at least one

mental-health professional on holidays and weekends. Id. The Court previously

found that this relief relating to licensed mental-health professional staffing

constitutes relief that is narrowly drawn, extends no further than necessary to correct

the constitutional violation, and is the least intrusive means necessary to correct the

violation. Braggs, 383 F. Supp. 3d at 1253-54 (discussing testimony by Dr. Burns

and Defendants’ agreement to the relief).

      Third, the Suicide Prevention Remedy prohibits Associate Licensed

Counselors (“ALCs”) from completing suicide risk assessments or conducting

follow-up examinations on their own. Doc. 2606-1 at 1. ALCs may, however,

participate in suicide risk assessments with an appropriately licensed professional as

part of their training. Id. This relief is narrowly drawn to address the Court’s liability

finding that the failure to perform proper suicide risk assessments places prisoners

at an “obvious” risk of serious harm. Braggs, 257 F. Supp. 3d at 1221. Given the

critical nature of these assessments, it is imperative that the assessments be


                                           151
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 160 of 186




conducted by qualified providers. As Dr. Burns explained at the suicide prevention

remedial trial, ALCs “have a license, but they are not independently licensed,”

meaning that ALCs cannot practice without supervision. Dr. Kathryn Burns, Apr. 8,

2019 Trial Tr., at 131:16-24. For that reason, Drs. Burns and Perrien stated that

ALCs should not perform suicide risk assessments or follow-up examinations on

their own. Doc. 2416-1 at 7.

      For these reasons, the Court should find that the staffing requirements of the

Suicide Prevention Remedy are narrowly drawn, extend no further than necessary to

correct the constitutional violations found by the Court, and are the least intrusive

means necessary to correct such violations. See § 3626(a)(1)(A).

      B.     Training
      The Parties agreed to requirements regarding a comprehensive training

program for correctional and mental-health staff. The Parties agreed to a timeline for

staff to complete the comprehensive mental-health training curriculum agreed to in

the Referral Remedy. Doc. 2606-1 at 2; see also supra Section VI(A). Any person

who conducts the suicide prevention training must be, at minimum, a licensed

mental-health professional and must complete a “train-the-trainer” program in

advance. Doc. 2606-1 at 2. The Parties also agreed to using a mentoring model for

training on suicide risk assessments. Id. at 1. Additionally, new mental-health

professionals must shadow a senior mental-health professional, psychiatrist,


                                         152
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 161 of 186




psychologist, or CRNP for three mental-health rounds in segregation prior to

independently conducting such rounds. Id. at 2. The Parties also agreed to

requirements for ongoing and remedial training, as well as additional training for

staff working in segregation units. Id. at 1-3. Finally, the Parties agreed that ADOC

and/or its mental-healthcare vendor will conduct quarterly emergency preparedness

drills at each major facility, including scenarios involving self-injury and suicide

attempts. Id. at 3.

       This relief is narrowly drawn to address the Court’s extensive liability

findings regarding ADOC’s inadequate mental-health care, including but not limited

to findings regarding staffing, suicide prevention, and segregation. See Braggs, 257

F. Supp. 3d at 1194-1200, 1218-31, 1235-47.

       Evidence in the remedial record demonstrates that this relief is necessary and

the least intrusive means necessary. ADOC’s many failures to provide adequate

suicide prevention indicate that comprehensive and ongoing training related to

suicide prevention is necessary to effectuate the substantive remedial requirements

described below. See Braggs, 383 F. Supp. 3d at 1227. In addition, this relief is

consistent with Drs. Burns’s and Perrien’s report and recommendations. See Doc.

2416-1 at 10-13 (making training recommendations based on findings regarding a

variety of problematic training practices). Dr. Burns testified that specialized

training on suicide prevention, assessing suicidality, and procedures for suicide


                                         153
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 162 of 186




watch are necessary components of a suicide prevention program. Dr. Kathryn

Burns, Apr. 8, 2019 Trial Tr., at 136:20-137:11; see also Dr. Kathryn Burns, Apr. 9,

2019 Trial Tr., at 51:7-16 (explaining that providing training is important because

individuals conducting suicide risk assessments may not have the appropriate level

of training or expertise already).

      Drs. Burns and Perrien have approved the training materials related to suicide

risk assessments, discharge from suicide watch, follow-up examinations, and

segregation preplacement screenings. See Doc. 2606-1 at 1; see also Doc. 2569

(Order on Jt. Mot. to Stay) at 4 (requiring ADOC to develop training materials for

Drs. Burns’s and Perrien’s review and approval). The fact that Defendants’

consultant helped develop and approved the training supports a finding that the

training program is the least intrusive means necessary.

      For these reasons, the Court should find that the training requirements of the

Suicide Prevention Remedy are narrowly drawn, extend no further than necessary to

correct the constitutional violations found by the Court, and are the least intrusive

means necessary to correct such violations. See § 3626(a)(1)(A).

      C.     Access to Mental-Health Care

      The Parties agreed to various requirements related to access to mental-health

care. At intake, prisoners must be educated on how to access mental-health services.

Doc. 2606-1 at 3. After intake, any time a prisoner is transferred to another major


                                        154
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 163 of 186




facility, the prisoner must be provided facility-specific information concerning

access to mental-health care. Id.

      This relief is narrowly drawn to remedy the systemic under-identification of

prisoners with serious mental-health needs and ADOC’s “broken referral process.”

See Braggs, 257 F. Supp. 3d at 1201, 1203-04.

      Evidence in the remedial record demonstrates that this relief is necessary and

the least intrusive means necessary. For those who are missed at the intake process

or who develop mental illness during incarceration, self-referral may be the only

mechanism for accessing needed mental-health care. Drs. Burns and Perrien stated

that prisoners should receive information during intake on “how to ask for help for

themselves and/or to let staff know about concerns for any of their peers.” Doc.

2416-1 at 13. Drs. Burns and Perrien also stated that facility-specific information

should be provided upon transfer to a new facility. Id.

      For these reasons, the Court should find that this relief is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

      D.     Intervention in Prisoner Self-Harm

      The Suicide Prevention Remedy includes several requirements related to staff

intervention during suicide attempts. These measures could very directly make the


                                         155
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 164 of 186




difference between someone surviving or dying from a suicide attempt. As such,

they are narrowly drawn to remedy the constitutional violations found by the Court

with regard to suicide prevention. See Braggs, 257 F. Supp. 3d at 1218-19.

      First, if staff observe a prisoner attempting or having completed suicide, that

staff member must immediately call for assistance. Doc. 2606-1 at 3-4. As soon as

there are two correctional officers present, immediate life-saving measures must be

performed. Id. at 4. This relief is consistent with what the Court previously found

satisfies the PLRA. The Court found that requiring immediate life-saving

measures—that is, to “cut down, remove noose, and begin life-saving measures and

continue until a physician declares death”—constitutes relief that is narrowly drawn,

extends no further than necessary to correct the constitutional violation, and is the

least intrusive means necessary to correct the violation. Braggs, 383 F. Supp. 3d at

1277 (quoting Doc. 2416-4 at 4); see id. at 1278 (discussing ADOC’s repeated

failures to immediately intervene in suicide attempts and Defendants’ agreement

with the relief). In particular, the Court found, “The 15 recent suicides include

multiple instances in which ADOC correctional officers discovered inmates hanging

in their cells, yet failed to immediately cut them down, remove the noose, and initiate

CPR.” Id. at 1278.

      Second, each ADOC major facility must maintain an appropriate cut-down

tool in each housing unit. Doc. 2606-1 at 4. Maintaining cut-down tools in each


                                         156
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 165 of 186




housing unit is necessary for performing immediate life-saving measures. As such,

this relief satisfies the PLRA for the reasons found by the Court as discussed above.

In addition, this requirement mirrors Drs. Burns’s and Perrien’s report and

recommendation that facilities should maintain easily accessible, appropriate cut-

down tools in each housing unit, Doc. 2416-1 at 30, further demonstrating that this

relief is necessary and the least intrusive means necessary. Dr. Kern also admitted

that facility staff should have access to appropriate cut-down tools. See Dr. Edward

Kern, Mar. 29, 2019 Trial Tr., at 134:18-20.

      Third, the Parties agreed that prisoners who attempt suicide must be moved to

a medical area, and prisoners who die by suicide must be moved to a private area.

Doc. 2606-1 at 4. This is consistent with the doctors’ report and recommendations,

Doc. 2416-1 at 30-31, which supports finding that this relief is necessary and the

least intrusive means necessary. The doctors explained that these measures are

necessary to reduce a chilling effect on the rest of the population, as prisoners

      frequently believe that the staff did little or nothing to sa[ve] an inmate
      and actions such as these [leaving a body for others to see] serve to
      reinforce that perception. Beliefs such as that can destabilize the inmate
      population in a way that can create an unsafe environment for inmates
      and staff.

Id. at 31. Further highlighting that this relief is the least intrusive means necessary,

Dr. Kern acknowledged that a prisoner should be moved from his or her cell after a

suicide attempt. See Dr. Edward Kern, Mar. 29, 2019 Trial Tr., at 134:21-135:2. He


                                         157
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 166 of 186




also testified that Ryan Rust’s body was left in his cell for four hours following his

suicide, and acknowledged that leaving a dead body in a housing unit could have a

harmful impact on other prisoners in the unit. See id. at 135:10-136:16 (discussing

Pls. Ex. 2300 (Ryan Rust Duty Officer & Incident Reports)).

      Finally, Defendants agreed to provide prisoner and staff debriefing after an

attempted or completed suicide, consistent with AR 629. Doc. 2606-1 at 4; see also

Jt. Ex. 132 (ADOC Admin. Reg. 629) at 7-8. This is also consistent with the doctors’

report and recommendations. Doc. 2416-1 at 36. The fact that this relief is consistent

with existing ADOC policy further supports a finding that it is the least intrusive

means necessary.

      For these reasons, the Court should find that this relief is narrowly drawn,

extends no further than necessary to correct the constitutional violations found by

the Court, and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

      E.     Referral to Suicide Watch

      The Parties agreed to various requirements related to referring prisoners to

mental health for suicide watch placement.

      These requirements specify who may refer a prisoner, who must triage mental-

health referrals, and how referrals must be documented. Doc. 2606-1 at 4-5. These




                                         158
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 167 of 186




requirements are consistent with the Referral and Treatment Planning Remedies. See

supra Sections VI, VII.

      The measures also require that prisoners be maintained under constant watch

from the moment of referral through the suicide risk assessment. Doc. 2606-1 at 4.

This relief is consistent with what the Court previously found constitutes relief that

is narrowly drawn, extends no further than necessary to correct the constitutional

violation, and is the least intrusive means necessary to correct the violation. Braggs,

383 F. Supp. 3d at 1254-56. To make these findings, the Court relied on Dr. Burns’s

testimony that there must be a low threshold for placing a prisoner on suicide watch,

ADOC’s persistent understaffing, documented instances of correctional staff failing

to refer prisoners to mental health, testimony from experts on both sides that

prisoners must be on constant watch until the initial suicide risk assessment, and

Defendants’ agreement to the relief. Id.

      The Parties also agreed that suicide watch cells will not be designated as

segregation, and that suicidal prisoners should not be handcuffed before placement

on suicide watch except for security reasons. Doc. 2606-1 at 5. This relief is narrowly

drawn to address the Court’s liability finding that placement of suicidal prisoners in

unsafe environments, including segregation, “increases the risk that prisoners will

engage in self-harm, including suicide attempts.” Braggs, 257 F. Supp. 3d at 1225.

The Court recognized that imposing punitive conditions on a potentially suicidal


                                           159
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 168 of 186




prisoner would make them more likely to decompensate. See id. Drs. Burns and

Perrien and Mr. Vail explained the importance of these measures. See Doc. 2416-1

at 28 (noting that “crisis cells were tracked as segregation” and that staff could not

explain why all the prisoners they interviewed were handcuffed other than the

classification of the cell); id. at 29 (stating that crisis cells should not be used as

segregation and that suicidal prisoners “should only be cuffed if their security level

requires it”); Eldon Vail, Apr. 3, 2019 Trial Tr., at 170:10-171:4 (testifying that

handcuffing prisoners would be an additional penalty and disincentive to go to

suicide watch); see also Dr. Edward Kern, Mar. 29, 2019 Trial Tr., at 128:18-24

(testifying that if security staff routinely handcuffed people on suicide watch who

would not be cuffed in their normal placement, he would want to know why).

      For these reasons, the Court should find that these requirements are narrowly

drawn, extend no further than necessary to correct the constitutional violations found

by the Court, and are the least intrusive means necessary to correct such violations.

See § 3626(a)(1)(A).

      F.     Suicide Risk Assessment

      The Parties agreed to a process for evaluating prisoners for placement in

suicide watch. This relief is narrowly drawn to address the Court’s liability findings

regarding ADOC’s failure to perform proper suicide risk assessments. See Braggs,

257 F. Supp. 3d at 1221.


                                         160
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 169 of 186




      First, a nurse must examine the prisoner and complete a body chart before

placement on suicide watch. Doc. 2606-1 at 5. This relief is consistent with Drs.

Burns’s and Perrien’s report and recommendations, which demonstrates that it is

both necessary and the least intrusive means necessary. See Doc. 2416-1 at 29. In

addition, Dr. Kern acknowledged that it is important for medical staff to perform a

body chart when people are placed on suicide watch because they could have

physical injuries that are not apparent to staff. See Dr. Edward Kern, Mar. 29, 2019

Trial Tr., at 126:6-127:4. This relief was also in Defendants’ Proposed Remedial

Plan on Suicide Prevention and Crisis Care, which further supports a conclusion that

it is the least intrusive means necessary. See Doc. 1951 (State’s Phase 2A Proposed

Remedial Plan on Suicide Prevention & Crisis Care) at 18. For these reasons, the

Court should conclude that this relief satisfies the PLRA.

      Second, after placement on constant watch, triage by a qualified triage nurse,

and referral for an evaluation, a prisoner must be evaluated using a suicide risk

assessment. Doc. 2606-1 at 5. The evaluation must be conducted out-of-cell and in

a confidential setting; must apply the standard definitions of “acutely suicidal” and

“nonacutely suicidal” used by the National Commission on Correctional Health Care

(“NCCHC”); and may only be conducted by licensed psychiatrists, licensed

psychologists, CRNPs, or licensed mental-health professionals. Id. The Court has

already found that this relief is narrowly drawn, extends no further than necessary to


                                         161
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 170 of 186




correct the constitutional violation, and is the least intrusive means necessary to

correct the violation. Braggs, 383 F. Supp. 3d at 1256-58. The Court relied on Dr.

Burns’s testimony that this relief is necessary “because it ensures standardized,

accurate assessments, and that the evaluators are properly trained--as well as

licensed and approved by law--to conduct independent assessments.” Id. at 1257.

The Court relied on both Drs. Burns’s and Perrien’s testimony regarding the

importance of keeping these types of contacts out-of-cell and confidential. Id. The

Court also found that applying the NCCHC definitions was “necessary to ensure

consistency and accuracy in identifying suicide risk, so that inmates receive

appropriate treatment and monitoring” and “not intrusive” because Defendants

agreed to the relief and included the definitions in its contract with Wexford. Id. at

1258; see also Doc. 1951 at 22 (proposing consistent definitions of “acutely

suicidal” and “nonacutely suicidal”). Additionally, part of this relief is even less

intrusive than what Defendants submitted in their proposed remedial plan. Compare

Doc. 1951 at 18 (proposing that suicide risk assessments be completed within twelve

hours of a prisoner’s presentation to mental-health staff), with Doc. 2606-1 (omitting

exact timing of initial suicide risk assessment). For these reasons, the Court should

reaffirm the PLRA findings related to these requirements of the Suicide Prevention

Remedy. See § 3626(a)(1)(A).




                                         162
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 171 of 186




      G.     Monitoring Suicidal Prisoners

      The Parties agreed to relief related to monitoring prisoners on suicide watch.

This relief is narrowly drawn to address the Court’s liability findings that ADOC

fails to adequately monitor prisoners on suicide watch and has insufficient and

unsafe suicide watch cells. Braggs, 257 F. Supp. 3d at 1185, 1222-25.

      First, the Parties agreed to define the watch levels required for monitoring

acute and nonacute suicidality, prohibit the use of mental-health observation for

suicide watch, and specify documentation requirements. Doc. 2606-1 at 5-6. The

Court has already found that these requirements constitute relief that is narrowly

drawn, extends no further than necessary to correct the constitutional violation, and

is the least intrusive means necessary to correct the violation. Braggs, 383 F. Supp.

3d at 1258-61, 1265-66. The Court found that requiring constant watch for acutely

suicidal prisoners satisfied the PLRA based on the fact that it constituted NCCHC

standards, testimony by Defendants and both Parties’ experts regarding the necessity

of the relief, and Defendants’ agreement to the relief. See id. at 1258-59. The Court

found that requiring close watch for nonacutely suicidal prisoners satisfied the

PLRA based on the fact that it is the standard of care, expert testimony by Dr. Burns

and Mr. Vail regarding necessity of the relief, and Defendants’ agreement to the

relief. Id. at 1259-60. The Court found that the documentation requirements satisfied

the PLRA because they are necessary to ensure the implementation of the suicide


                                        163
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 172 of 186




watch observation measures and to hold staff accountable, and because Defendants

agreed to them. See id. at 1260-61. The Court found that eliminating the use of

mental-health observation for suicide watch satisfied the PLRA based on testimony

by Drs. Burns and Perrien regarding dangers of the practice. See id. at 1265-66.

      Additionally, several aspects of this relief are consistent with Defendants’

own proposals, providing further support that they are the least intrusive means

necessary. The requirements for how to monitor acutely suicidal and nonacutely

suicidal prisoners are consistent with what Defendants proposed. Compare Doc.

1951 at 15-16, 23, with Doc. 2606-1 at 5. The documentation requirements are

largely consistent with what Defendants proposed. Compare Doc. 1951 at 21-22,

with Doc. 2606-1 at 5-6.

      Second, the Parties agreed that ADOC’s mental-healthcare vendor must

evaluate the equipment available to suicide watch observers and ensure that

observers are supervised by on-site mental-health staff. Doc. 2606-1 at 6. Evidence

in the remedial record demonstrates that this relief is necessary and the least intrusive

means necessary. Drs. Burns and Perrien recommended this relief, based on their

findings that observers were not positioned appropriately at any of the facilities they

visited and that prisoners were sometimes left unattended while they waited to be

seen by mental-health staff. Doc. 2416-1 at 26-27. Their findings are consistent with

testimony by J.A., who stated that he could not see the observers where they were


                                          164
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 173 of 186




sitting from part of his crisis cell. J.A., Mar. 29, 2019 Trial Tr., at 190:9-11. Dr. Kern

acknowledged that suicide watch observers need chairs that allow them to look into

crisis cells. Dr. Edward Kern, Mar. 29, 2019 Trial Tr., at 87:7-12.

      Third, the Parties agreed to several requirements regarding crisis cells. The

Parties agreed that all crisis cells must be suicide resistant. The Parties agreed on

requirements defining which cells may be used for suicide watch, how many suicide-

resistant cells each facility must have, and where prisoners may be temporarily

housed if no cells are available. Doc. 2606-1 at 6. The relief also provides for

quarterly inspections of crisis cells. Id.

      Evidence presented at the liability trial confirms that this relief is necessary.

The Court heard extensive testimony that ADOC “repeatedly placed suicidal

prisoners in dangerous environments due to a lack of available crisis cells.” Braggs,

257 F. Supp. 3d at 1224; see id. at 1224-25. The Court also received evidence that

placing suicidal prisoners in segregation is particularly problematic. Id. at 1225.

      Evidence from the remedial record further confirms that this relief is

necessary. During the segregation remedial trial in 2018, Associate Commissioner

Naglich admitted that ADOC had a shortage of crisis cells. Assoc. Comm’r Ruth

Naglich, Feb. 7, 2018 Trial Tr., at 142:25-143:2. Associate Commissioner Culliver

admitted that a prisoner was sometimes placed on suicide watch in a segregation cell




                                             165
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 174 of 186




if a crisis cell was not available. Assoc. Comm’r Grantt Culliver, Feb. 9, 2018 R.D.

Trial Tr., at 139:17-22.

      This relief is consistent with Drs. Burns’s and Perrien’s report and

recommendations, indicating it is both necessary and the least intrusive means

necessary. Drs. Burns and Perrien found that not all crisis cells were suicide resistant.

See Doc. 2416-1 at 23. They stated that ADOC policy “should require every facility

come into compliance with the appropriate number of suicide resistant cells for each

facility.” Id. at 24. They stated that ADOC should conduct quarterly physical

inspections to ensure that the crisis cells remain suicide resistant. Id. They also stated

that ADOC should “[e]stablish a hierarchy of less preferred but acceptable

areas/cells that an inmate may be temporarily placed into when no crisis cell is

available immediately.” Id.

      Part of this relief is even less intrusive than what Defendants proposed, further

supporting a conclusion that it is the least intrusive means necessary. Compare Doc.

1951 at 20 (providing that prisoners may be placed somewhere other than a crisis

cell in an emergency situation for seventy-two hours or less), with Doc. 2606-1 at

(omitting a seventy-two-hour limit). Compare Doc. 1951-1 at 21 (“On a daily basis,

or more often if requested by the mental health staff, a correctional officer will search

the crisis cell or area for contraband and materials that can be used for self-harm.”),

with Doc. 2606-1 (omitting such a requirement).


                                           166
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 175 of 186




      For these reasons, the Court should find that the requirements that do not

already have PLRA findings are narrowly drawn, extend no further than necessary

to correct the constitutional violations found by the Court, and are the least intrusive

means necessary to correct such violations. See § 3626(a)(1)(A).

      H.     Referral to a Higher Level of Care
      The Parties agreed to relief requiring consideration for referral to a higher

level of care for prisoners who remain on suicide watch for prolonged periods of

time. Doc. 2606-1 at 7. Prisoners who return to suicide watch within thirty days of

release from a prior placement or who have had three watch placements in the past

six months must also be considered for referral to a higher level of care. Id.

      The Court has already found that this relief is narrowly drawn, extends no

further than necessary to correct the constitutional violation, and is the least intrusive

means necessary to correct the violation. Braggs, 383 F. Supp. 3d at 1268-70. To

make these findings, the Court relied on testimony by Drs. Burns and Perrien

explaining why they recommended this relief and the fact that the relief is largely

less intrusive than what ADOC’s own regulation required. Id. at 1269-70. As such,

the Court should reaffirm the PLRA findings related to these requirements. See

§ 3626(a)(1)(A).




                                           167
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 176 of 186




      I.     Suicide Watch Discharge

      The Parties agreed to a process for discharging a prisoner from suicide watch.

A prisoner may be discharged from suicide watch following an out-of-cell,

confidential evaluation. Doc. 2606-1 at 7. As with preplacement suicide risk

assessments, discharge evaluations may only be conducted by licensed psychiatrists,

licensed psychologists, CRNPs, or licensed mental-health professionals. Id. The

Parties also agreed that prisoners discharged from suicide watch shall not be

transferred to segregation absent documented exceptional or exigent circumstances.

Id. at 8. Such a transfer must be approved by the Deputy Commissioner of

Operations (for men’s facilities) or Deputy Commissioner of Women’s Services (for

women’s facilities). Id. Finally, the Parties agreed that ADOC will perform thirty-

minute security rounds in segregation and implement a system of supervisory review

and confirmation of security checks. Id.

      This relief is consistent with relief the Court has already found is narrowly

drawn, extends no further than necessary to correct the constitutional violation, and

is the least intrusive means necessary to correct the violation. Braggs, 383 F. Supp.

3d at 1262-63, 1270-72. When making PLRA findings regarding discharge

evaluations, the Court relied on evidence from the liability trial demonstrating

ADOC’s “failure to use proper discharge practices,” Dr. Burns’s testimony that the

relief is necessary for an adequate suicide prevention program, and “ADOC’s


                                           168
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 177 of 186




acknowledgement that the majority of suicides in its system have involved men

released from suicide watch to segregation.” Id. at 1263. When considering relief

preventing discharge from suicide watch to segregation, the Court similarly relied

on the “serious risk of harm faced by prisoners discharged to segregation from

suicide watch,” testimony by Drs. Burns and Perrien regarding the necessity of the

relief, as well as the fact that the relief is largely consistent with the Daniels Directive

discussed above. Id. at 1272; see supra Section II(B). When considering security

rounds in segregation, the Court relied on ADOC’s failure to conduct rounds around

the time of Ross Wolfinger’s suicide in segregation, testimony by Mr. Vail based on

an extensive review of duty post logs that ADOC failed to adequately conduct

security checks, evidence that duty post logs “contained evidence of inaccuracy at

best and falsification at worst,” ADOC’s persistent understaffing, and the fact that

the relief is consistent with ADOC’s own policy. Braggs, 383 F. Supp. 3d at 1275-

76.

       In addition, the relief regarding discharge protocols is largely consistent with

what Defendants submitted in their proposed remedial plan, providing further

support that it is the least intrusive means necessary. Compare Doc. 1951 at 26-28,

with Doc. 2606-1 at 7-8.

       As such, the Court should conclude that this relief is narrowly drawn, extends

no further than necessary to correct the constitutional violations found by the Court,


                                            169
     Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 178 of 186




and is the least intrusive means necessary to correct such violations. See

§ 3626(a)(1)(A).

        J.    Treatment and Follow-Up Examinations

        The Parties agreed to requirements related to treatment during and after a

suicide watch placement, including the type, frequency, and timing of care that a

prisoner must receive. Doc. 2606-1 at 8-10. The agreement prohibits the use of

“safety contracts,”16 except in rare circumstances. Id. at 3. It also specifies the

clothing, meals, hygiene products, and privileges a prisoner must be provided during

a placement, and requires that suicide watch cells be cleaned between admissions.

Id. at 9. The Parties also agreed that prisoners on suicide watch must be considered

for placement on the mental-health caseload. Id. Finally, the Parties agreed to

requirements related to screening and evaluations for prisoners in segregation. Id. at

8-9.

        This relief is narrowly drawn to address the Court’s liability findings. In

particular, the Court found that “care provided to prisoners on suicide watch



16
  In a “safety contract,” a prisoner gives some written or verbal assurance that they
will not commit suicide. See Carlos v. York Cty., No. 1:15-cv-1994, 2019 WL
6699710, at *11 (M.D. Pa. Dec. 9, 2019) (citing U.S. Department of Homeland
Security report stating that the practice of contracting for safety “is problematic and
should be discontinued because ‘[w]hile there may be some positive therapeutic
aspects to safety contracts, most experts agree that once a patient becomes suicidal,
their written or verbal assurances are no longer sufficient to counter suicidal
impulses’”).
                                         170
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 179 of 186




is . . . grossly inadequate.” Braggs, 257 F. Supp. 3d at 1225. The Court also

concluded that “[p]risoners are routinely released from suicide watch improperly

and receive inadequate follow-up care after their release from suicide watch,” which

“create a substantial risk of recurring self-injurious behavior and suicide.” Id. at

1230. The segregation-specific relief is narrowly drawn to address the Court’s

liability findings regarding the harms of segregation discussed elsewhere in this

brief. See supra Sections I, II, V.

      The Court previously found that requiring four suicide watch follow-up

examinations in a confidential out-of-cell setting constitutes relief that is narrowly

drawn, extends no further than necessary to correct the constitutional violation, and

is the least intrusive means necessary to correct the violation. Braggs, 383 F. Supp.

3d at 1263-64, 1266-68. The Court relied on expert testimony from both sides at the

liability trial regarding the necessity of follow-up care after release from suicide

watch; testimony by Drs. Burns and Perrien regarding the need for this relief,

including the particular number and timing of follow-up appointments; testimony by

Associate Commissioner Naglich acknowledging the importance of providing

confidential out-of-cell follow-ups; and the fact that Defendants previously agreed

to provide follow-up appointments. Id. at 1264, 1266-68.

      Evidence in the remedial record demonstrates that the remaining requirements

relating to treatment while on suicide watch are necessary and the least intrusive


                                         171
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 180 of 186




means necessary. These requirements are consistent with Drs. Burns’s and Perrien’s

report and recommendations. Doc. 2416-1 at 21 (stating that “safety contracts”

should be prohibited because they “have little to no clinical utility in this

environment” and that treatment should focus on “addressing the dynamic risk

factors that were identified during the suicide risk assessment(s)”); id. at 22 (stating

that “inmates who are determined to have been suicidal, engaged in a suicidal

gesture, or demonstrated self-injurious behavior [should] be placed on the mental

health caseload”); id. at 23-25 (stating that hygiene products and footwear should be

available to prisoners on suicide watch and crisis cells should be cleaned based on

findings that “facilities were not consistent in maintaining appropriate health and

safety standards”); id. at 23, 25 (stating that regular meals should be provided with

suicide-resistant trays and utensils based on findings that prisoners on suicide watch

were given the same sack meal for all three meals, which was “not nutritionally

sound and appeared punitive”); id. at 25 (stating that prisoners on suicide watch

should be afforded the same privileges they received in their prior placement to

“maintain stability” and provide protective support). During the suicide prevention

remedial trial, Dr. Kern testified that he agreed with the doctors’ recommendations

to provide privileges, hygiene products, and regular meals to people on suicide watch

and to clean crisis cells between placements. Dr. Edward Kern, Mar. 29, 2019 Trial

Tr., at 82:15-83:25, 85:20-87:6. Mr. Vail testified that these measures are necessary,


                                          172
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 181 of 186




in part to ensure that suicide watch is not punitive and also to encourage people to

report suicidality. Eldon Vail, Apr. 3, 2019 Trial Tr., at 141:23-145:5. He testified

that he agreed with the doctors’ recommendations and explained how to ensure

prisoner and staff safety when providing property and privileges to people on suicide

watch. Id.

      For these reasons, the Court should conclude that the requirements that do not

already have PLRA findings are narrowly drawn, extend no further than necessary

to correct the constitutional violations found by the Court, and are the least intrusive

means necessary to correct such violations. See § 3626(a)(1)(A).

      K.     Mental-Healthcare Policies
      The Parties agreed that ADOC will publish, promulgate, and maintain a single

authoritative set of comprehensive policies and procedures related to the provision

of mental-health care, including policies and procedures related to suicide

prevention. Doc. 2606-1 at 10. ADOC must also mandate that the provision of

mental-health care by third-party vendors complies with these policies and

procedures. Id. at 10-11. Finally, ADOC will update its Inmate Handbook consistent

with the Suicide Prevention Remedy. Id. at 10. This relief is narrowly drawn to

address the Court’s liability findings discussed elsewhere in this brief.

      Given the number of orders and agreements over the course of this litigation,

maintaining a single set of policies and procedures is necessary to eliminate


                                          173
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 182 of 186




confusion and ensure compliance with the remedial requirements. In addition, it is

the least intrusive means necessary to address the Court’s liability findings—this

relief does not require ADOC to do anything other than update documents it already

maintains and distributes. Dr. Burns described the adoption of revised policies

reflecting the remedial orders as “low-hanging fruit” in terms of implementation and

compliance. Dr. Kathryn Burns, Dec. 7, 2018 Trial Tr., at 209:17-25. Additionally,

the Court found, “Put simply, ADOC is more likely to comply with the court’s orders

if they are incorporated into its own policies.” Braggs, 383 F. Supp. 3d at 1261. The

Court should therefore find that this relief is narrowly drawn, extends no further than

necessary to correct the constitutional violations found by the Court, and is the least

intrusive means necessary to correct such violations. See § 3626(a)(1)(A).

      L.     Monitoring of Suicide Prevention Measures

      Finally, the Parties agreed to interim monitoring of suicide prevention

measures, including monitoring of suicide risk assessments, discharge from suicide

watch to segregation, and thirty-minute security checks in segregation. Doc. 2606-1

at 6-8, 11. As explained above in Section II(D), the Court need not apply the PLRA’s

need-narrowness-intrusiveness analysis to these monitoring requirements.

                                  CONCLUSION

      For the reasons set forth herein as well as reasons to be presented at the

upcoming evidentiary hearing, the Court should conclude that the Phase 2A


                                         174
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 183 of 186




stipulated remedial agreements and orders satisfy the PLRA’s need-narrowness-

intrusiveness and public safety requirements in § 3626(a)(1)(A).

Dated: August 24, 2020                 Respectfully Submitted,

                                        /s/ Ebony Howard
                                       Ebony Howard
                                       One of the Attorneys for Plaintiffs


Ebony Howard
Lynnette K. Miner
Jaqueline Aranda Osorno
Jonathan Barry-Blocker
Brock Boone
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
ebony.howard@splcenter.org
lynnette.miner@splcenter.org
jaqueline.aranda@splcenter.org
jonathan.blocker@splcenter.org
brock.boone@splcenter.org

Lisa W. Borden
William G. Somerville, III
Patricia Clotfelter
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
lborden@bakerdonelson.com
wsomerville@bakerdonelson.com
pclotfelter@bakerdonelson.com

William Van Der Pol, Jr.
Glenn N. Baxter
                                       175
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 184 of 186




Lonnie Williams
Barbara A. Lawrence
Andrea J. Mixson
Ashley N. Austin
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@adap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu

Rhonda Brownstein
ALABAMA DISABILITIES
ADVOCACY PROGRAM
400 South Union Street, Suite 425
Montgomery, AL 36104
Telephone: (205) 579-4976
Facsimile: (334) 240-0996
rbrownstein@adap.ua.edu

                                     /s/ Anil A. Mujumdar
                                    Anil A. Mujumdar
                                    One of the Attorneys for Plaintiffs
                                    Alabama Disabilities Advocacy Program

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35213
Telephone: (205) 729-8445
Facsimile: (205) 809-7899
anil@dagneylaw.com



                                    176
  Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 185 of 186




Gregory M. Zarzaur
ZARZAUR
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com


ATTORNEYS FOR THE PLAINTIFFS




                                    177
 Case 2:14-cv-00601-MHT-JTA Document 2899 Filed 08/24/20 Page 186 of 186




                          CERTIFICATE OF SERVICE
I hereby certify that I have on this 24th day of August, 2020 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

David R. Boyd, Esq.                         William R. Lunsford, Esq.
John G. Smith, Esq.                         Matthew Reeves, Esq.
Balch & Bingham LLP                         Melissa K. Marler, Esq.
Post Office Box 78                          Stephen C. Rogers, Esq.
Montgomery, AL 36101-0078                   Dustin D. Key, Esq.
dboyd@balch.com                             Kenneth S. Steely, Esq.
jgsmith@balch.com                           Maynard, Cooper & Gale, P.C.
                                            655 Gallatin Street, SW
Steven C. Corhern, Esq.                     Huntsville, AL 35801
Balch & Bingham LLP                         blunsford@maynardcooper.com
Post Office Box 306                         mreeves@maynardcooper.com
Birmingham, AL 35201-0306                   mmarler@maynardcooper.com
scorhern@balch.com                          srogers@maynardcooper.com
                                            dkey@maynardcooper.com
                                            ksteely@maynardcooper.com

Joseph G. Stewart, Jr., Esq.                Luther M. Dorr, Jr., Esq.
Gary L. Willford, Jr., Esq.                 Maynard, Cooper & Gale, P.C.
Stephanie Lynn Dodd Smithee, Esq.           1901 6th Avenue North, Suite 2400
Alabama Department                          Birmingham, AL 35203
Of Corrections                              rdorr@maynardcooper.com
Legal Division
301 South Ripley Street                     Deana Johnson, Esq.
Montgomery, AL 36104                        Brett T. Lane, Esq.
joseph.stewart@doc.alabama.gov              MHM Services, Inc.
gary.willford@doc.alabama.gov               1447 Peachtree Street, N.E., Suite 500
stephanie.smithee@doc.alabama.gov           Atlanta, GA 30309
                                            djohnson@mhm-services.com
Philip Piggott, Esq.                        btlane@mhm-services.com
Webster Henry
Two Perimeter Park South                     /s/ Ebony Howard
Suite 445 East                              One of the Attorneys for Plaintiffs
Birmingham, AL 35243
ppiggott@websterhenry.com


                                         178
